     Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 1 of 121



 1   JACK W. LONDEN (Bar No. 006053)
     JOHN S. DOUGLASS*
 2   MORRISON & FOERSTER LLP
     425 Market Street
 3   San Francisco, CA 94105-2482
     Telephone: (415) 268-7000
 4   Facsimile: (415) 268-7522
     Email: JLonden@mofo.com
 5   Email: JDouglass@mofo.com
 6   COLETTE REINER MAYER*
     PIETER S. DE GANON*
 7   MORRISON & FOERSTER LLP
     755 Page Mill Road
 8   Palo Alto, CA 94304-1018
     Telephone: (650) 813-5600
 9   Facsimile: (650) 494-0792
     Email: CRMayer@mofo.com
10   Email: PdeGanon@mofo.com
11   Attorneys for Plaintiffs
     * Admitted pursuant to Ariz. Sup. Ct. R. 38(a)
12   Additional counsel listed on next page
13
                          IN THE UNITED STATES DISTRICT COURT
14                         IN AND FOR THE DISTRICT OF ARIZONA
15
16    Jane Doe #1; Jane Doe #2; Norlan Flores, on       Case No. 4:15-cv-00250-TUC-DCB
      behalf of themselves and all others similarly
17    situated,                                         EXHIBITS 5-47 IN SUPPORT OF
                        Plaintiffs,                     PLAINTIFFS’ REPORT
18           v.                                         REGARDING APPARENT
                                                        NONCOMPLIANCE WITH
19    Chad Wolf, Acting Secretary of Homeland           PERMANENT INJUNCTION
      Security; Mark A. Morgan, Acting                  CLASS ACTION
20    Commissioner, U.S. Customs and Border
      Protection; Rodney S. Scott, Chief of United      (Assigned to the
21    States Border Patrol, in his official capacity;
      Roy D. Villareal, Chief Patrol Agent-Tucson       Honorable David C. Bury)
22    Sector, in his official capacity,                 Action Filed: June 8, 2015
23                     Defendants.                      Trial Date: January 13, 2020
24
                                                        REDACTED VERSION
25
26
27
28


     sf-4335825
     Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 2 of 121



 1    ALVARO M. HUERTA*
      NATIONAL IMMIGRATION LAW CENTER
 2    3450 Wilshire Boulevard #108-62
      Los Angeles, CA 90010
 3    Telephone: (213) 639-3900
      Facsimile: (213) 639-3911
 4    Email: huerta@nilc.org
 5    MARY KENNEY*
      NATIONAL IMMIGRATION LITIGATION
 6    ALLIANCE
      10 Griggs Terrace
 7    Brookline, MA 02446
      Telephone: (617) 819-4681
 8    Email: mary@immigrationlitigation.org
 9    KAROLINA J. WALTERS*
      AMERICAN IMMIGRATION COUNCIL
10    1331 G Street NW, Suite 200
      Washington, DC 20005
11    Telephone: (202) 507-7512
      Facsimile:(202) 742-5619
12    Email: KWalters@immcouncil.org
13    ELISA MARIE DELLA-PIANA*
      BREE BERNWANGER*
14    LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
      OF THE SAN FRANCISCO BAY AREA
15    131 Steuart Street, Suite 400
      San Francisco, CA 94105
16    Telephone: (415) 543-9444
      Facsimile: (415) 543-0296
17    Email: edellapiana@LCCR.com
      Email: bbernwanger@LCCR.com
18
      YVETTE BORJA (Bar No. 035470)
19    ACLU FOUNDATION OF ARIZONA
      3707 North 7th Street, Suite 235
20    Phoenix, AZ 85014
      Telephone: (602) 650-1854
21    Facsimile: (602) 650-1376
      Email: yborja@acluaz.org
22
23    Attorneys for Plaintiffs
      * Admitted pursuant to Ariz. Sup. Ct. R. 38(a)
24
25
26
27
28


     sf-4335825
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 3 of 121




          Exhibit 5
                                 Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 4 of 121


TCA
      :
      TCA
          ..   DGL2006000257                      MEXICO   36852TT41 Arrest         N/A     6/19/2020 5:00:00 PM     0d 1h:6mi
                                                                                                                                 :   ..
                                                                                                                                 6/19/2020 6:06:48 PM   1.113333333
TCA   TCA      DGL2006000257                      MEXICO   36852TT41 ln_BP _Station DGL_S   6/19/2020 6:06:48 PM     1d 12h:42mi 6/21/2020 6:49 00 AM   36.70333333
TCA   TCA      DGL2006000257                      MEXICO   36852TT41 WLFCH          DGL_S   6/19/2020 7:01:00 PM

TCA   TCA      DGL2006000257                      MEXICO   36852TT41   MDSCR      DGL_S     6/19/2020 7:34:54 PM                                                      Medical Screening Completed
TCA   TCA      DGL2006000257                      MEXICO   36852TT41   WLFCH      DGL_S     6/19/2020 7:56:00 PM
TCA   TCA      DGL2006000257                      MEXICO   36852TT41   HYGBD      DGL_S     6/19/2020 8:06:00 PM
TCA   TCA      DGL2006000257                      MEXICO   36852TT41   HYGDN      DGL_S     6/19/2020 8:06:00 PM
                                                                                                                                                                      Hot Meal - BURRITO, JUICE
TCA   TCA      DGL2006000257     41               MEXICO   36852TT41   MLACC      DGL_S     6/19/2020 8:06:00 PM                                                      AND CRACKERS
TCA   TCA      DGL2006000257     41               MEXICO   36852TT41   SLPCT      DGL_S     6/19/2020 8:06:00 PM
TCA   TCA      DGL2006000257     41               MEXICO   36852TT41   WLFCH      DGL_S     6/19/2020 8:06:00 PM
TCA   TCA      DGL2006000257     41               MEXICO   36852TT41   WLFCH      DGL_S     6/19/2020 9:o4:00 PM
                                                                                                                                                                      JUICE AND CRACKERS
TCA   TCA      DGL2006000257     41        1979   MEXICO   36852TT41   SKMKJ      DGL_S     6/19/2020 1 0 01:00 PM                                                    PROV DED.
TCA   TCA      DGL2006000257     41        1979   MEXICO   36852TT
                                                                 41    WLFCH      DGL_S     6/19/2020 10 01:00 PM
TCA   TCA      DGL2006000257     41        1979   MEXICO   36852TT41   WLFCH      DGL_S     6/19/2020 11 27:00 PM
TCA   TCA      DGL2006000257     41        1979   MEXICO   36852TT41   MLREF      DGL_S     6/20/2020 1:07:00 AM                                                      Subject asleep
TCA   TCA      DGL2006000257     41        1979   MEXICO   36852TT41   WLFCH      DGL_S     6/20/2020 1:07:00 AM
TCA   TCA      DGL2006000257     41        1979   MEXICO   36852TT41   WLFCH      DGL_S     6/20/2020 2:08:00 AM
TCA   TCA      DGL2006000257     41        1979   MEXICO   36852TT41   WLFCH      DGL_S     6/20/2020 2:57:00 AM
TCA   TCA      DGL2006000257     41        1979   MEXICO   36852TT41   SKMKJ      DGL_S     6/20/2020 3:51 :OD AM
TCA   TCA      DGL2006000257     41        1979   MEXICO   368527741   WLFCH      DGL_S     6/20/2020 3:51:00 AM
TCA   TCA      DGL2006000257     41        1979   MEXICO   368527741   WLFCH      OGL_S     6/20/2020 4:54:00 AM
TCA   TCA      OGL2006000257     41        1979   MEXICO   368527741   WLFCH      OGL_S     6/20/2020 7:00:00 AM
TCA   TCA      OGL2006000257     41        1979   MEXICO   368527741   HYGBO      OGL_S     6/20/2020 7:22:00 AM
TCA   TCA      OGL2006000257     41        1979   MEXICO   368527741   HYGDN      OGL_S     6/20/2020 7:22:00 AM
                                                                                                                                                                      Hot Meal - Individual meal,
TCA   TCA      OGL2006000257     41               MEXICO   368527741 MLACC        OGL_S     6/20/2020 7:22:00 AM                                                      Crackers and Juice.
TCA   TCA      OGL2006000257     41               MEXICO   368527741 WLFCH        OGL_S     6/20/2020 7:22:00 AM
TCA   TCA      OGL2006000257     41               MEXICO   368527741 WLFCH        OGL_S     6/20/2020 9:30:00 AM
TCA   TCA      OGL2006000257     41               MEXICO   368527741 SKMKJ        OGL_S     6/20/2020 10:05:00 AM                                                     Crackers and Juice.
TCA   TCA      OGL2006000257     41               MEXICO   368527741 WLFCH        OGL_S     6/20/2020 10:05:00 AM
TCA   TCA      OGL2006000257     41               MEXICO   368527741 WLFCH        OGL_S     6/20/2020 12:14:00 PM

                                         1979 MEXICO
                                                                                                                                                                      Hot Meal - Individual meal,

                                       1 1979 MEXICO
TCA   TCA      OGL2006000257     41                        368527741 MLACC        OGL_S     6/20/2020 1:42:00 PM                                                      Crackers and Juice.




                                       ■
TCA   TCA      DGL2006000257     41                        36852TT41 WLFCH        DGL_S     6/20/2020 1:42:00 PM




                                       .I .
TCA   TCA      DGL2006000257     41      1979 MEXICO       36852TT41 WLFCH        DGL_S     6/20/2020 2:34:00 PM

                                                                                                                                                                      Hot Meal - All ITEMS
TCA   TCA      DGL2006000257 -   41-       1979 MEXICO     36852TT41 MLACC        DGL_S     6/20/2020 4:35:00 PM                                                      ACCEPTED ANO PROVIDED
TCA   TCA      DGL2006000257     41        1979 MEXICO     36852TT41 WLFCH        DGL_S     6/20/2020 4:35:00 PM
                                                                                                                                                                      ALL SUBJECTS ACCOUNTED
TCA   TCA      DGL2006000257     41--1979 MEXICO           36852TT41 WLFCH        DGL_S     6/20/2020 5:23:00 PM                                                      FOR
                                                                                                                                                                      CALLEO DURING ASID
TCA   TCA      DGL2006000257     41--1979 MEXICO           36852TT41 NCNSL        DGL_S     6/20/2020 5:25:00 PM                                                      INTERV EW

TCA   TCA      DGL2006000257     41               MEXICO   36852TT41   MLACC      DGL_S     6/20/2020 6:53:00 PM                                                      Hot Meal - All ITEMS GIVEN
TCA   TCA      DGL2006000257     41        1979   MEXICO   36852TT41   WLFCH      DGL_S     6/20/2020 6:53:00 PM

                                 41
TCA   TCA      DGL2006000257     41        1979   MEXICO   36852TT41   WLFCH      DGL_S     6/20/2020 8:54:00 PM

                                 41
TCA   TCA      DGL2006000257               1979   MEXICO   36852TT41   WLFCH      DGL_S     6/20/2020 9:50:00 PM
TCA   TCA      DGL2006000257               1979   MEXICO   36852TT41   PRCMP      DGL_S     6/20/2020 10:00:00 PM
TCA   TCA      DGL2006000257     41        1979   MEXICO   368527741   WLFCH      OGL_S     6/20/2020 10:52:00 PM




                                       I. .
TCA   TCA      OGL2006000257     41        1979   MEXICO   368527741   WLFCH      OGL_S     6/21/2020 12:30:00 AM
                                                                                                                                                                      Hot Meal - BURRITO,
TCA   TCA      OGL2006000257     41     1979      MEXICO   368527741   MLACC      OGL_S     6/21/2020 1:15:00 AM                                                      CRACKERS, JUICE
TCA   TCA      OGL2006000257     41    1 1979     MEXICO   368527741   WLFCH      OGL_S     6/21/2020 1:15:00 AM
TCA   TCA      OGL2006000257     41      1979     MEXICO   368527741   WLFCH      OGL_S     6/21/2020 1 :59:00 AM
TCA   TCA      OGL2006000257     41      1979     MEXICO   368527741   WLFCH      OGL_S     6/21/2020 2:43:00 AM
                                                                                                                                                                      SUBJECT WAS SLEEPING,

                                 41
TCA   TCA      OGL2006000257     41               MEXICO   368527741   SKMKJ      OGL_S     6/21/2020 4:15:00 AM                                                      NO SNACKS PROVIDED
                                                                                            6/21/2020 4:15:00 AM
                                 41
TCA   TCA      OGL2006000257               1979   MEXICO   368527741   WLFCH      OGL_S
TCA   TCA      OGL2006000257               1979   MEXICO   368527741   WLFCH      OGL_S     6/21/2020 5:18:00 AM
                                                                                            6/21/2020 5:47:00 AM
                                 41
TCA   TCA      OGL2006000257     41        1979   MEXICO   368527741   WLFCH      OGL_S
TCA   TCA      OGL2006000257               1979   MEXICO   36852TT41   WLFCH      OGL_S     6/21/2020 6:14:00 AM
                              Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 5 of 121


                                                                              DGL_S-->
                                                                              TCA_E_TC
TCA   TCA   DGL2006000257     41--1979 MEXICO         36852TT41 ln_Transft    C          6/21/2020 6:49:00 AM      Od3h:4mi   6/21/2020 9: 53 00 AM   3.066666667
                                                                              TCA_E_TC
TCA   TCA   DGL2006000257     41--1979 MEXICO         36852TT41 ln_BP_Station C          6/21/2020 9:53:00 AM      0d 14h:17mi 6/22/2020 12:10 ODAM   14 28333333
                                                                              TCA_E_TC
TCA   TCA   DGL2006000257     41--1979 MEXICO         36852TT41 WLFCH         C          6/21/2020 9:53:00AM
                                                                              TCA_E_TC
TCA   TCA   DGL2006000257     41--1979 MEXICO         36852TT41 HYGBD         C          6.121/2020 10 29:00 AM
                                                                              TCA_E_TC
TCA   TCA   DGL2006000257     41--1979 MEXICO         36852TT41 HYGDN         C          6.121/2020 10 29:00 AM
                                                                              TCA_E_TC
TCA   TCA   DGL2006000257     41--1979 MEXICO         36852TT41 MDSCR         C          6.121/2020 10 29:00 AM                                                     LSGS
                                                                              TCA_E_TC
TCA   TCA   DGL2006000257     41--1979 MEXICO         36852TT41 MLACC         C          6.121/2020 10 29:00 AM                                                     Hot Meal • Burrito
                                                                              TCA_E_TC
TCA   TCA   DGL2006000257     41--1979 MEXICO         36852TT41 SKMKJ         C          6.121/2020 10 29:00 AM                                                     Crackers and juice.
                                                                              TCA_E_TC
TCA   TCA   DGL2006000257     41--1979 MEXICO         36852TT41 SLPCT         C          6.121/2020 10 29:00 AM                                                     Cup for water.
                                                                              TCA_E_TC
TCA   TCA   DGL2006000257     41--1979 MEXICO         36852TT41 WLFCH         C          6.121/2020 10 29:00 AM
                                                                              TCA_E_TC
TCA   TCA   DGL2006000257     41--1979 MEXICO         36852TT41 NCNSL         C          6.121/2020 3:53:00 PM                                                      spoke with Mexican consulate
                                                                              TCA_E_TC
TCA   TCA   DGL2006000257     41--1979 MEXICO         36852TT41 MLACC         C          6.121/2020 6:15:00 PM                                                      Hot Meal - accepted hot meal
                                                                              TCA_E_TC
TCA   TCA   DGL2006000257     41--1979 MEXICO         36852TT41 WLFCH         C          6.121/2020 6:15:00 PM
                                                                              TCA_E_TC
TCA   TCA   DGL2006000257     41--1979 MEXICO         36852TT41 MLACC         C          6.121/2020 6:21:00 PM                                                      Hot Meal • burrito
                                                                              TCA_E_TC
TCA   TCA   DGL2006000257     41--1979 MEXICO         36852TT41 SKMKJ         C          6.121/2020 6:21:0 0 PM                                                     crackers and juice
                                                                              TCA_E_TC
TCA   TCA   DGL2006000257     41--1979 MEXICO         36852TT41 MLACC         C          6.121/2020 9:50:00 PM                                                      Hot Meal - Burrito



                                    ■
                                                                              TCA_E_TC                                                                              crackers, applesauce, juice and
TCA   TCA   DGL2006000257     41--1979 MEXICO         36852TT41 SKMKJ         C          6.121/2020 9:50:00 PM                                                      mik
                                                                              TCA_E_TC
TCA   TCA   DGL2006000257 -   41-       1979 MEXICO   36852TT41 WLFCH         C          6.121/2020 9:50:00 PM
TCA   TCA   DGL2006000257     41        1979 MEXICO   36852TT41 Boolt OUt     T          6.122/2020 12: 10:00 AM

                                                                             TCA_E_TC
                                                                             C-> PHI
                                                                             DISTRICT
TCA   TCA   DGL2006000257     41--1979 MEXICO         36852TT41 ln_Transft   OFFICE   6.122/2020 12: 10:00 AM 0d0h:0mi        6/22/2020 12:10 00 AM            0
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 6 of 121




          Exhibit 6
                              Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 7 of 121


      :,.                                                                                                                          :,.
TCA   TCA   TPS2005000085                1968   MEXICO   368406567   ln_BP_StationTi     cc 5/22/2020 3:36:00 PM       2d 3h:Omi   5124/2020 6:36 52 PM   51.01444444
TCA   TCA   TPS2005000085                1968   MEXICO   368406567   WLFCH         TCA_E_TCC   5/22/2020 3:36:00 PM
TCA   TCA   TPS2005000085                1968   MEXICO   368406567   HYGBD         TCA_E_TCC   5/22/2020 3:37:00 PM
TCA   TCA   TPS2005000085                1968   MEXICO   368406567   HYGDN         TCA_E_TCC   5/22/2020 3:37:00 PM
                                                                                                                                                                        LSGS cleared subject lor in take
TCA   TCA   TPS2005000085                       MEXICO   368406567 MDSCR         TCA_E_TCC     5/22/2020 3:37:00 PM                                                     into TCC
TCA   TCA   TPS2005000085                       MEXICO   368406567 MLACC         TCA_E_TCC     5/22/2020 3:37: 00 PM                                                    Hot Meal - burrito
TCA   TCA   TPS2005000085                       MEXICO   368406567 SLPCT         TCA_E_TCC     5/22/2020 3:37:00 PM                                                     cup
TCA   TCA   TPS2005000085                       MEXICO   368406567 WLFCH         TCA_E_TCC     5/22/2020 3:37:00 PM
                                                                                                                                                                        LSGS Personnel medically
                                                                                                                                                                        evaluated the suti;ect at around
                                                                                                                                                                        1543 and LSGS Personnel
                                                                                                                                                                        administered an Ibuprofen dose
                                                                                                                                                                        to the subject at around 1555.
                                                                                                                                                                        Consult LSGS for medical
TCA   TCA   TPS2005000085      51        1968   MEXICO   368406567 MEONO         TCA_E_TCC     5/22/2020 3:55:00 PM                                                     treatment report.
TCA   TCA   TPS2005000085      51        1968   MEXICO   368406567 MLACC         TCA_E_TCC     5/22/2020 7:20:00 PM                                                     Hot Meal - Burrito
TCA   TCA   TPS2005000085      51        1968   MEXICO   368406567 SKMKJ         TCA_E_TCC     5/22/2020 7:20:00 PM                                                     Crackers and juice
TCA   TCA   TPS2005000085      51        1968   MEXICO   368406567 WLFCH         TCA_E_TCC     5/22/2020 7:20:00 PM
TCA   TCA   TPS2005000085      51        1968   MEXICO   368406567 MLACC         TCA_E_TCC     5/22/2020 10 09:00 PM                                                    Hot Meal - Burrito
TCA   TCA   TPS2005000085      51        1968   MEXICO   368406567 SKMKJ         TCA_E_TCC     5/22/2020 10 09:00 PM                                                    Crackers and juice
TCA   TCA   TPS2005000085      51        1968   MEXICO   368406567 WLFCH         TCA_E_TCC     5/22/2020 10 09:00 PM
TCA   TCA   TPS2005000085      51        1968   MEXICO   368406567 MLACC         TCA_E_TCC     5/23/2020 1:52:00 AM                                                     Cokl Meal - crackers
TCA   TCA   TPS2005000085      51        1968   MEXICO   368406567 SKMKJ         TCA_E_TCC     5/23/2020 1:52:00 AM                                                     ;e..ice box, apple sauce




                                     ■
TCA   TCA   TPS2005000085      51        1968   MEXICO   368406567 WLFCH         TCA_E_TCC     5/23/2020 1:52:00 AM
TCA   TCA   TPS2005000085      51        1968   MEXICO   368406567 MLACC         TCA_E_TCC     5/23/2020 5:55:00 AM                                                     Hot Meal - BURRITO
                                                                                                                                                                        CRACKERS, JUICE BOX, MU<,
TCA   TCA   TPS2005000085-     51-       1968 MEXICO     368406567 SKMKJ         TCA_E_TCC 5/23/2020 5:55:00 AM                                                         APPlE SAUCE
TCA   TCA   TPS2005000085      51        1968 MEXICO     368406567 WLFCH         TCA_E_TCC 5/23/2020 5:55:00 AM
                                                                                                                                                                        Hot Meal - INOIV DUAL MEAL,
TCA   TCA   TPS2005000085      51       968 MEXICO       368406567 MLACC         TCA_E_TCC 5/23/2020 10:04:00 AM                                                        JUICE, AND CRACKERS
TCA   TCA   TPS2005000085      51    111968 MEXICO       368406567 WLFCH         TCA_E_TCC 5/23/2020 10:04:00 AM
TCA   TCA   TPS2005000085      51      1968 MEXICO       368406567 NCNSL         TCA_E_TCC 5/23/2020 11:05:00 AM
                                                                                                                                                                        Hot Meal - JUICE BURRITO,
TCA   TCA   TPS2005000085      51           MEXICO       368406567 MLACC         TCA_E_TCC 5/23/2020 1:58:00 PM                                                         CRACKERS
TCA   TCA   TPS2005000085      51    111968 MEXICO       368406567 SKMKJ         TCA_E_TCC 5/23/2020 1:58:00 PM
TCA   TCA   TPS2005000085      51      1968
                                        968 MEXICO       368406567 WLFCH         TCA_E_TCC 5/23/20201:58:00 PM
                                                                                                                                                                        Subject was offered and
                                                                                                                                                                        accepted a shower with toweis
TCA   TCA   TPS2005000085      51--1968 MEXICO           368406567 SHWRP         TCA_E_TCC 5123/2020 5:03:00 PM                                                         and soap.
                                                                                                                                                                        Subject was given new socks as
TCA   TCA   TPS2005000085      51--1968 MEXICO           368406567 0TH           TCA_E_TCC 5123/2020 5:46:00 PM                                                         per request.




                                     ■
                                                                                                                                                                        Hot Meal - Burrito. (SUbjects
                                                                                                                                                                        offered alternative foods if
TCA   TCA   TPS2005000085      51--1968 MEXICO           368406567 MLACC         TCA_E_TCC 5123/2020 6:19 00 PM                                                         needed or requested).
                                                                                                                                                                        Subject offered crackers, juice
TCA   TCA   TPS2005000085 -    51-       1968 MEXICO     368406567 SKMKJ         TCA_E_TCC 5123/2020 6:19 00 PM                                                         and apple sauce, raisins, milk.
TCA   TCA   TPS2005000085      51        1968 MEXICO     368406567 WLFCH         TCA_E_TCC 5123/2020 6:19 00 PM
                                                                                                                                                                        TAMSULOS N 0.4MG
                                                                                                                                                                        CAPSULES-As per LSGS, med
                                                                                                                                                                        was not given to subj due to
                                                                                                                                                                        receiving the med this morning.
TCA   TCA   TPS2005000085      51--1968 MEXICO           368406567 MEDOB         TCA_E_TCC 5123/2020 9:34 00 PM                                                         Med is given once per day.
                                                                                                                                                                        OMEPRAZOLE 20MG (OTC)
                                                                                                                                                                        TABLETS-As per LSGS, med
                                                                                                                                                                        was not given to subj due to
                                                                                                                                                                        receiving the med this morning.
TCA   TCA   TPS2005000085      51--1968 MEXICO           368406567 MEDOB         TCA_E_TCC 5123/2020 9:36 00 PM                                                         Med is given once per day.




                                     ■
                                                                                                                                                                        Hot Meal - Burrito. (SUbjects
                                                                                                                                                                        offered alternative foods if
TCA   TCA   TPS2005000085      51--1968 MEXICO           368406567 MLACC         TCA_E_TCC 5123/2020 9:44 00 PM                                                         needed or requested).
                                                                                                                                                                        Subject offered a-ackers, jt.ice,
TCA   TCA   TPS2005000085-     51-       1968 MEXICO     368406567 SKMKJ         TCA_E_TCC 5123/2020 9:44 00 PM                                                         raisins,miJk.
TCA   TCA   TPS2005000085      51        1968 MEXICO     368406567 WLFCH         TCA_E_TCC 5123/2020 9:44 00 PM
                                                                                                                                                                        Administered ibuprofen 800mg/
TCA   TCA   TPS2005000085      51--1968 MEXICO           368406567 0TH           TCA_E_TCC 5/23/202011:17:00 PM                                                         Rib pain
                                                                                                                                                                        TAMSULOS N 0.4MG
                                                                                                                                                                        CAPSULES-1 CAPSULE BY
                                                                                                                                                                        MOUTH EVERY DAY IN THE
TCA   TCA   TPS2005000085      51--1968 MEXICO           368406567 MEDOB         TCA_E_TCC 5/24/2020 5:18 00 AM                                                         MORNING .4 MG
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 8 of 121


                                                                                                                                                                  OMEPRAZOLE 20MG (OTC)
                                                                                                                                                                  TABLETS-1 TABLET ONCE
                                                                                                                                                                  DA LY BY MOUTH 1 HOUR
TCA   TCA   TPS2005000085    51      1968 MEXICO     368406567 MEDOB        TCA_E_TCC 5/24/2020 5:28:00 AM                                                        BEFORE EATING
                                                                                                                                                                  Hot Meal - BURRITO,
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   MLACC      TCA_E_TCC    5/24/2020 5:36:00 AM                                                     CRACKERS
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   SKMKJ      TCA_E_TCC    5/24/2020 5:36:00 AM                                                     JUICE
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   WLFCH      TCA_E_TCC    5/24/2020 5:36:00 AM
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   SKMKJ      TCA_E_TCC    5/24/2020 10:10:00 AM                                                    crackers, juice
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   WLFCH      TCA_E_TCC    5/24/2020 10:10:00 AM
                                                                                                                                                                  Hot Meal - BURRITO JUICE
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   MLACC       TCA_E_TCC   5/24/2020 1:56:00 PM                                                     AND CRACKERS
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   SKMKJ       TCA_E_TCC   5/24/2020 1:56:00 PM
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   WLFCH       TCA_E_TCC   5/24/2020 1:56:00 PM
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   PRCMP       TCA_E_TCC   5/24/2020 2:24:00 PM
                                                                             TCA_E_TCC
                                                                             ->
TCA   TCA   TPS2005000085    51      1968 MEXICO     368406567 In_Transit    TCA_E_TCC   5/24/2020 3:04:00 PM    0d 0h:33mi 5/24/2020 3:37 00 PM           0.55                                      SUBJECT HAS MEDS
TCA   TCA   TPS2005000085    51      1968 MEXICO     368406567 In_BP_Station TCA_E_TCC   5/24/2020 3:37:00 PM    0d 3h:18mi 5/24/2020 6:55:12 PM    3.303333333
                                                                             TCA_E_TCC
                                                                             ->
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567 In_Transit    TCA_E_TCC   5/24/2020 3:37:00 PM    0d 0h:18mi 5/24/2020 3:55 00 PM            03                                       SUBJECT HAS MEDS
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567 WLFCH         TCA_E_TCC   5/24/2020 3:37:00 PM
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567 In_BP_Station TCA_E_TCC   5/24/2020 3:55:00 PM    0d 23h:20mi 5/25/2020 3:15 00 PM   23.33333333
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567 WLFCH         TCA_E_TCC   5/24/2020 3:55:00 PM
                                                                                                                                                                  Hot Meal - Burrito, crackers,
TCA   TCA   TPS2005000085    51      1968 MEXICO     368406567 MLACC        TCA_E_TCC 5/24/2020 6:08:00 PM                                                        juice and fruit cup.
TCA   TCA   TPS2005000085    51      1968 MEXICO     368406567 WLFCH        TCA_E_TCC 5/24/2020 6:08:00 PM
                                                                                                                                                                  Hot Meal - Burrito, crackers,
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   MLACC      TCA_E_TCC    5/24/2020 9:53:00 PM                                                     juice and fruit cup.
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   WLFCH      TCA_E_TCC    5/24/2020 9:53:00 PM
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   MLACC      TCA_E_TCC    5/25/2020 2:12:00 AM                                                     Cold Meal - CRACKERS
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   SKMKJ      TCA_E_TCC    5/25/2020 2:12:00 AM                                                     JUICE BOX, APPLE SAUCE
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   WLFCH      TCA_E_TCC    5/25/2020 2:12:00 AM
                                                                                                                                                                  OMEPRAZOLE 20MG (OTC)
                                                                                                                                                                  TABLETS-Meds were given to
                                                                                                                                                                  subject by LSGS medical
TCA   TCA   TPS2005000085    51      1968 MEXICO     368406567 MEDOB        TCA_E_TCC 5/25/2020 5:15:00 AM                                                        personnel.
                                                                                                                                                                  TAMSULOS N 0.4MG
                                                                                                                                                                  CAPSULES-Meds were given to
                                                                                                                                                                  subject by LSGS medical
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   MEDOB      TCA_E_TCC    5/25/2020 5:30:00 AM                                                     personnel.
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   MLACC      TCA_E_TCC    5/25/2020 6:00:00 AM                                                     Hot Meal - Burrito
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   SKMKJ      TCA_E_TCC    5/25/2020 6:00:00 AM                                                     Crackers and Juice
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   WLFCH      TCA_E_TCC    5/25/2020 6:00:00 AM
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   MLACC      TCA_E_TCC    5/25/2020 9:58:00 AM                                                     Hot Meal - burrito
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   SKMKJ      TCA_E_TCC    5/25/2020 9:58:00 AM                                                     crackers, juice
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   WLFCH      TCA_E_TCC    5/25/2020 9:58:00 AM
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   MLACC      TCA_E_TCC    5/25/2020 2:07:00 PM                                                     Hot Meal - burrito
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   SKMKJ      TCA_E_TCC    5/25/2020 2:07:00 PM                                                     crackers, juice
TCA   TCA   TPS2005000085    51      1968   MEXICO   368406567   WLFCH      TCA_E_TCC    5/25/2020 2:07:00 PM
                                                                                                                                                                  Subject received a clean plastic
TCA   TCA   TPS2005000085    51      1968 MEXICO     368406567 OTH          TCA_E_TCC 5/25/2020 2:45:00 PM                                                        bunk for mat.
                                                                                                                                                                  Subject was offered and
                                                                                                                                                                  accepted a shower with towels
TCA   TCA   TPS2005000085    51      1968 MEXICO     368406567 SHWRP        TCA_E_TCC 5/25/2020 2:45:00 PM                                                        and soap.
TCA   TCA   TPS2005000085    51      1968 MEXICO     368406567 Book Out     T         5/25/2020 3:15:00 PM
                                                                            TCA_E_TCC
                                                                            -> CCA,
                                                                            FLORENCE
                                                                            CORRECTIO
                                                                            NAL
TCA   TCA   TPS2005000085    51      1968 MEXICO     368406567 In_Transit   CENTER    5/25/2020 3:15:00 PM       0d 0h:0mi   5/25/2020 3:15 00 PM            0                                       SUBJECT HAS MEDS
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 9 of 121




          Exhibit 7
                                                             Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 10 of 121


Event Sector   Book In Sector   Event Number Subject Name   Age AFile#   Birth Date   Citizenship   Subject Id   Actions         Action Info   Action Dt             DayHrMi Book Out Dt              Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              NGL2006000216                26               1993    MEXICO        368500863    Arrest          N/A           6/12/2020 9 25:00 PM 0d 0h:52mi 6/12/2020 10:17:55 PM         0.881944444
TCA            TCA              NGL2006000216                26               1993    MEXICO        368500863    HYGDN           NGL_S         6/12/2020 10:11:00 PM
TCA            TCA              NGL2006000216                26               1993    MEXICO        368500863    SLPCT           NGL_S         6/12/2020 10:11:00 PM
TCA            TCA              NGL2006000216                26               1993    MEXICO        368500863    In_BP_Station   NGL_S         6/12/2020 10:17:55 PM 1d 1h:51mi 6/14/2020 12:09:00 AM        25.85138889
                                                                                                                                                                                                                         Hot Meal - Burrito, juice and
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    MLACC           NGL_S         6/13/2020 6:52:00 AM                                                      crackers
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    WLFCH           NGL_S         6/13/2020 6:52:00 AM
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    HYGBD           NGL_S         6/13/2020 7:12:00 AM
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    HYGDN           NGL_S         6/13/2020 7:12:00 AM
                                                                                                                                                                                                                         Hot Meal - burrito ,crackers
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    MLACC      NGL_S              6/13/2020 1:58:00 PM                                                      ,juice
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    WLFCH      NGL_S              6/13/2020 1:58:00 PM
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    SKMKJ      NGL_S              6/13/2020 4:00:00 PM
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    WLFCH      NGL_S              6/13/2020 4:00:00 PM
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    MLACC      NGL_S              6/13/2020 8:18:00 PM                                                      Hot Meal - burrito cracker juice
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    WLFCH      NGL_S              6/13/2020 8:18:00 PM
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    HYGBD      NGL_S              6/13/2020 9:26:00 PM
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    HYGDN      NGL_S              6/13/2020 9:26:00 PM
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    SKMKJ      NGL_S              6/14/2020 12 03:00 AM
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    WLFCH      NGL_S              6/14/2020 12 03:00 AM
                                                                                                                            NGL_S -->                                                                                                                     Approved by PAIC for Title
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863 In_Transit    TCA_E_TCC          6/14/2020 12 09:00 AM 0d 1h:48mi 6/14/2020 1 57 00 AM                 18                                   8
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863 In_BP_Station TCA_E_TCC          6/14/2020 1 57:00 AM 1d 9h:4mi 6/15/2020 11:02:00 AM          33.08333333
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863 WLFCH         TCA_E_TCC          6/14/2020 1 57:00 AM
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863 HYGBD         TCA_E_TCC          6/14/2020 2 06:00 AM
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863 HYGDN         TCA_E_TCC          6/14/2020 2 06:00 AM
                                                                                                                                                                                                                         Medical screening form
                                                                                                                                                                                                                         reviewed with subject and there
                                                                                                                                                                                                                         were no changes to initial
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    MDSCR           TCA_E_TCC     6/14/2020 2 06:00 AM                                                      response.
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    MLACC           TCA_E_TCC     6/14/2020 2 06:00 AM                                                      Hot Meal - Burrito
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    SKMKJ           TCA_E_TCC     6/14/2020 2 06:00 AM                                                      Crackers
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    SLPCT           TCA_E_TCC     6/14/2020 2 06:00 AM                                                      Cup
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    WLFCH           TCA_E_TCC     6/14/2020 2 06:00 AM
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    MLACC           TCA_E_TCC     6/14/2020 2 29:00 AM                                                      Hot Meal - Burrito
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    SKMKJ           TCA_E_TCC     6/14/2020 2 29:00 AM                                                      crackers, juice
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    WLFCH           TCA_E_TCC     6/14/2020 2 29:00 AM
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    MLACC           TCA_E_TCC     6/14/2020 5:47:00 AM                                                      Hot Meal - Burrito
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    SKMKJ           TCA_E_TCC     6/14/2020 5:47:00 AM                                                      Juice, crackers
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    WLFCH           TCA_E_TCC     6/14/2020 5:47:00 AM
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    MLACC           TCA_E_TCC     6/14/2020 10 00:00 AM                                                     Hot Meal - burrito
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    SKMKJ           TCA_E_TCC     6/14/2020 10 00:00 AM                                                     crackers, juice
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    WLFCH           TCA_E_TCC     6/14/2020 10 00:00 AM
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    MLACC           TCA_E_TCC     6/14/2020 2 27:00 PM                                                      Hot Meal - burrito
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    SKMKJ           TCA_E_TCC     6/14/2020 2 27:00 PM                                                      crackers, juice
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    WLFCH           TCA_E_TCC     6/14/2020 2 27:00 PM
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    SHWRP           TCA_E_TCC     6/14/2020 5:15:00 PM
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    MLACC           TCA_E_TCC     6/14/2020 6 02:00 PM                                                      Hot Meal - burrito
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    SKMKJ           TCA_E_TCC     6/14/2020 6 02:00 PM                                                      crackers and juice
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    WLFCH           TCA_E_TCC     6/14/2020 6 02:00 PM
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    MLACC           TCA_E_TCC     6/14/2020 9:46:00 PM                                                      Hot Meal - burrito
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    SKMKJ           TCA_E_TCC     6/14/2020 9:46:00 PM                                                      crackers and juice
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    WLFCH           TCA_E_TCC     6/14/2020 9:46:00 PM
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    PRCMP           TCA_E_TCC     6/15/2020 3 05:00 AM
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    MLACC           TCA_E_TCC     6/15/2020 5 31:00 AM                                                      Hot Meal - Burrito, crackers
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    SKMKJ           TCA_E_TCC     6/15/2020 5 31:00 AM                                                      Juice, milk,
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    WLFCH           TCA_E_TCC     6/15/2020 5 31:00 AM
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    MLACC           TCA_E_TCC     6/15/2020 9:46:00 AM                                                      Hot Meal - burrito
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    SKMKJ           TCA_E_TCC     6/15/2020 9:46:00 AM                                                      crackers, juice
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    WLFCH           TCA_E_TCC     6/15/2020 9:46:00 AM
TCA            TCA              NGL2006000216                26              1993     MEXICO        368500863    Book Out        T             6/15/2020 11 02:00 AM
                                                                                                                                 TCA_E_TCC
                                                                                                                                 -> CCA,
                                                                                                                                 FLORENCE
                                                                                                                                 CORRECTIO
                                                                                                                                 NAL                                                                                                                       Approved by PAIC for Title
TCA            TCA              NGL2006000216                26              1993 MEXICO            368500863 In_Transit         CENTER    6/15/2020 11 02:00 AM 0d 0h:0mi 6/15/2020 11:02:00 AM                          0                                8
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 11 of 121




           Exhibit 8
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 12 of 121


Event Sector   Book In Sector   Event Number Subject Name    Age AFile#   Birth Date   Citizenship   Subject Id   Actions         Action Info   Action Dt               DayHrMi Book Out Dt             Hrs in BP Custody Detention Actions Comments       Msbj Dtcm Comment Txt
TCA            TCA              NGL2005000274                 36               1984    CUBA          368408044    In_BP_Station   TCA_E_TCC     5/23/2020 2 06 00 AM    2d 4h:16mi 5/25/2020 6:22:00 AM        52 26666667
TCA            TCA              NGL2005000274                 36               1984    CUBA          368408044    WLFCH           TCA_E_TCC     5/23/2020 2 06 00 AM
TCA            TCA              NGL2005000274                 36               1984    CUBA          368408044    HYGBD           TCA_E_TCC     5/23/2020 2:10 00 AM
TCA            TCA              NGL2005000274                 36               1984    CUBA          368408044    HYGDN           TCA_E_TCC     5/23/2020 2:10 00 AM
                                                                                                                                                                                                                        Medical screening form was
                                                                                                                                                                                                                        reviewed with subject and there
                                                                                                                                                                                                                        were no changes to initial
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    MDSCR           TCA_E_TCC     5/23/2020 2:10 00 AM                                                    responses.
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    MLACC           TCA_E_TCC     5/23/2020 2:10 00 AM                                                    Hot Meal - Burrito
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    SKMKJ           TCA_E_TCC     5/23/2020 2:10 00 AM                                                    Crackers, juice
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    SLPCT           TCA_E_TCC     5/23/2020 2:10 00 AM                                                    Cup
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    WLFCH           TCA_E_TCC     5/23/2020 2:10 00 AM
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    MLACC           TCA_E_TCC     5/23/2020 5 55 00 AM                                                    Hot Meal - BURRITO
                                                                                                                                                                                                                        CRACKERS, JUICE BOX, M LK,
TCA            TCA              NGL2005000274                 36              1984 CUBA              368408044 SKMKJ              TCA_E_TCC 5/23/2020 5 55 00 AM                                                        APPLE SAUCE
TCA            TCA              NGL2005000274                 36              1984 CUBA              368408044 WLFCH              TCA_E_TCC 5/23/2020 5 55 00 AM
                                                                                                                                                                                                                        Hot Meal - NDIVIDUAL MEAL,
TCA            TCA              NGL2005000274                 36              1984 CUBA              368408044 MLACC              TCA_E_TCC 5/23/2020 10 04 00 AM                                                       JUICE, AND CRACKERS
TCA            TCA              NGL2005000274                 36              1984 CUBA              368408044 WLFCH              TCA_E_TCC 5/23/2020 10 04 00 AM
                                                                                                                                                                                                                        Hot Meal - JUICE BURRITO,
TCA            TCA              NGL2005000274                 36              1984 CUBA              368408044 MLACC              TCA_E_TCC 5/23/2020 1 58 00 PM                                                        CRACKERS
TCA            TCA              NGL2005000274                 36              1984 CUBA              368408044 SKMKJ              TCA_E_TCC 5/23/2020 1 58 00 PM
TCA            TCA              NGL2005000274                 36              1984 CUBA              368408044 WLFCH              TCA_E_TCC 5/23/2020 1 58 00 PM
                                                                                                                                                                                                                        Subject was given a plastic bunk
TCA            TCA              NGL2005000274                 36              1984 CUBA              368408044 OTH                TCA_E_TCC 5/23/2020 2 30 00 PM                                                        for mat.
                                                                                                                                                                                                                        Subject was offered and
                                                                                                                                                                                                                        accepted a shower with towels
TCA            TCA              NGL2005000274                 36              1984 CUBA              368408044 SHWRP              TCA_E_TCC 5/23/2020 4:41 00 PM                                                        and soap.
TCA            TCA              NGL2005000274                 36              1984 CUBA              368408044 HYGBD              TCA_E_TCC 5/23/2020 4 55 00 PM
TCA            TCA              NGL2005000274                 36              1984 CUBA              368408044 OTH                TCA_E_TCC 5/23/2020 4 55 00 PM                                                        thermo blanket as per request.
                                                                                                                                                                                                                        Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                        offered alternative foods if
TCA            TCA              NGL2005000274                 36              1984 CUBA              368408044 MLACC              TCA_E_TCC 5/23/2020 6 22 00 PM                                                        needed or requested).
                                                                                                                                                                                                                        Subject offered crackers, juice
TCA            TCA              NGL2005000274                 36              1984 CUBA              368408044 SKMKJ              TCA_E_TCC 5/23/2020 6 22 00 PM                                                        and apple sauce, raisins, milk.
TCA            TCA              NGL2005000274                 36              1984 CUBA              368408044 WLFCH              TCA_E_TCC 5/23/2020 6 22 00 PM
                                                                                                                                                                                                                        Subject was given new socks as
TCA            TCA              NGL2005000274                 36              1984 CUBA              368408044 OTH                TCA_E_TCC 5/23/2020 6:45 00 PM                                                        per request.
                                                                                                                                                                                                                        Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                        offered alternative foods if
TCA            TCA              NGL2005000274                 36              1984 CUBA              368408044 MLACC              TCA_E_TCC 5/23/2020 9:46 00 PM                                                        needed or requested).
                                                                                                                                                                                                                        Subject offered crackers, juice,
TCA            TCA              NGL2005000274                 36              1984 CUBA              368408044 SKMKJ              TCA_E_TCC 5/23/2020 9:46 00 PM                                                        raisins, milk.
TCA            TCA              NGL2005000274                 36              1984 CUBA              368408044 WLFCH              TCA_E_TCC 5/23/2020 9:46 00 PM
                                                                                                                                                                                                                        Hot Meal - BURRITO,
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    MLACC           TCA_E_TCC     5/24/2020 5 36 00 AM                                                    CRACKERS
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    SKMKJ           TCA_E_TCC     5/24/2020 5 36 00 AM                                                    JUICE
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    WLFCH           TCA_E_TCC     5/24/2020 5 36 00 AM
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    SKMKJ           TCA_E_TCC     5/24/2020 10:10 00 AM                                                   crackers, juice
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    WLFCH           TCA_E_TCC     5/24/2020 10:10 00 AM
                                                                                                                                                                                                                        Hot Meal - BURRITO JUICE
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    MLACC           TCA_E_TCC     5/24/2020 1 56 00 PM                                                    AND CRACKERS
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    SKMKJ           TCA_E_TCC     5/24/2020 1 56 00 PM
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    WLFCH           TCA_E_TCC     5/24/2020 1 56 00 PM
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    PRCMP           TCA_E_TCC     5/24/2020 2 24 00 PM
                                                                                                                                                                                                                        Hot Meal - Burrito, crackers,
TCA            TCA              NGL2005000274                 36              1984 CUBA              368408044 MLACC              TCA_E_TCC 5/24/2020 6 08 00 PM                                                        juice and fruit cup.
TCA            TCA              NGL2005000274                 36              1984 CUBA              368408044 WLFCH              TCA_E_TCC 5/24/2020 6 08 00 PM
                                                                                                                                                                                                                        Hot Meal - Burrito, crackers,
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    MLACC           TCA_E_TCC     5/24/2020 9 53 00 PM                                                    juice and fruit cup.
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    WLFCH           TCA_E_TCC     5/24/2020 9 53 00 PM
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    MLACC           TCA_E_TCC     5/25/2020 2:12 00 AM                                                    Cold Meal - CRACKERS
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    SKMKJ           TCA_E_TCC     5/25/2020 2:12 00 AM                                                    JUICE BOX, APPLE SAUCE
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    WLFCH           TCA_E_TCC     5/25/2020 2:12 00 AM
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    MLACC           TCA_E_TCC     5/25/2020 6 00 00 AM                                                    Hot Meal - Burrito
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    SKMKJ           TCA_E_TCC     5/25/2020 6 00 00 AM                                                    Crackers and Juice
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    WLFCH           TCA_E_TCC     5/25/2020 6 00 00 AM
TCA            TCA              NGL2005000274                 36              1984     CUBA          368408044    Book Out        T             5/25/2020 6 22 00 AM
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 13 of 121


                                                                         TCA_E_TCC
TCA   TCA   NGL2005000274     36      1984 CUBA   368408044 In_Transit   --> NOG_A 5/25/2020 6 22 00 AM   0d 0h 0mi 5/25/2020 6:22:00 AM   0
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 14 of 121




           Exhibit 9
                                                          Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 15 of 121


Event Sector Book In Sector Event Number   Subject Name    Age AFile#   Birth Date Citizenship Subject Id Actions       Action Info Action Dt             DayHrMi Book Out Dt             Hrs in BP Custody   Detention Actions Comments Msbj Dtcm Comment Txt
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   In_BP_Station C           6/27/2020 12:26 00 AM 2d 6h:49mi 6/29/2020 7:15 00 AM       54.81666667
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   WLFCH         C           6/27/2020 12:26 00 AM
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   HYGBD         C           6/27/2020 12:28 00 AM
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   HYGDN         C           6/27/2020 12:28 00 AM
                                                                                                                        TCA_E_TC                                                                              LSGS MEDICAL STAFF - NO
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   MDSCR         C           6/27/2020 12:28 00 AM                                                     MEDICAL ISSUES
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   MLACC         C           6/27/2020 12:28 00 AM                                                     Hot Meal - BURRITO
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   SKMKJ         C           6/27/2020 12:28 00 AM                                                     CRACKERS AND JUICE
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   SLPCT         C           6/27/2020 12:28 00 AM                                                     CUP, MAT, BLANKET
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   WLFCH         C           6/27/2020 12:28 00 AM
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   MLACC         C           6/27/2020 6:00 00 AM                                                      Hot Meal - Burritos
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   SKMKJ         C           6/27/2020 6:00 00 AM                                                      Crackers and juice.
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   WLFCH         C           6/27/2020 6:00 00 AM
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   MLACC         C           6/27/2020 10:00 00 AM                                                     Hot Meal - Burrito
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   SKMKJ         C           6/27/2020 10:00 00 AM                                                     Crackers and juice.
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   WLFCH         C           6/27/2020 10:00 00 AM
                                                                                                                        TCA_E_TC                                                                              Hot Meal - BURRITO,
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   MLACC         C           6/27/2020 2:26 00 PM                                                      CRACKERS, JUICE
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   WLFCH         C           6/27/2020 2:26 00 PM
                                                                                                                        TCA_E_TC                                                                              provided subject with bunk for
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   OTH           C           6/27/2020 5:45 00 PM                                                      sleeping mat.
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   PRCMP         C           6/27/2020 5:45 00 PM
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   MLACC         C           6/27/2020 6:00 00 PM                                                      Hot Meal - accepted hot meal.
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   WLFCH         C           6/27/2020 6:00 00 PM
                                                                                                                        TCA_E_TC                                                                              subject spoke with her
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   OTH           C           6/27/2020 7:45 00 PM                                                      husband for 10 mins
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   MLACC         C           6/27/2020 9:47 00 PM                                                      Hot Meal - burrito
                                                                                                                        TCA_E_TC                                                                              crackers, apple sauce, juice,
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   SKMKJ         C           6/27/2020 9:47 00 PM                                                      milk
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   WLFCH         C           6/27/2020 9:47 00 PM
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   MLACC         C           6/28/2020 2:04 00 AM                                                      Hot Meal - Burrito
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   SKMKJ         C           6/28/2020 2:04 00 AM                                                      Juice, crackers, apple sauce
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   WLFCH         C           6/28/2020 2:04 00 AM
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   MLACC         C           6/28/2020 6:07 00 AM                                                      Hot Meal - Burrito
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   SKMKJ         C           6/28/2020 6:07 00 AM                                                      Crackers, Juice, Apple sauce
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   WLFCH         C           6/28/2020 6:07 00 AM
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   MLACC         C           6/28/2020 10:00 00 AM                                                     Hot Meal - burrito
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   SKMKJ         C           6/28/2020 10:00 00 AM                                                     crackers, juice
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   WLFCH         C           6/28/2020 10:00 00 AM
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   MLACC         C           6/28/2020 2:07 00 PM                                                      Hot Meal - burrito
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000471                     31              1989 CUBA         368556145   SKMKJ         C           6/28/2020 2:07 00 PM                                                      crackers, juice
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 16 of 121


                                                                         TCA_E_TC
TCA   TCA   NGL2006000471     31      1989 CUBA   368556145 WLFCH        C          6/28/2020 2:07 00 PM
                                                                         TCA_E_TC
TCA   TCA   NGL2006000471     31      1989 CUBA   368556145 SHWRP        C          6/28/2020 5:15 00 PM                                         towels, soap and comb
                                                                         TCA_E_TC
TCA   TCA   NGL2006000471     31      1989 CUBA   368556145 MLACC        C          6/28/2020 5:56 00 PM                                         Hot Meal - burrito
                                                                         TCA_E_TC                                                                crackers, apple sauce, milk
TCA   TCA   NGL2006000471     31      1989 CUBA   368556145 SKMKJ        C          6/28/2020 5:56 00 PM                                         and juice
                                                                         TCA_E_TC
TCA   TCA   NGL2006000471     31      1989 CUBA   368556145 WLFCH        C          6/28/2020 5:56 00 PM
                                                                         TCA_E_TC
TCA   TCA   NGL2006000471     31      1989 CUBA   368556145 MLACC        C          6/28/2020 10:02 00 PM                                        Hot Meal - Burrito
                                                                         TCA_E_TC                                                                crackers, apple sauce, juice
TCA   TCA   NGL2006000471     31      1989 CUBA   368556145 SKMKJ        C          6/28/2020 10:02 00 PM                                        and milk
                                                                         TCA_E_TC
TCA   TCA   NGL2006000471     31      1989 CUBA   368556145 WLFCH        C          6/28/2020 10:02 00 PM
                                                                                                                                                 Hot Meal - BURRITO,
                                                                         TCA_E_TC                                                                CRACKERS, APPLE SAUSE
TCA   TCA   NGL2006000471     31      1989 CUBA   368556145 MLACC        C          6/29/2020 5:45 00 AM                                         AND JUICE
                                                                         TCA_E_TC
TCA   TCA   NGL2006000471     31      1989 CUBA   368556145 WLFCH        C          6/29/2020 5:45 00 AM
TCA   TCA   NGL2006000471     31      1989 CUBA   368556145 Book Out     T          6/29/2020 7:15 00 AM
                                                                         TCA_E_TC
                                                                         C -->
TCA   TCA   NGL2006000471     31      1989 CUBA   368556145 In_Transit   NOG_A      6/29/2020 7:15 00 AM    0d 0h 0mi 6/29/2020 7:15 00 AM   0
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 17 of 121




        Exhibit 10
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 18 of 121


Event Sector   Book In Sector   Event Number Subject Name       Age AFile#   Birth Date   Citizenship   Subject Id   Actions         Action Info   Action Dt               DayHrMi Book Out Dt                Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              DGL2006000256                    49               1971    MEXICO        368527518    Arrest          N/A           6/19/2020 1:53:00 PM    0d 2h:13mi 6/19/2020 4:06:51 PM           2.230833333
TCA            TCA              DGL2006000256                    49               1971    MEXICO        368527518    In_BP_Station   DGL_S         6/19/2020 4:06:51 PM    1d 0h:43mi 6/20/2020 4:50:00 PM           24.71916667
TCA            TCA              DGL2006000256                    49               1971    MEXICO        368527518    WLFCH           DGL_S         6/19/2020 4:12:00 PM
TCA            TCA              DGL2006000256                    49               1971    MEXICO        368527518    HYGBD           DGL_S         6/19/2020 4:59:00 PM
TCA            TCA              DGL2006000256                    49               1971    MEXICO        368527518    HYGDN           DGL_S         6/19/2020 4:59:00 PM

                                                                                                                                                                                                                                 Hot Meal - BURRITO, JUICE
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    MLACC           DGL_S         6/19/2020 4:59:00 PM                                                          AND CRACKERS PROVIDED.
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    SLPCT           DGL_S         6/19/2020 4:59:00 PM
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    WLFCH           DGL_S         6/19/2020 4:59:00 PM
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    WLFCH           DGL_S         6/19/2020 7:01:00 PM
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    WLFCH           DGL_S         6/19/2020 7:56:00 PM
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    WLFCH           DGL_S         6/19/2020 9:04:00 PM
                                                                                                                                                                                                                                 JUICE AND CRACKERS
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    SKMKJ           DGL_S         6/19/2020 10:01:00 PM                                                         PROVIDED.
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    WLFCH           DGL_S         6/19/2020 10:01:00 PM
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    WLFCH           DGL_S         6/19/2020 11:27:00 PM
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    MLREF           DGL_S         6/20/2020 1:07:00 AM                                                          Subject asleep
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    WLFCH           DGL_S         6/20/2020 1:07:00 AM
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    WLFCH           DGL_S         6/20/2020 2:08:00 AM
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    WLFCH           DGL_S         6/20/2020 2:57:00 AM
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    MDSCR           DGL_S         6/20/2020 3:30:47 AM                                                          Medical Screening Completed
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    SKMKJ           DGL_S         6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    WLFCH           DGL_S         6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    WLFCH           DGL_S         6/20/2020 4:54:00 AM
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    WLFCH           DGL_S         6/20/2020 7:00:00 AM
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    HYGBD           DGL_S         6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    HYGDN           DGL_S         6/20/2020 7:22:00 AM
                                                                                                                                                                                                                                 Hot Meal - Individual meal,
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    MLACC           DGL_S         6/20/2020 7:22:00 AM                                                          Crackers and Juice.
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    WLFCH           DGL_S         6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    NCNSL           DGL_S         6/20/2020 7:41:00 AM                                                          Declined
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    PRCMP           DGL_S         6/20/2020 7:41:00 AM
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    WLFCH           DGL_S         6/20/2020 9:30:00 AM
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    SKMKJ           DGL_S         6/20/2020 10:05:00 AM                                                         Crackers and Juice.
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    WLFCH           DGL_S         6/20/2020 10:05:00 AM
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    WLFCH           DGL_S         6/20/2020 12:14:00 PM
TCA            TCA              DGL2006000256                    49              1971     MEXICO        368527518    WLFCH           DGL_S         6/20/2020 2:34:00 PM
                                                                                                                                                                                                                                 Hot Meal - Burrito, Crackers
TCA            TCA              DGL2006000256                    49              1971 MEXICO            368527518 MLACC              DGL_S         6/20/2020 2:45:00 PM                                                          and Juice.
TCA            TCA              DGL2006000256                    49              1971 MEXICO            368527518 WLFCH              DGL_S         6/20/2020 2:45:00 PM
                                                                                                                                                                                                                                 Hot Meal - ALL ITEMS
TCA            TCA              DGL2006000256                    49              1971 MEXICO            368527518 MLACC              DGL_S         6/20/2020 4:35:00 PM                                                          ACCEPTED AND PROVIDED
TCA            TCA              DGL2006000256                    49              1971 MEXICO            368527518 WLFCH              DGL_S         6/20/2020 4:35:00 PM

                                                                                                                                DGL_S -->
                                                                                                                                TCA_E_TC
TCA            TCA              DGL2006000256                    49              1971 MEXICO            368527518 In_Transit    C                  6/20/2020 4:50:00 PM    0d 2h:5mi 6/20/2020 6:55:00 PM          2.083333333
                                                                                                                                TCA_E_TC
TCA            TCA              DGL2006000256                    49              1971 MEXICO            368527518 In_BP_Station C                  6/20/2020 6:55:00 PM    1d 16h:9mi 6/22/2020 11:04:00 AM              40.15
                                                                                                                                TCA_E_TC
TCA            TCA              DGL2006000256                    49              1971 MEXICO            368527518 WLFCH         C                  6/20/2020 6:55:00 PM
                                                                                                                                TCA_E_TC
TCA            TCA              DGL2006000256                    49              1971 MEXICO            368527518 HYGBD         C                  6/20/2020 7:03:00 PM
                                                                                                                                TCA_E_TC
TCA            TCA              DGL2006000256                    49              1971 MEXICO            368527518 HYGDN         C                  6/20/2020 7:03:00 PM
                                                                                                                                TCA_E_TC
TCA            TCA              DGL2006000256                    49              1971 MEXICO            368527518 MLACC         C                  6/20/2020 7:03:00 PM                                                          Hot Meal - burrito
                                                                                                                                TCA_E_TC
TCA            TCA              DGL2006000256                    49              1971 MEXICO            368527518 OTH           C                  6/20/2020 7:03:00 PM                                                          cup for water
                                                                                                                                TCA_E_TC
TCA            TCA              DGL2006000256                    49              1971 MEXICO            368527518 SKMKJ         C                  6/20/2020 7:03:00 PM                                                          crackers, juice, milk and fruit
                                                                                                                                TCA_E_TC
TCA            TCA              DGL2006000256                    49              1971 MEXICO            368527518 SLPCT         C                  6/20/2020 7:03:00 PM                                                          blanket, green mat
                                                                                                                                TCA_E_TC
TCA            TCA              DGL2006000256                    49              1971 MEXICO            368527518 WLFCH         C                  6/20/2020 7:03:00 PM
                                                                                                                                TCA_E_TC
TCA            TCA              DGL2006000256                    49              1971 MEXICO            368527518 MLACC         C                  6/20/2020 9:53:00 PM                                                          Hot Meal - burrito
                                                                                                                                TCA_E_TC
TCA            TCA              DGL2006000256                    49              1971 MEXICO            368527518 SKMKJ         C                  6/20/2020 9:53:00 PM                                                          crackers and juice
                                                                                                                                TCA_E_TC
TCA            TCA              DGL2006000256                    49              1971 MEXICO            368527518 WLFCH         C                  6/20/2020 9:53:00 PM
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 19 of 121


                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 SKMKJ        C          6/21/2020 2:02:00 AM                                    Crackers, juice
                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 WLFCH        C          6/21/2020 2:02:00 AM
                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 MLACC        C          6/21/2020 6:00:00 AM                                    Hot Meal - BURRITO
                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 SKMKJ        C          6/21/2020 6:00:00 AM                                    CRACKERS, JUICE BOX
                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 WLFCH        C          6/21/2020 6:00:00 AM
                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 MLACC        C          6/21/2020 10:00:00 AM                                   Hot Meal - burrito
                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 SKMKJ        C          6/21/2020 10:00:00 AM                                   crackers, juice
                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 WLFCH        C          6/21/2020 10:00:00 AM
                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 NCNSL        C          6/21/2020 3:43:00 PM                                    spoke with Mexican consulate
                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 MLACC        C          6/21/2020 6:15:00 PM                                    Hot Meal - accepted hot meal
                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 WLFCH        C          6/21/2020 6:15:00 PM
                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 MLACC        C          6/21/2020 6:21:00 PM                                    Hot Meal - burrito
                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 SKMKJ        C          6/21/2020 6:21:00 PM                                    crackers and juice
                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 MLACC        C          6/21/2020 9:50:00 PM                                    Hot Meal - Burrito
                                                                              TCA_E_TC                                                           crackers, applesauce, juice and
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 SKMKJ        C          6/21/2020 9:50:00 PM                                    milk
                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 WLFCH        C          6/21/2020 9:50:00 PM
                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 MLACC        C          6/22/2020 2:19:00 AM                                    Hot Meal - Burrito, crackers
                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 SKMKJ        C          6/22/2020 2:19:00 AM                                    Juice
                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 WLFCH        C          6/22/2020 2:19:00 AM
                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 MLACC        C          6/22/2020 5:41:00 AM                                    Hot Meal - Burrito, crackers
                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 SKMKJ        C          6/22/2020 5:41:00 AM                                    Juice, milk
                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 WLFCH        C          6/22/2020 5:41:00 AM
                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 MLACC        C          6/22/2020 9:57:00 AM                                    Hot Meal - BURRO
                                                                              TCA_E_TC                                                           CRACKERS, FRUIT CUP,
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 SKMKJ        C          6/22/2020 9:57:00 AM                                    JUICE
                                                                              TCA_E_TC
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 WLFCH        C          6/22/2020 9:57:00 AM
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 Book Out     T          6/22/2020 11:04:00 AM

                                                                              TCA_E_TC
                                                                              C --> CCA,
                                                                              FLORENC
                                                                              E
                                                                              CORRECTI
                                                                              ONAL
TCA   TCA   DGL2006000256        49      1971 MEXICO   368527518 In Transit   CENTER 6/22/2020 11:04:00 AM 0d 0h:0mi 6/22/2020 11:04:00 AM   0                                     T8-1326
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 20 of 121




        Exhibit 11
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 21 of 121


Event Sector   Book In Sector   Event Number Subject Name     Age AFile#   Birth Date   Citizenship          Subject Id   Actions         Action Info   Action Dt               DayHrMi     Book Out Dt          Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              TUS2006000086                  51               1969    DOMINICAN REPUBLIC   368497695    Arrest          N/A           6/12/2020 3:00:00 AM    0d 2h:56mi 6/12/2020 5:56:27 AM         2.940833333
TCA            TCA              TUS2006000086                  51               1969    DOMINICAN REPUBLIC   368497695    In_BP_Station   TCA_E_TCC     6/12/2020 5:56:27 AM    2d 10h:30mi 6/14/2020 4:27:00 PM        58.50916667
TCA            TCA              TUS2006000086                  51               1969    DOMINICAN REPUBLIC   368497695    MDSCR           TCA_E_TCC     6/12/2020 5:56:28 AM                                                        Medical Screening Completed
TCA            TCA              TUS2006000086                  51               1969    DOMINICAN REPUBLIC   368497695    HYGBD           TCA_E_TCC     6/12/2020 5:59:00 AM
TCA            TCA              TUS2006000086                  51               1969    DOMINICAN REPUBLIC   368497695    HYGDN           TCA_E_TCC     6/12/2020 5:59:00 AM
                                                                                                                                                                                                                                   Medical screening form
                                                                                                                                                                                                                                   reviewed at book-in. No
                                                                                                                                                                                                                                   changes no further actions
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    MDSCR           TCA_E_TCC     6/12/2020 5:59:00 AM                                                       taken.
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    SLPCT           TCA_E_TCC     6/12/2020 5:59:00 AM                                                       cup and a mat
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    WLFCH           TCA_E_TCC     6/12/2020 5:59:00 AM
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    MLACC           TCA_E_TCC     6/12/2020 6:01:00 AM                                                       Hot Meal - Burrito
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    SKMKJ           TCA_E_TCC     6/12/2020 6:01:00 AM                                                       Crackers and Juice
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    WLFCH           TCA_E_TCC     6/12/2020 6:01:00 AM
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    OTH             TCA_E_TCC     6/12/2020 10:22:00 AM                                                      cup
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    SKMKJ           TCA_E_TCC     6/12/2020 10:22:00 AM                                                      crackers and juice
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    WLFCH           TCA_E_TCC     6/12/2020 10:22:00 AM
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    MLACC           TCA_E_TCC     6/12/2020 2:06:00 PM                                                       Hot Meal - burrito
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    SKMKJ           TCA_E_TCC     6/12/2020 2:06:00 PM                                                       crackers and juice
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    WLFCH           TCA_E_TCC     6/12/2020 2:06:00 PM
                                                                                                                                                                                                                                   Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                                   offered and given alternative
TCA            TCA              TUS2006000086                  51              1969 DOMINICAN REPUBLIC 368497695 MLACC                    TCA_E_TCC 6/12/2020 5:59:00 PM                                                           foods if needed or requested).
                                                                                                                                                                                                                                   milk, crackers, juice, and apple
TCA            TCA              TUS2006000086                  51              1969 DOMINICAN REPUBLIC 368497695 SKMKJ                    TCA_E_TCC 6/12/2020 5:59:00 PM                                                           sauce
TCA            TCA              TUS2006000086                  51              1969 DOMINICAN REPUBLIC 368497695 WLFCH                    TCA_E_TCC 6/12/2020 5:59:00 PM
                                                                                                                                                                                                                                   Subject offered and accepted a
TCA            TCA              TUS2006000086                  51              1969 DOMINICAN REPUBLIC 368497695 SHWRP                    TCA_E_TCC 6/12/2020 8:22:00 PM                                                           shower with towels and soap.
TCA            TCA              TUS2006000086                  51              1969 DOMINICAN REPUBLIC 368497695 PRCMP                    TCA_E_TCC 6/12/2020 9:47:00 PM
                                                                                                                                                                                                                                   Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                                   offered and given alternative
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    MLACC           TCA_E_TCC     6/12/2020 10:04:00 PM                                                      foods if needed or requested).
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    SKMKJ           TCA_E_TCC     6/12/2020 10:04:00 PM                                                      crackers and juice.
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    WLFCH           TCA_E_TCC     6/12/2020 10:04:00 PM
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    MLACC           TCA_E_TCC     6/13/2020 2:18:00 AM                                                       Cold Meal - CRACKERS
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    SKMKJ           TCA_E_TCC     6/13/2020 2:18:00 AM                                                       JUICE BOX
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    WLFCH           TCA_E_TCC     6/13/2020 2:18:00 AM
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    MLACC           TCA_E_TCC     6/13/2020 5:58:00 AM                                                       Hot Meal - Burrito
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    SKMKJ           TCA_E_TCC     6/13/2020 5:58:00 AM                                                       Crackers and Juice
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    WLFCH           TCA_E_TCC     6/13/2020 5:58:00 AM
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    MLACC           TCA_E_TCC     6/13/2020 10:31:00 AM                                                      Hot Meal - Burrito.
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    SKMKJ           TCA_E_TCC     6/13/2020 10:31:00 AM                                                      Crackers and juice.
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    WLFCH           TCA_E_TCC     6/13/2020 10:31:00 AM
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    MLACC           TCA_E_TCC     6/13/2020 3:39:00 PM                                                       Hot Meal - BURRITO
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    WLFCH           TCA_E_TCC     6/13/2020 3:39:00 PM
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    MLACC           TCA_E_TCC     6/13/2020 6:01:00 PM                                                       Hot Meal - burrito
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    WLFCH           TCA_E_TCC     6/13/2020 6:01:00 PM
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    MLACC           TCA_E_TCC     6/13/2020 10:00:00 PM                                                      Hot Meal - BURRITO
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    SKMKJ           TCA_E_TCC     6/13/2020 10:00:00 PM                                                      CRACKERS JUICE
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    WLFCH           TCA_E_TCC     6/13/2020 10:00:00 PM
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    MLACC           TCA_E_TCC     6/14/2020 2:29:00 AM                                                       Hot Meal - Burrito
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    SKMKJ           TCA_E_TCC     6/14/2020 2:29:00 AM                                                       crackers, juice
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    WLFCH           TCA_E_TCC     6/14/2020 2:29:00 AM
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    MLACC           TCA_E_TCC     6/14/2020 5:47:00 AM                                                       Hot Meal - Burrito
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    SKMKJ           TCA_E_TCC     6/14/2020 5:47:00 AM                                                       Juice, crackers
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    WLFCH           TCA_E_TCC     6/14/2020 5:47:00 AM
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    MLACC           TCA_E_TCC     6/14/2020 10:00:00 AM                                                      Hot Meal - burrito
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    SKMKJ           TCA_E_TCC     6/14/2020 10:00:00 AM                                                      crackers, juice
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    WLFCH           TCA_E_TCC     6/14/2020 10:00:00 AM
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    MLACC           TCA_E_TCC     6/14/2020 2:27:00 PM                                                       Hot Meal - burrito
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    SKMKJ           TCA_E_TCC     6/14/2020 2:27:00 PM                                                       crackers, juice
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    WLFCH           TCA_E_TCC     6/14/2020 2:27:00 PM
TCA            TCA              TUS2006000086                  51              1969     DOMINICAN REPUBLIC   368497695    Book Out        T             6/14/2020 4:27:00 PM
                                                                                                                                          TCA_E_TCC
                                                                                                                                          --> CCA,
                                                                                                                                          FLORENCE
                                                                                                                                          CORRECTI
                                                                                                                                          ONAL
TCA            TCA              TUS2006000086                  51              1969 DOMINICAN REPUBLIC 368497695 In_Transit               CENTER        6/14/2020 4:27:00 PM    0d 0h:0mi   6/14/2020 4:27:00 PM               0                                      T8 approved by PAIC
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 22 of 121




        Exhibit 12
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 23 of 121


Event Sector   Book In Sector   Event Number Subject Name      Age AFile#   Birth Date   Citizenship   Subject Id   Actions         Action Info   Action Dt             DayHrMi Book Out Dt             Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              NGL2006000471                   11               2008    CUBA          368556146    In_BP_Station   TCA_E_TCC     6/27/2020 12:26:00 AM 2d 6h:49mi 6/29/2020 7:15:00 AM        54.81666667
TCA            TCA              NGL2006000471                   11               2008    CUBA          368556146    WLFCH           TCA_E_TCC     6/27/2020 12:26:00 AM
TCA            TCA              NGL2006000471                   11               2008    CUBA          368556146    HYGBD           TCA_E_TCC     6/27/2020 12:28:00 AM
TCA            TCA              NGL2006000471                   11               2008    CUBA          368556146    HYGDN           TCA_E_TCC     6/27/2020 12:28:00 AM
                                                                                                                                                                                                                           LSGS MEDICAL STAFF - NO
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    MDSCR           TCA_E_TCC     6/27/2020 12:28:00 AM                                                    MEDICAL ISSUES
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    MLACC           TCA_E_TCC     6/27/2020 12:28:00 AM                                                    Hot Meal - BURRITO
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    SKMKJ           TCA_E_TCC     6/27/2020 12:28:00 AM                                                    CRACKERS AND JUICE
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    SLPCT           TCA_E_TCC     6/27/2020 12:28:00 AM                                                    CUP, MAT, BLANKET
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    WLFCH           TCA_E_TCC     6/27/2020 12:28:00 AM
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    MLACC           TCA_E_TCC     6/27/2020 5:51:00 AM                                                     Hot Meal - BURRITO
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    SKMKJ           TCA_E_TCC     6/27/2020 5:51:00 AM                                                     CRACKERS AND JUICE
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    WLFCH           TCA_E_TCC     6/27/2020 5:51:00 AM
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    MLACC           TCA_E_TCC     6/27/2020 10:03:00 AM                                                    Hot Meal - Burrito
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    SKMKJ           TCA_E_TCC     6/27/2020 10:03:00 AM                                                    Crackers and Juice.
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    WLFCH           TCA_E_TCC     6/27/2020 10:03:00 AM
                                                                                                                                                                                                                           Hot Meal - BURRITO,
TCA            TCA              NGL2006000471                   11              2008 CUBA              368556146 MLACC              TCA_E_TCC     6/27/2020 2:26:00 PM                                                     CRACKERS, JUICE
TCA            TCA              NGL2006000471                   11              2008 CUBA              368556146 WLFCH              TCA_E_TCC     6/27/2020 2:26:00 PM
                                                                                                                                                                                                                           provided subject with bunk for
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    OTH             TCA_E_TCC     6/27/2020 5:45:00 PM                                                     sleeping mat.
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    PRCMP           TCA_E_TCC     6/27/2020 5:45:00 PM
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    MLACC           TCA_E_TCC     6/27/2020 6:00:00 PM                                                     Hot Meal - accepted hot meal.
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    WLFCH           TCA_E_TCC     6/27/2020 6:00:00 PM
                                                                                                                                                                                                                           subject spoke with her father for
TCA            TCA              NGL2006000471                   11              2008 CUBA              368556146 OTH                TCA_E_TCC     6/27/2020 7:44:00 PM                                                     10 mins
TCA            TCA              NGL2006000471                   11              2008 CUBA              368556146 MLACC              TCA_E_TCC     6/27/2020 9:47:00 PM                                                     Hot Meal - burrito
                                                                                                                                                                                                                           crackers, apple sauce, juice,
TCA            TCA              NGL2006000471                   11              2008 CUBA              368556146 SKMKJ              TCA_E_TCC     6/27/2020 9:47:00 PM                                                     milk
TCA            TCA              NGL2006000471                   11              2008 CUBA              368556146 WLFCH              TCA_E_TCC     6/27/2020 9:47:00 PM
TCA            TCA              NGL2006000471                   11              2008 CUBA              368556146 MLACC              TCA_E_TCC     6/28/2020 2:02:00 AM                                                     Hot Meal - Burrito
                                                                                                                                                                                                                           Milk, juice, crackers, apple
TCA            TCA              NGL2006000471                   11              2008 CUBA              368556146 SKMKJ              TCA_E_TCC     6/28/2020 2:02:00 AM                                                     sauce
TCA            TCA              NGL2006000471                   11              2008 CUBA              368556146 WLFCH              TCA_E_TCC     6/28/2020 2:02:00 AM
TCA            TCA              NGL2006000471                   11              2008 CUBA              368556146 MLACC              TCA_E_TCC     6/28/2020 6:06:00 AM                                                     Hot Meal - Burrito
                                                                                                                                                                                                                           Milk, Juice, Crackers, apple
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    SKMKJ           TCA_E_TCC     6/28/2020 6:06:00 AM                                                     sauce
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    WLFCH           TCA_E_TCC     6/28/2020 6:06:00 AM
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    MLACC           TCA_E_TCC     6/28/2020 10:00:00 AM                                                    Hot Meal - burrito
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    SKMKJ           TCA_E_TCC     6/28/2020 10:00:00 AM                                                    crackers, juice
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    WLFCH           TCA_E_TCC     6/28/2020 10:00:00 AM
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    MLACC           TCA_E_TCC     6/28/2020 2:06:00 PM                                                     Hot Meal - burrito
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    SKMKJ           TCA_E_TCC     6/28/2020 2:06:00 PM                                                     crackers, juice
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    WLFCH           TCA_E_TCC     6/28/2020 2:06:00 PM
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    SHWRP           TCA_E_TCC     6/28/2020 5:15:00 PM                                                     towels, soap and comb
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    MLACC           TCA_E_TCC     6/28/2020 5:56:00 PM                                                     Hot Meal - burrito
                                                                                                                                                                                                                           crackers, apple sauce, milk and
TCA            TCA              NGL2006000471                   11              2008 CUBA              368556146 SKMKJ              TCA_E_TCC     6/28/2020 5:56:00 PM                                                     juice
TCA            TCA              NGL2006000471                   11              2008 CUBA              368556146 WLFCH              TCA_E_TCC     6/28/2020 5:56:00 PM
TCA            TCA              NGL2006000471                   11              2008 CUBA              368556146 MLACC              TCA_E_TCC     6/28/2020 10:02:00 PM                                                    Hot Meal - Burrito
                                                                                                                                                                                                                           crackers, apple sauce, juice and
TCA            TCA              NGL2006000471                   11              2008 CUBA              368556146 SKMKJ              TCA_E_TCC     6/28/2020 10:02:00 PM                                                    milk
TCA            TCA              NGL2006000471                   11              2008 CUBA              368556146 WLFCH              TCA_E_TCC     6/28/2020 10:02:00 PM
                                                                                                                                                                                                                           Hot Meal - BURRITO, JUICE,
                                                                                                                                                                                                                           APPLE SAUCE AND
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    MLACC           TCA_E_TCC     6/29/2020 3:33:00 AM                                                     CRACKERS.
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    WLFCH           TCA_E_TCC     6/29/2020 3:33:00 AM
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    MLACC           TCA_E_TCC     6/29/2020 6:11:00 AM                                                     Hot Meal - burrito
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    SKMKJ           TCA_E_TCC     6/29/2020 6:11:00 AM                                                     crackers, juice
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    WLFCH           TCA_E_TCC     6/29/2020 6:11:00 AM
TCA            TCA              NGL2006000471                   11              2008     CUBA          368556146    Book Out        T             6/29/2020 7:15:00 AM
                                                                                                                                    TCA_E_TCC
TCA            TCA              NGL2006000471                   11              2008 CUBA              368556146 In_Transit         -> NOG_A  6/29/2020 7:15:00 AM     0d 0h:0mi 6/29/2020 7:15:00 AM                0
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 24 of 121




        Exhibit 13
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 25 of 121


Event Sector   Book In Sector   Event Number Subject Name   Age AFile#   Birth Date   Citizenship Subject Id   Actions       Action Info   Action Dt               DayHrMi Book Out Dt             Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              NCO2006000093                32               1988    MEXICO      368498249    Arrest        N/A           6/12/2020 6:48 00 AM    0d 2h:15mi 6/12/2020 9 03:18 AM              2 255
TCA            TCA              NCO2006000093                32               1988    MEXICO      368498249    In_BP_Station NCO_S         6/12/2020 9 03:18 AM    0d 1h 3mi 6/12/2020 10 07 00 AM       1.061666667
TCA            TCA              NCO2006000093                32               1988    MEXICO      368498249    HYGDN         NCO_S         6/12/2020 9 06 00 AM
TCA            TCA              NCO2006000093                32               1988    MEXICO      368498249    MDSCR         NCO_S         6/12/2020 9 06 00 AM
TCA            TCA              NCO2006000093                32               1988    MEXICO      368498249    MLACC         NCO_S         6/12/2020 9 06 00 AM                                                     Hot Meal - burrito
TCA            TCA              NCO2006000093                32               1988    MEXICO      368498249    SKMKJ         NCO_S         6/12/2020 9 06 00 AM                                                     juice and crackers
TCA            TCA              NCO2006000093                32               1988    MEXICO      368498249    WLFCH         NCO_S         6/12/2020 9 06 00 AM
TCA            TCA              NCO2006000093                32               1988    MEXICO      368498249    SLPCT         NCO_S         6/12/2020 9:10 00 AM                                                     mat and blanket
                                                                                                                             NCO_S -->
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     In_Transit    TCA_E_TCC     6/12/2020 10:07 00 AM 0d 3h 0mi 6/12/2020 1 07 00 PM                 3
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     In_BP_Station TCA_E_TCC     6/12/2020 1 07 00 PM 2d 3h 20mi 6/14/2020 4 27 00 PM       51.33333333
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     WLFCH         TCA_E_TCC     6/12/2020 1 07 00 PM
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     HYGBD         TCA_E_TCC     6/12/2020 1 08 00 PM
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     HYGDN         TCA_E_TCC     6/12/2020 1 08 00 PM
                                                                                                                                                                                                                    medical screening conducted
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     MDSCR        TCA_E_TCC      6/12/2020 1 08 00 PM                                                     by LSGS staff
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     MLACC        TCA_E_TCC      6/12/2020 1 08 00 PM                                                     Hot Meal - burrito
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     SKMKJ        TCA_E_TCC      6/12/2020 1 08 00 PM                                                     crackers and juice
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     SLPCT        TCA_E_TCC      6/12/2020 1 08 00 PM                                                     drinking cup
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     WLFCH        TCA_E_TCC      6/12/2020 1 08 00 PM
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     MLACC        TCA_E_TCC      6/12/2020 2 06 00 PM                                                     Hot Meal - burrito
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     SKMKJ        TCA_E_TCC      6/12/2020 2 06 00 PM                                                     crackers and juice
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     WLFCH        TCA_E_TCC      6/12/2020 2 06 00 PM
                                                                                                                                                                                                                    Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                    offered and given alternative
TCA            TCA              NCO2006000093                32              1988 MEXICO         368498249 MLACC            TCA_E_TCC 6/12/2020 5 59 00 PM                                                          foods if needed or requested).
                                                                                                                                                                                                                    milk, crackers, juice, and apple
TCA            TCA              NCO2006000093                32              1988 MEXICO         368498249 SKMKJ            TCA_E_TCC 6/12/2020 5 59 00 PM                                                          sauce
TCA            TCA              NCO2006000093                32              1988 MEXICO         368498249 WLFCH            TCA_E_TCC 6/12/2020 5 59 00 PM
                                                                                                                                                                                                                    Subject offered and accepted a
TCA            TCA              NCO2006000093                32              1988 MEXICO         368498249 SHWRP            TCA_E_TCC 6/12/2020 8 36 00 PM                                                          shower with towels and soap.
TCA            TCA              NCO2006000093                32              1988 MEXICO         368498249 PRCMP            TCA_E_TCC 6/12/2020 9:47 00 PM
                                                                                                                                                                                                                    Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                    offered and given alternative
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     MLACC        TCA_E_TCC      6/12/2020 10:04 00 PM                                                    foods if needed or requested).
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     SKMKJ        TCA_E_TCC      6/12/2020 10:04 00 PM                                                    crackers and juice.
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     WLFCH        TCA_E_TCC      6/12/2020 10:04 00 PM
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     MLACC        TCA_E_TCC      6/13/2020 2:18 00 AM                                                     Cold Meal - CRACKERS
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     SKMKJ        TCA_E_TCC      6/13/2020 2:18 00 AM                                                     JUICE BOX
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     WLFCH        TCA_E_TCC      6/13/2020 2:18 00 AM
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     MLACC        TCA_E_TCC      6/13/2020 5 58 00 AM                                                     Hot Meal - Burrito
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     SKMKJ        TCA_E_TCC      6/13/2020 5 58 00 AM                                                     Crackers and Juice
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     WLFCH        TCA_E_TCC      6/13/2020 5 58 00 AM
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     MLACC        TCA_E_TCC      6/13/2020 10:31 00 AM                                                    Hot Meal - Burrito.
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     SKMKJ        TCA_E_TCC      6/13/2020 10:31 00 AM                                                    Crackers and juice.
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     WLFCH        TCA_E_TCC      6/13/2020 10:31 00 AM
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     MLACC        TCA_E_TCC      6/13/2020 3 39 00 PM                                                     Hot Meal - BURRITO
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     WLFCH        TCA_E_TCC      6/13/2020 3 39 00 PM
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     MDSCR        TCA_E_TCC      6/13/2020 4:49 00 PM                                                     head hurts
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     MLACC        TCA_E_TCC      6/13/2020 6 01 00 PM                                                     Hot Meal - burrito
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     WLFCH        TCA_E_TCC      6/13/2020 6 01 00 PM
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     MLACC        TCA_E_TCC      6/13/2020 10:00 00 PM                                                    Hot Meal - BURRITO
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     SKMKJ        TCA_E_TCC      6/13/2020 10:00 00 PM                                                    CRACKERS JUICE
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     WLFCH        TCA_E_TCC      6/13/2020 10:00 00 PM
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     MLACC        TCA_E_TCC      6/14/2020 2 29 00 AM                                                     Hot Meal - Burrito
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     SKMKJ        TCA_E_TCC      6/14/2020 2 29 00 AM                                                     crackers, juice
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     WLFCH        TCA_E_TCC      6/14/2020 2 29 00 AM
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     MLACC        TCA_E_TCC      6/14/2020 5:47 00 AM                                                     Hot Meal - Burrito
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     SKMKJ        TCA_E_TCC      6/14/2020 5:47 00 AM                                                     Juice, crackers
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     WLFCH        TCA_E_TCC      6/14/2020 5:47 00 AM
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     MLACC        TCA_E_TCC      6/14/2020 10:00 00 AM                                                    Hot Meal - burrito
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     SKMKJ        TCA_E_TCC      6/14/2020 10:00 00 AM                                                    crackers, juice
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     WLFCH        TCA_E_TCC      6/14/2020 10:00 00 AM
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     MLACC        TCA_E_TCC      6/14/2020 2 27 00 PM                                                     Hot Meal - burrito
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     SKMKJ        TCA_E_TCC      6/14/2020 2 27 00 PM                                                     crackers, juice
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     WLFCH        TCA_E_TCC      6/14/2020 2 27 00 PM
TCA            TCA              NCO2006000093                32              1988     MEXICO     368498249     Book Out     T              6/14/2020 4 27 00 PM
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 26 of 121

                                                                          TCA_E_TCC
                                                                          --> CCA,
                                                                          FLORENCE
                                                                          CORRECTIO
                                                                          NAL
TCA   TCA   NCO2006000093    32      1988 MEXICO   368498249 In_Transit   CENTER    6/14/2020 4 27 00 PM   0d 0h 0mi 6/14/2020 4 27 00 PM   0   T8 approved by PAIC
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 27 of 121




        Exhibit 14
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 28 of 121


Event Sector   Book In Sector   Event Number Subject Name     Age AFile#   Birth Date   Citizenship   Subject Id   Actions         Action Info   Action Dt             DayHrMi    Book Out Dt          Hrs in BP Custody    Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              TPS2005000084                  38               1981    MEXICO        368405254    Arrest          N/A           5/22/2020 4:45:00 AM 0d 2h:10mi 5/22/2020 6:55:17 AM         2.171388889
TCA            TCA              TPS2005000084                  38               1981    MEXICO        368405254    In_BP_Station   TCA_E_TCC     5/22/2020 6:55:17 AM 2d 11h:41mi 5/24/2020 6:36:52 PM        59.69305556
TCA            TCA              TPS2005000084                  38               1981    MEXICO        368405254    MDSCR           TCA_E_TCC     5/22/2020 10:14:36 AM                                                      Medical Screening Completed
TCA            TCA              TPS2005000084                  38               1981    MEXICO        368405254    HYGBD           TCA_E_TCC     5/22/2020 10:15:00 AM
TCA            TCA              TPS2005000084                  38               1981    MEXICO        368405254    HYGDN           TCA_E_TCC     5/22/2020 10:15:00 AM
TCA            TCA              TPS2005000084                  38               1981    MEXICO        368405254    MDSCR           TCA_E_TCC     5/22/2020 10:15:00 AM                                                      LSGS
TCA            TCA              TPS2005000084                  38               1981    MEXICO        368405254    MLACC           TCA_E_TCC     5/22/2020 10:15:00 AM                                                      Hot Meal - Burrito
TCA            TCA              TPS2005000084                  38               1981    MEXICO        368405254    SKMKJ           TCA_E_TCC     5/22/2020 10:15:00 AM                                                      Crackers and juice.
TCA            TCA              TPS2005000084                  38               1981    MEXICO        368405254    SLPCT           TCA_E_TCC     5/22/2020 10:15:00 AM                                                      Cup for water.
TCA            TCA              TPS2005000084                  38               1981    MEXICO        368405254    WLFCH           TCA_E_TCC     5/22/2020 10:15:00 AM
TCA            TCA              TPS2005000084                  38               1981    MEXICO        368405254    OTH             TCA_E_TCC     5/22/2020 10:16:00 AM                                                      Subject arrived at TCC at 1005.
                                                                                                                                                                                                                            SUBJECT SPOKE WITH
                                                                                                                                                                                                                            MEXICAN CONSULATE
TCA            TCA              TPS2005000084                  38              1981     MEXICO        368405254    NCNSL           TCA_E_TCC     5/22/2020 11:15:00 AM                                                      OFFICIAL ALONZO GARCIA
TCA            TCA              TPS2005000084                  38              1981     MEXICO        368405254    NCNSL           TCA_E_TCC     5/22/2020 11:25:00 AM
TCA            TCA              TPS2005000084                  38              1981     MEXICO        368405254    NCNSL           TCA_E_TCC     5/22/2020 12:25:00 PM
TCA            TCA              TPS2005000084                  38              1981     MEXICO        368405254    PRCMP           TCA_E_TCC     5/22/2020 12:53:00 PM
TCA            TCA              TPS2005000084                  38              1981     MEXICO        368405254    MLACC           TCA_E_TCC     5/22/2020 2:07:00 PM                                                       Hot Meal - burrito
TCA            TCA              TPS2005000084                  38              1981     MEXICO        368405254    SKMKJ           TCA_E_TCC     5/22/2020 2:07:00 PM                                                       juice and crackers
TCA            TCA              TPS2005000084                  38              1981     MEXICO        368405254    WLFCH           TCA_E_TCC     5/22/2020 2:07:00 PM
TCA            TCA              TPS2005000084                  38              1981     MEXICO        368405254    MLACC           TCA_E_TCC     5/22/2020 7:20:00 PM                                                       Hot Meal - Burrito
TCA            TCA              TPS2005000084                  38              1981     MEXICO        368405254    SKMKJ           TCA_E_TCC     5/22/2020 7:20:00 PM                                                       Crackers and juice
TCA            TCA              TPS2005000084                  38              1981     MEXICO        368405254    WLFCH           TCA_E_TCC     5/22/2020 7:20:00 PM
TCA            TCA              TPS2005000084                  38              1981     MEXICO        368405254    MLACC           TCA_E_TCC     5/22/2020 10:09:00 PM                                                      Hot Meal - Burrito
TCA            TCA              TPS2005000084                  38              1981     MEXICO        368405254    SKMKJ           TCA_E_TCC     5/22/2020 10:09:00 PM                                                      Crackers and juice
TCA            TCA              TPS2005000084                  38              1981     MEXICO        368405254    WLFCH           TCA_E_TCC     5/22/2020 10:09:00 PM
TCA            TCA              TPS2005000084                  38              1981     MEXICO        368405254    MLACC           TCA_E_TCC     5/23/2020 1:52:00 AM                                                       Cold Meal - crackers
TCA            TCA              TPS2005000084                  38              1981     MEXICO        368405254    SKMKJ           TCA_E_TCC     5/23/2020 1:52:00 AM                                                       juice box, apple sauce
TCA            TCA              TPS2005000084                  38              1981     MEXICO        368405254    WLFCH           TCA_E_TCC     5/23/2020 1:52:00 AM
TCA            TCA              TPS2005000084                  38              1981     MEXICO        368405254    MLACC           TCA_E_TCC     5/23/2020 5:55:00 AM                                                       Hot Meal - BURRITO
                                                                                                                                                                                                                            CRACKERS, JUICE BOX, MILK,
TCA            TCA              TPS2005000084                  38              1981 MEXICO            368405254 SKMKJ              TCA_E_TCC 5/23/2020 5:55:00 AM                                                           APPLE SAUCE
TCA            TCA              TPS2005000084                  38              1981 MEXICO            368405254 WLFCH              TCA_E_TCC 5/23/2020 5:55:00 AM
                                                                                                                                                                                                                            Hot Meal - INDIVIDUAL MEAL,
TCA            TCA              TPS2005000084                  38              1981 MEXICO            368405254 MLACC              TCA_E_TCC 5/23/2020 10:04:00 AM                                                          JUICE, AND CRACKERS
TCA            TCA              TPS2005000084                  38              1981 MEXICO            368405254 WLFCH              TCA_E_TCC 5/23/2020 10:04:00 AM
TCA            TCA              TPS2005000084                  38              1981 MEXICO            368405254 NCNSL              TCA_E_TCC 5/23/2020 11:05:00 AM
                                                                                                                                                                                                                            Hot Meal - JUICE BURRITO,
TCA            TCA              TPS2005000084                  38              1981 MEXICO            368405254 MLACC              TCA_E_TCC 5/23/2020 1:58:00 PM                                                           CRACKERS
TCA            TCA              TPS2005000084                  38              1981 MEXICO            368405254 SKMKJ              TCA_E_TCC 5/23/2020 1:58:00 PM
TCA            TCA              TPS2005000084                  38              1981 MEXICO            368405254 WLFCH              TCA_E_TCC 5/23/2020 1:58:00 PM
                                                                                                                                                                                                                            Subject was offered and
                                                                                                                                                                                                                            accepted a shower with towels
TCA            TCA              TPS2005000084                  38              1981 MEXICO            368405254 SHWRP              TCA_E_TCC 5/23/2020 5:03:00 PM                                                           and soap.
                                                                                                                                                                                                                            Subject was given new socks as
TCA            TCA              TPS2005000084                  38              1981 MEXICO            368405254 OTH                TCA_E_TCC 5/23/2020 5:46:00 PM                                                           per request.
                                                                                                                                                                                                                            Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                            offered alternative foods if
TCA            TCA              TPS2005000084                  38              1981 MEXICO            368405254 MLACC              TCA_E_TCC 5/23/2020 6:19:00 PM                                                           needed or requested).
                                                                                                                                                                                                                            Subject offered crackers, juice
TCA            TCA              TPS2005000084                  38              1981 MEXICO            368405254 SKMKJ              TCA_E_TCC 5/23/2020 6:19:00 PM                                                           and apple sauce, raisins, milk.
TCA            TCA              TPS2005000084                  38              1981 MEXICO            368405254 WLFCH              TCA_E_TCC 5/23/2020 6:19:00 PM
                                                                                                                                                                                                                            Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                            offered alternative foods if
TCA            TCA              TPS2005000084                  38              1981 MEXICO            368405254 MLACC              TCA_E_TCC 5/23/2020 9:44:00 PM                                                           needed or requested).
                                                                                                                                                                                                                            Subject offered crackers, juice,
TCA            TCA              TPS2005000084                  38              1981 MEXICO            368405254 SKMKJ              TCA_E_TCC 5/23/2020 9:44:00 PM                                                           raisins, milk.
TCA            TCA              TPS2005000084                  38              1981 MEXICO            368405254 WLFCH              TCA_E_TCC 5/23/2020 9:44:00 PM
                                                                                                                                                                                                                            Hot Meal - BURRITO,
TCA            TCA              TPS2005000084                  38              1981     MEXICO        368405254    MLACC           TCA_E_TCC     5/24/2020 5:36:00 AM                                                       CRACKERS
TCA            TCA              TPS2005000084                  38              1981     MEXICO        368405254    SKMKJ           TCA_E_TCC     5/24/2020 5:36:00 AM                                                       JUICE
TCA            TCA              TPS2005000084                  38              1981     MEXICO        368405254    WLFCH           TCA_E_TCC     5/24/2020 5:36:00 AM
TCA            TCA              TPS2005000084                  38              1981     MEXICO        368405254    SKMKJ           TCA_E_TCC     5/24/2020 10:10:00 AM                                                      crackers, juice
TCA            TCA              TPS2005000084                  38              1981     MEXICO        368405254    WLFCH           TCA_E_TCC     5/24/2020 10:10:00 AM
                                                                                                                                                                                                                            Hot Meal - BURRITO JUICE
TCA            TCA              TPS2005000084                  38              1981 MEXICO            368405254 MLACC              TCA_E_TCC     5/24/2020 1:56:00 PM                                                       AND CRACKERS
TCA            TCA              TPS2005000084                  38              1981 MEXICO            368405254 SKMKJ              TCA_E_TCC     5/24/2020 1:56:00 PM
TCA            TCA              TPS2005000084                  38              1981 MEXICO            368405254 WLFCH              TCA_E_TCC     5/24/2020 1:56:00 PM
                                                                                                                                   TCA_E_TCC
                                                                                                                                   ->
TCA            TCA              TPS2005000084                  38              1981 MEXICO            368405254 In_Transit         TCA_E_TCC     5/24/2020 3:04:00 PM    0d 0h:33mi 5/24/2020 3:37:00 PM             0.55                                      T8 Approved by PAIC
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 29 of 121


TCA   TCA   TPS2005000084      38      1981 MEXICO     368405254 In BP Station TCA_E_TCC   5/24/2020 3:37:00 PM    0d 3h:18mi 5/24/2020 6:55:12 PM    3.303333333
                                                                               TCA_E_TCC
                                                                               ->
TCA   TCA   TPS2005000084      38      1981   MEXICO   368405254 In_Transit    TCA_E_TCC   5/24/2020 3:37:00 PM    0d 0h:18mi 5/24/2020 3:55:00 PM            0.3                                      T8 Approved by PAIC
TCA   TCA   TPS2005000084      38      1981   MEXICO   368405254 WLFCH         TCA_E_TCC   5/24/2020 3:37:00 PM
TCA   TCA   TPS2005000084      38      1981   MEXICO   368405254 In_BP_Station TCA_E_TCC   5/24/2020 3:55:00 PM    0d 23h:20mi 5/25/2020 3:15:00 PM   23.33333333
TCA   TCA   TPS2005000084      38      1981   MEXICO   368405254 WLFCH         TCA_E_TCC   5/24/2020 3:55:00 PM
                                                                                                                                                                    Hot Meal - Burrito, crackers,
TCA   TCA   TPS2005000084      38      1981 MEXICO     368405254 MLACC        TCA_E_TCC 5/24/2020 6:08:00 PM                                                        juice and fruit cup.
TCA   TCA   TPS2005000084      38      1981 MEXICO     368405254 WLFCH        TCA_E_TCC 5/24/2020 6:08:00 PM
                                                                                                                                                                    Hot Meal - Burrito, crackers,
TCA   TCA   TPS2005000084      38      1981   MEXICO   368405254   MLACC      TCA_E_TCC    5/24/2020 9:53:00 PM                                                     juice and fruit cup.
TCA   TCA   TPS2005000084      38      1981   MEXICO   368405254   WLFCH      TCA_E_TCC    5/24/2020 9:53:00 PM
TCA   TCA   TPS2005000084      38      1981   MEXICO   368405254   MLACC      TCA_E_TCC    5/25/2020 2:12:00 AM                                                     Cold Meal - CRACKERS
TCA   TCA   TPS2005000084      38      1981   MEXICO   368405254   SKMKJ      TCA_E_TCC    5/25/2020 2:12:00 AM                                                     JUICE BOX, APPLE SAUCE
TCA   TCA   TPS2005000084      38      1981   MEXICO   368405254   WLFCH      TCA_E_TCC    5/25/2020 2:12:00 AM
TCA   TCA   TPS2005000084      38      1981   MEXICO   368405254   MLACC      TCA_E_TCC    5/25/2020 6:00:00 AM                                                     Hot Meal - Burrito
TCA   TCA   TPS2005000084      38      1981   MEXICO   368405254   SKMKJ      TCA_E_TCC    5/25/2020 6:00:00 AM                                                     Crackers and Juice
TCA   TCA   TPS2005000084      38      1981   MEXICO   368405254   WLFCH      TCA_E_TCC    5/25/2020 6:00:00 AM
TCA   TCA   TPS2005000084      38      1981   MEXICO   368405254   MLACC      TCA_E_TCC    5/25/2020 9:58:00 AM                                                     Hot Meal - burrito
TCA   TCA   TPS2005000084      38      1981   MEXICO   368405254   SKMKJ      TCA_E_TCC    5/25/2020 9:58:00 AM                                                     crackers, juice
TCA   TCA   TPS2005000084      38      1981   MEXICO   368405254   WLFCH      TCA_E_TCC    5/25/2020 9:58:00 AM
TCA   TCA   TPS2005000084      38      1981   MEXICO   368405254   NCNSL      TCA_E_TCC    5/25/2020 12:14:00 PM                                                    made
TCA   TCA   TPS2005000084      38      1981   MEXICO   368405254   WLFCH      TCA_E_TCC    5/25/2020 12:14:00 PM
TCA   TCA   TPS2005000084      38      1981   MEXICO   368405254   MLACC      TCA_E_TCC    5/25/2020 2:07:00 PM                                                     Hot Meal - burrito
TCA   TCA   TPS2005000084      38      1981   MEXICO   368405254   SKMKJ      TCA_E_TCC    5/25/2020 2:07:00 PM                                                     crackers, juice
TCA   TCA   TPS2005000084      38      1981   MEXICO   368405254   WLFCH      TCA_E_TCC    5/25/2020 2:07:00 PM
                                                                                                                                                                    Subject was offered and
                                                                                                                                                                    accepted a shower with towels
TCA   TCA   TPS2005000084      38      1981 MEXICO     368405254 SHWRP        TCA_E_TCC 5/25/2020 2:28:00 PM                                                        and soap.
                                                                                                                                                                    Subject received a clean plastic
TCA   TCA   TPS2005000084      38      1981 MEXICO     368405254 OTH          TCA_E_TCC 5/25/2020 2:40:00 PM                                                        bunk for mat.
TCA   TCA   TPS2005000084      38      1981 MEXICO     368405254 Book Out     T         5/25/2020 3:15:00 PM
                                                                              TCA_E_TCC
                                                                              -> CCA,
                                                                              FLORENCE
                                                                              CORRECTIO
                                                                              NAL
TCA   TCA   TPS2005000084      38      1981 MEXICO     368405254 In_Transit   CENTER    5/25/2020 3:15:00 PM       0d 0h:0mi   5/25/2020 3:15:00 PM            0                                       T8 Approved by PAIC
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 30 of 121




        Exhibit 15
                                                             Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 31 of 121


Event Sector   Book In Sector   Event Number  Subject Name   Age AFile#   Birth Date   Citizenship   Subject Id   Actions         Action Info     Action Dt               DayHrMi Book Out Dt             Hrs in BP Custody Detention Actions Comments                     Msbj Dtcm Comment Txt
TCA            TCA              CAG2006000090                 26              1993     MEXICO        368499245    In_BP_Station   TCA_E_TCC       6/12/2020 4:08:00 PM    2d 0h:18mi 6/14/2020 4:27:00 PM        48.31666667
TCA            TCA              CAG2006000090                 26              1993     MEXICO        368499245    WLFCH           TCA_E_TCC       6/12/2020 4:08:00 PM
TCA            TCA              CAG2006000090                 26              1993     MEXICO        368499245    HYGBD           TCA_E_TCC       6/12/2020 4:10:00 PM
TCA            TCA              CAG2006000090                 26              1993     MEXICO        368499245    HYGDN           TCA_E_TCC       6/12/2020 4:10:00 PM
TCA            TCA              CAG2006000090                 26              1993     MEXICO        368499245    MDSCR           TCA_E_TCC       6/12/2020 4:10:00 PM                                                       LSGS cleared subject for intake
TCA            TCA              CAG2006000090                 26              1993     MEXICO        368499245    MLACC           TCA_E_TCC       6/12/2020 4:10:00 PM                                                       Hot Meal - burrito
TCA            TCA              CAG2006000090                 26              1993     MEXICO        368499245    OTH             TCA_E_TCC       6/12/2020 4:10:00 PM                                                       did not appear to be at risk for PREA
TCA            TCA              CAG2006000090                 26              1993     MEXICO        368499245    SLPCT           TCA_E_TCC       6/12/2020 4:10:00 PM                                                       cup
TCA            TCA              CAG2006000090                 26              1993     MEXICO        368499245    WLFCH           TCA_E_TCC       6/12/2020 4:10:00 PM
                                                                                                                                                                                                                             LSGS Personnel medically evaluated
                                                                                                                                                                                                                             the subject for foot blisters. LSGS
                                                                                                                                                                                                                             administered Ibuprofen dose and foot
                                                                                                                                                                                                                             blister treatment. Subject was given new
                                                                                                                                                                                                                             socks due to treatment. LSGS has med
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245 MEDNO              TCA_E_TCC       6/12/2020 5:00:00 PM                                                       report.
                                                                                                                                                                                                                             Hot Meal - Burrito. (Subjects offered
                                                                                                                                                                                                                             and given alternative foods if needed or
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245 MLACC              TCA_E_TCC       6/12/2020 5:59:00 PM                                                       requested).
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245 SKMKJ              TCA_E_TCC       6/12/2020 5:59:00 PM                                                       milk, crackers, juice, and apple sauce
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245 WLFCH              TCA_E_TCC       6/12/2020 5:59:00 PM
                                                                                                                                                                                                                             Subject offered and accepted a shower
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245 SHWRP              TCA_E_TCC       6/12/2020 9:19:00 PM                                                       with towels and soap.
                                                                                                                                                                                                                             LSGS Personnel performed a follow up
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245 MEDNO              TCA_E_TCC       6/12/2020 9:35:00 PM                                                       treatment to the subject for foot blisters.
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245 PRCMP              TCA_E_TCC       6/12/2020 9:47:00 PM
                                                                                                                                                                                                                             Hot Meal - Burrito. (Subjects offered
                                                                                                                                                                                                                             and given alternative foods if needed or
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    MLACC           TCA_E_TCC       6/12/2020 10:04:00 PM                                                      requested).
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    SKMKJ           TCA_E_TCC       6/12/2020 10:04:00 PM                                                      crackers and juice.
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    WLFCH           TCA_E_TCC       6/12/2020 10:04:00 PM
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    MLACC           TCA_E_TCC       6/13/2020 2:18:00 AM                                                       Cold Meal - CRACKERS
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    SKMKJ           TCA_E_TCC       6/13/2020 2:18:00 AM                                                       JUICE BOX
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    WLFCH           TCA_E_TCC       6/13/2020 2:18:00 AM
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    MLACC           TCA_E_TCC       6/13/2020 5:58:00 AM                                                       Hot Meal - Burrito
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    SKMKJ           TCA_E_TCC       6/13/2020 5:58:00 AM                                                       Crackers and Juice
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    WLFCH           TCA_E_TCC       6/13/2020 5:58:00 AM
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    MLACC           TCA_E_TCC       6/13/2020 10:31:00 AM                                                      Hot Meal - Burrito.
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    SKMKJ           TCA_E_TCC       6/13/2020 10:31:00 AM                                                      Crackers and juice.
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    WLFCH           TCA_E_TCC       6/13/2020 10:31:00 AM
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    MLACC           TCA_E_TCC       6/13/2020 3:39:00 PM                                                       Hot Meal - BURRITO
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    WLFCH           TCA_E_TCC       6/13/2020 3:39:00 PM
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    MDSCR           TCA_E_TCC       6/13/2020 4:47:00 PM                                                       feet hurt
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    MEDNO           TCA_E_TCC       6/13/2020 5:04:00 PM                                                       cleaned feet and bandaged
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    MLACC           TCA_E_TCC       6/13/2020 6:01:00 PM                                                       Hot Meal - burrito
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    WLFCH           TCA_E_TCC       6/13/2020 6:01:00 PM
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    MLACC           TCA_E_TCC       6/13/2020 10:00:00 PM                                                      Hot Meal - BURRITO
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    SKMKJ           TCA_E_TCC       6/13/2020 10:00:00 PM                                                      CRACKERS JUICE
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    WLFCH           TCA_E_TCC       6/13/2020 10:00:00 PM
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    MLACC           TCA_E_TCC       6/14/2020 2:29:00 AM                                                       Hot Meal - Burrito
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    SKMKJ           TCA_E_TCC       6/14/2020 2:29:00 AM                                                       crackers, juice
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    WLFCH           TCA_E_TCC       6/14/2020 2:29:00 AM
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    MLACC           TCA_E_TCC       6/14/2020 5:47:00 AM                                                       Hot Meal - Burrito
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    SKMKJ           TCA_E_TCC       6/14/2020 5:47:00 AM                                                       Juice, crackers
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    WLFCH           TCA_E_TCC       6/14/2020 5:47:00 AM
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    MLACC           TCA_E_TCC       6/14/2020 10:00:00 AM                                                      Hot Meal - burrito
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    SKMKJ           TCA_E_TCC       6/14/2020 10:00:00 AM                                                      crackers, juice
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    WLFCH           TCA_E_TCC       6/14/2020 10:00:00 AM
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    MLACC           TCA_E_TCC       6/14/2020 2:27:00 PM                                                       Hot Meal - burrito
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    SKMKJ           TCA_E_TCC       6/14/2020 2:27:00 PM                                                       crackers, juice
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    WLFCH           TCA_E_TCC       6/14/2020 2:27:00 PM
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245    Book Out        T               6/14/2020 4:27:00 PM
                                                                                                                                  TCA_E_TCC -->
                                                                                                                                  CCA,
                                                                                                                                  FLORENCE
                                                                                                                                  CORRECTIONA
TCA            TCA              CAG2006000090                 26             1993      MEXICO        368499245 In_Transit         L CENTER        6/14/2020 4:27:00 PM    0d 0h:0mi   6/14/2020 4:27:00 PM               0                                                 T8 approved by PAIC
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 32 of 121




        Exhibit 16
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 33 of 121


Event Sector   Book In Sector   Event Number Subject Name      Age AFile#   Birth Date   Citizenship   Subject Id   Actions    Action Info      Action Dt               DayHrMi Book Out Dt             Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              NCO2006000093                   30              1990     MEXICO        368498255    Arrest     N/A              6/12/2020 6:48:00 AM    0d 2h:17mi 6/12/2020 9:05:35 AM        2.293055556
TCA            TCA              NCO2006000093                   30              1990     MEXICO        368498255               NCO_S
                                                                                                                    In_BP_Station               6/12/2020 9:05:35 AM    0d 1h:1mi 6/12/2020 10:07:00 AM        1.023611111
TCA            TCA              NCO2006000093                   30              1990     MEXICO        368498255    HYGDN      NCO_S            6/12/2020 9:06:00 AM
TCA            TCA              NCO2006000093                   30              1990     MEXICO        368498255    MDSCR      NCO_S            6/12/2020 9:06:00 AM
TCA            TCA              NCO2006000093                   30              1990     MEXICO        368498255    MLACC      NCO_S            6/12/2020 9:06:00 AM                                                      Hot Meal - burrito
TCA            TCA              NCO2006000093                   30              1990     MEXICO        368498255    SKMKJ      NCO_S            6/12/2020 9:06:00 AM                                                      juice and crackers
TCA            TCA              NCO2006000093                   30              1990     MEXICO        368498255    WLFCH      NCO_S            6/12/2020 9:06:00 AM
TCA            TCA              NCO2006000093                   30              1990     MEXICO        368498255    SLPCT      NCO_S            6/12/2020 9:10:00 AM                                                      mat and blanket
                                                                                                                               NCO_S -->
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255 In_Transit    TCA_E_TCC        6/12/2020 10:07:00 AM 0d 3h:0mi 6/12/2020 1:07:00 PM                  3
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255 In_BP_Station TCA_E_TCC        6/12/2020 1:07:00 PM 2d 3h:20mi 6/14/2020 4:27:00 PM        51.33333333
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255 WLFCH         TCA_E_TCC        6/12/2020 1:07:00 PM
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255 HYGBD         TCA_E_TCC        6/12/2020 1:08:00 PM
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255 HYGDN         TCA_E_TCC        6/12/2020 1:08:00 PM
                                                                                                                                                                                                                          medical screening conducted by
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    MDSCR           TCA_E_TCC   6/12/2020 1:08:00 PM                                                      LSGS staff
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    MLACC           TCA_E_TCC   6/12/2020 1:08:00 PM                                                      Hot Meal - burrito
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    SKMKJ           TCA_E_TCC   6/12/2020 1:08:00 PM                                                      crackers and juice
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    SLPCT           TCA_E_TCC   6/12/2020 1:08:00 PM                                                      drinking cup
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    WLFCH           TCA_E_TCC   6/12/2020 1:08:00 PM
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    MLACC           TCA_E_TCC   6/12/2020 2:06:00 PM                                                      Hot Meal - burrito
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    SKMKJ           TCA_E_TCC   6/12/2020 2:06:00 PM                                                      crackers and juice
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    WLFCH           TCA_E_TCC   6/12/2020 2:06:00 PM
                                                                                                                                                                                                                          Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                          offered and given alternative
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255 MLACC              TCA_E_TCC 6/12/2020 5:59:00 PM                                                        foods if needed or requested).
                                                                                                                                                                                                                          milk, crackers, juice, and apple
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255 SKMKJ              TCA_E_TCC 6/12/2020 5:59:00 PM                                                        sauce
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255 WLFCH              TCA_E_TCC 6/12/2020 5:59:00 PM
                                                                                                                                                                                                                          Subject offered and accepted a
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255 SHWRP              TCA_E_TCC 6/12/2020 8:49:00 PM                                                        shower with towels and soap.
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255 PRCMP              TCA_E_TCC 6/12/2020 9:47:00 PM
                                                                                                                                                                                                                          Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                          offered and given alternative
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    MLACC           TCA_E_TCC   6/12/2020 10:04:00 PM                                                     foods if needed or requested).
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    SKMKJ           TCA_E_TCC   6/12/2020 10:04:00 PM                                                     crackers and juice.
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    WLFCH           TCA_E_TCC   6/12/2020 10:04:00 PM
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    MLACC           TCA_E_TCC   6/13/2020 2:18:00 AM                                                      Cold Meal - CRACKERS
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    SKMKJ           TCA_E_TCC   6/13/2020 2:18:00 AM                                                      JUICE BOX
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    WLFCH           TCA_E_TCC   6/13/2020 2:18:00 AM
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    MLACC           TCA_E_TCC   6/13/2020 5:58:00 AM                                                      Hot Meal - Burrito
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    SKMKJ           TCA_E_TCC   6/13/2020 5:58:00 AM                                                      Crackers and Juice
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    WLFCH           TCA_E_TCC   6/13/2020 5:58:00 AM
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    MLACC           TCA_E_TCC   6/13/2020 10:31:00 AM                                                     Hot Meal - Burrito.
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    SKMKJ           TCA_E_TCC   6/13/2020 10:31:00 AM                                                     Crackers and juice.
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    WLFCH           TCA_E_TCC   6/13/2020 10:31:00 AM
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    MLACC           TCA_E_TCC   6/13/2020 3:39:00 PM                                                      Hot Meal - BURRITO
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    WLFCH           TCA_E_TCC   6/13/2020 3:39:00 PM
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    MLACC           TCA_E_TCC   6/13/2020 6:01:00 PM                                                      Hot Meal - burrito
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    WLFCH           TCA_E_TCC   6/13/2020 6:01:00 PM
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    MLACC           TCA_E_TCC   6/13/2020 10:00:00 PM                                                     Hot Meal - BURRITO
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    SKMKJ           TCA_E_TCC   6/13/2020 10:00:00 PM                                                     CRACKERS JUICE
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    WLFCH           TCA_E_TCC   6/13/2020 10:00:00 PM
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    MLACC           TCA_E_TCC   6/14/2020 2:29:00 AM                                                      Hot Meal - Burrito
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    SKMKJ           TCA_E_TCC   6/14/2020 2:29:00 AM                                                      crackers, juice
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    WLFCH           TCA_E_TCC   6/14/2020 2:29:00 AM
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    MLACC           TCA_E_TCC   6/14/2020 5:47:00 AM                                                      Hot Meal - Burrito
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    SKMKJ           TCA_E_TCC   6/14/2020 5:47:00 AM                                                      Juice, crackers
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    WLFCH           TCA_E_TCC   6/14/2020 5:47:00 AM
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    MLACC           TCA_E_TCC   6/14/2020 10:00:00 AM                                                     Hot Meal - burrito
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    SKMKJ           TCA_E_TCC   6/14/2020 10:00:00 AM                                                     crackers, juice
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    WLFCH           TCA_E_TCC   6/14/2020 10:00:00 AM
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    MLACC           TCA_E_TCC   6/14/2020 2:27:00 PM                                                      Hot Meal - burrito
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    SKMKJ           TCA_E_TCC   6/14/2020 2:27:00 PM                                                      crackers, juice
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    WLFCH           TCA_E_TCC   6/14/2020 2:27:00 PM
TCA            TCA              NCO2006000093                   30             1990      MEXICO        368498255    Book Out        T           6/14/2020 4:27:00 PM
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 34 of 121


                                                                              TCA_E_TCC
                                                                              -> CCA,
                                                                              FLORENCE
                                                                              CORRECTIO
                                                                              NAL
TCA   TCA   NCO2006000093      30      1990   MEXICO   368498255 In_Transit   CENTER    6/14/2020 4:27:00 PM   0d 0h:0mi 6/14/2020 4:27:00 PM   0   T8 approved by PAIC
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 35 of 121




        Exhibit 17
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 36 of 121


Event Sector   Book In Sector   Event Number Subject Name    Age AFile#   Birth Date   Citizenship Subject Id   Actions       Action Info Action Dt              DayHrMi     Book Out Dt             Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              DGL2006000257                 41               1978    MEXICO      368527770    Arrest        N/A         6/19/2020 5:00 00 PM   0d 1h:18mi 6/19/2020 6:18 54 PM                  1 315
TCA            TCA              DGL2006000257                 41               1978    MEXICO      368527770    In_BP_Station DGL_S       6/19/2020 6:18 54 PM   1d 12h 30mi 6/21/2020 6:49 00 AM          36.50166667
TCA            TCA              DGL2006000257                 41               1978    MEXICO      368527770    MDSCR         DGL_S       6/19/2020 6:35:17 PM                                                          Medical Screening Completed
TCA            TCA              DGL2006000257                 41               1978    MEXICO      368527770    WLFCH         DGL_S       6/19/2020 7:01 00 PM
TCA            TCA              DGL2006000257                 41               1978    MEXICO      368527770    HYGBD         DGL_S       6/19/2020 7:02 00 PM
TCA            TCA              DGL2006000257                 41               1978    MEXICO      368527770    HYGDN         DGL_S       6/19/2020 7:02 00 PM
                                                                                                                                                                                                                        Hot Meal - BURRITO, JUICE
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     MLACC        DGL_S       6/19/2020 7:02 00 PM                                                           AND CRACKERS.
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     SLPCT        DGL_S       6/19/2020 7:02 00 PM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/19/2020 7 02 00 PM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/19/2020 7 56 00 PM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/19/2020 9 04 00 PM
                                                                                                                                                                                                                        JUICE AND CRACKERS
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     SKMKJ        DGL_S       6/19/2020 10:01 00 PM                                                          PROV DED.
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/19/2020 10:01 00 PM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/19/2020 11:27 00 PM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     MLREF        DGL_S       6/20/2020 1 07 00 AM                                                           Subject asleep
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/20/2020 1 07 00 AM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/20/2020 2 08 00 AM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/20/2020 2 57 00 AM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     SKMKJ        DGL_S       6/20/2020 3 51 00 AM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/20/2020 3 51 00 AM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/20/2020 4 54 00 AM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/20/2020 7 00 00 AM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     HYGBD        DGL_S       6/20/2020 7 22 00 AM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     HYGDN        DGL_S       6/20/2020 7 22 00 AM
                                                                                                                                                                                                                        Hot Meal - Individual meal,
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     MLACC        DGL_S       6/20/2020 7 22 00 AM                                                           Crackers and Juice.
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/20/2020 7 22 00 AM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/20/2020 9 30 00 AM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     SKMKJ        DGL_S       6/20/2020 10 05 00 AM                                                          Crackers and Juice.
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/20/2020 10 05 00 AM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/20/2020 12:14 00 PM
                                                                                                                                                                                                                        Hot Meal - Individual meal,
TCA            TCA              DGL2006000257                 41              1978 MEXICO         368527770 MLACC            DGL_S       6/20/2020 1:42 00 PM                                                           Crackers and Juice.
TCA            TCA              DGL2006000257                 41              1978 MEXICO         368527770 WLFCH            DGL_S       6/20/2020 1:42 00 PM
TCA            TCA              DGL2006000257                 41              1978 MEXICO         368527770 WLFCH            DGL_S       6/20/2020 2:34 00 PM
                                                                                                                                                                                                                        Hot Meal - ALL ITEMS
TCA            TCA              DGL2006000257                 41              1978 MEXICO         368527770 MLACC            DGL_S       6/20/2020 4:35 00 PM                                                           ACCEPTED AND PROVIDED
TCA            TCA              DGL2006000257                 41              1978 MEXICO         368527770 WLFCH            DGL_S       6/20/2020 4:35 00 PM
                                                                                                                                                                                                                        TALKED TO CONSUL
                                                                                                                                                                                                                        DUR NG REMOVAL
TCA            TCA              DGL2006000257                 41              1978 MEXICO         368527770 NCNSL            DGL_S       6/20/2020 5:23 00 PM                                                           PROCED NGS
                                                                                                                                                                                                                        ALL SUBJECTS
TCA            TCA              DGL2006000257                 41              1978 MEXICO         368527770 WLFCH            DGL_S       6/20/2020 5:23 00 PM                                                           ACCOUNTED FOR

TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     MLACC        DGL_S       6/20/2020 6:53 00 PM                                                           Hot Meal - ALL ITEMS GIVEN
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/20/2020 6:53 00 PM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/20/2020 8:54 00 PM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/20/2020 9:50 00 PM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/20/2020 10:52 00 PM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/21/2020 12:30 00 AM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     PRCMP        DGL_S       6/21/2020 12:58 00 AM
                                                                                                                                                                                                                        Hot Meal - BURRITO,
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     MLACC        DGL_S       6/21/2020 1:15 00 AM                                                           CRACKERS, JUICE
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/21/2020 1:15 00 AM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/21/2020 1 59 00 AM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/21/2020 2:43 00 AM
                                                                                                                                                                                                                        SUBJECT WAS SLEEPING,
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     SKMKJ        DGL_S       6/21/2020 4:15 00 AM                                                           NO SNACKS PROV DED
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/21/2020 4:15 00 AM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/21/2020 5:18 00 AM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/21/2020 5:47 00 AM
TCA            TCA              DGL2006000257                 41              1978     MEXICO     368527770     WLFCH        DGL_S       6/21/2020 6:14 00 AM

                                                                                                                          DGL_S -->
                                                                                                                          TCA_E_TC
TCA            TCA              DGL2006000257                 41              1978 MEXICO         368527770 In_Transit    C         6/21/2020 6:49 00 AM         0d 3h:4mi   6/21/2020 9 53 00 AM         3.066666667
                                                                                                                          TCA_E_TC
TCA            TCA              DGL2006000257                 41              1978 MEXICO         368527770 In_BP_Station C         6/21/2020 9 53 00 AM         0d 14h:17mi 6/22/2020 12:10 00 AM        14.28333333
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 37 of 121


                                                                          TCA_E_TC
TCA   TCA   DGL2006000257    41      1978 MEXICO   368527770 WLFCH        C          6/21/2020 9:53 00 AM
                                                                          TCA_E_TC
TCA   TCA   DGL2006000257    41      1978 MEXICO   368527770 HYGBD        C          6/21/2020 10:29 00 AM
                                                                          TCA_E_TC
TCA   TCA   DGL2006000257    41      1978 MEXICO   368527770 HYGDN        C          6/21/2020 10:29 00 AM
                                                                          TCA_E_TC
TCA   TCA   DGL2006000257    41      1978 MEXICO   368527770 MDSCR        C          6/21/2020 10:29 00 AM                                        LSGS
                                                                          TCA_E_TC
TCA   TCA   DGL2006000257    41      1978 MEXICO   368527770 MLACC        C          6/21/2020 10:29 00 AM                                        Hot Meal - Burrito
                                                                          TCA_E_TC
TCA   TCA   DGL2006000257    41      1978 MEXICO   368527770 SKMKJ        C          6/21/2020 10:29 00 AM                                        Crackers and juice.
                                                                          TCA_E_TC
TCA   TCA   DGL2006000257    41      1978 MEXICO   368527770 SLPCT        C          6/21/2020 10:29 00 AM                                        Cup for water.
                                                                          TCA_E_TC
TCA   TCA   DGL2006000257    41      1978 MEXICO   368527770 WLFCH        C          6/21/2020 10:29 00 AM
                                                                          TCA_E_TC
TCA   TCA   DGL2006000257    41      1978 MEXICO   368527770 NCNSL        C          6/21/2020 3:43 00 PM                                         spoke with Mexican consulate
                                                                          TCA_E_TC
TCA   TCA   DGL2006000257    41      1978 MEXICO   368527770 MLACC        C          6/21/2020 6:15 00 PM                                         Hot Meal - accepted hot meal
                                                                          TCA_E_TC
TCA   TCA   DGL2006000257    41      1978 MEXICO   368527770 WLFCH        C          6/21/2020 6:15 00 PM
                                                                          TCA_E_TC
TCA   TCA   DGL2006000257    41      1978 MEXICO   368527770 MLACC        C          6/21/2020 6:21 00 PM                                         Hot Meal - burrito
                                                                          TCA_E_TC
TCA   TCA   DGL2006000257    41      1978 MEXICO   368527770 SKMKJ        C          6/21/2020 6:21 00 PM                                         crackers and juice
                                                                          TCA_E_TC
TCA   TCA   DGL2006000257    41      1978 MEXICO   368527770 MLACC        C          6/21/2020 9:50 00 PM                                         Hot Meal - Burrito
                                                                          TCA_E_TC                                                                crackers, applesauce, juice
TCA   TCA   DGL2006000257    41      1978 MEXICO   368527770 SKMKJ        C          6/21/2020 9:50 00 PM                                         and milk
                                                                          TCA_E_TC
TCA   TCA   DGL2006000257    41      1978 MEXICO   368527770 WLFCH        C          6/21/2020 9:50 00 PM
TCA   TCA   DGL2006000257    41      1978 MEXICO   368527770 Book Out     T          6/22/2020 12:10 00 AM

                                                                          TCA_E_TC
                                                                          C --> PHI
                                                                          DISTRICT
TCA   TCA   DGL2006000257    41      1978 MEXICO   368527770 In_Transit   OFFICE    6/22/2020 12:10 00 AM 0d 0h 0mi   6/22/2020 12:10 00 AM   0
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 38 of 121




        Exhibit 18
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 39 of 121


Event Sector   Book In Sector   Event Number Subject Name    Age AFile#   Birth Date   Citizenship Subject Id   Actions       Action Info Action Dt              DayHrMi     Book Out Dt             Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              DGL2006000257                 44              1976     MEXICO      368527742    Arrest        N/A         6/19/2020 5:00 00 PM   0d 1h:7mi 6/19/2020 6:07 37 PM            1.126944444
TCA            TCA              DGL2006000257                 44              1976     MEXICO      368527742    In_BP_Station DGL_S       6/19/2020 6:07 37 PM   1d 12h:41mi 6/21/2020 6:49 00 AM          36.68972222
TCA            TCA              DGL2006000257                 44              1976     MEXICO      368527742    WLFCH         DGL_S       6/19/2020 7:01 00 PM

TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     MDSCR        DGL_S       6/19/2020 7:36:48 PM                                                           Medical Screening Completed
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/19/2020 7:56 00 PM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     HYGBD        DGL_S       6/19/2020 8:06 00 PM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     HYGDN        DGL_S       6/19/2020 8:06 00 PM
                                                                                                                                                                                                                        Hot Meal - BURRITO, JUICE
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     MLACC        DGL_S       6/19/2020 8:06 00 PM                                                           AND CRACKERS
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     SLPCT        DGL_S       6/19/2020 8:06 00 PM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/19/2020 8:06 00 PM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/19/2020 9:04 00 PM
                                                                                                                                                                                                                        JUICE AND CRACKERS
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     SKMKJ        DGL_S       6/19/2020 10:01 00 PM                                                          PROV DED.
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/19/2020 10:01 00 PM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/19/2020 11:27 00 PM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     MLREF        DGL_S       6/20/2020 1:07 00 AM                                                           Subject asleep
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/20/2020 1:07 00 AM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/20/2020 2:08 00 AM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/20/2020 2:57 00 AM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     SKMKJ        DGL_S       6/20/2020 3:51 00 AM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/20/2020 3:51 00 AM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/20/2020 4:54 00 AM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/20/2020 7:00 00 AM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     HYGBD        DGL_S       6/20/2020 7:22 00 AM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     HYGDN        DGL_S       6/20/2020 7:22 00 AM
                                                                                                                                                                                                                        Hot Meal - Individual meal,
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     MLACC        DGL_S       6/20/2020 7:22 00 AM                                                           Crackers and Juice.
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/20/2020 7:22 00 AM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/20/2020 9:30 00 AM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     SKMKJ        DGL_S       6/20/2020 10:05 00 AM                                                          Crackers and Juice.
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/20/2020 10:05 00 AM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/20/2020 12:14 00 PM
                                                                                                                                                                                                                        Hot Meal - Individual meal,
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742 MLACC            DGL_S       6/20/2020 1:42 00 PM                                                           Crackers and Juice.
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742 WLFCH            DGL_S       6/20/2020 1:42 00 PM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742 WLFCH            DGL_S       6/20/2020 2:34 00 PM

                                                                                                                                                                                                                        Hot Meal - ALL ITEMS
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742 MLACC            DGL_S       6/20/2020 4:35 00 PM                                                           ACCEPTED AND PROV DED
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742 WLFCH            DGL_S       6/20/2020 4:35 00 PM
                                                                                                                                                                                                                        ALL SUBJECTS
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742 WLFCH            DGL_S       6/20/2020 5:23 00 PM                                                           ACCOUNTED FOR
                                                                                                                                                                                                                        CALLED DURING AS D
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742 NCNSL            DGL_S       6/20/2020 5:25 00 PM                                                           INTERVIEW

TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     MLACC        DGL_S       6/20/2020 6:53 00 PM                                                           Hot Meal - ALL ITEMS GIVEN
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/20/2020 6:53 00 PM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/20/2020 8:54 00 PM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/20/2020 9:50 00 PM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/20/2020 10:52 00 PM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     PRCMP        DGL_S       6/20/2020 10:56 00 PM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/21/2020 12:30 00 AM
                                                                                                                                                                                                                        Hot Meal - BURRITO,
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     MLACC        DGL_S       6/21/2020 1:15 00 AM                                                           CRACKERS, JUICE
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/21/2020 1:15 00 AM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/21/2020 1:59 00 AM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/21/2020 2:43 00 AM
                                                                                                                                                                                                                        SUBJECT WAS SLEEP NG,
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     SKMKJ        DGL_S       6/21/2020 4:15 00 AM                                                           NO SNACKS PROV DED
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/21/2020 4:15 00 AM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/21/2020 5:18 00 AM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/21/2020 5:47 00 AM
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742     WLFCH        DGL_S       6/21/2020 6:14 00 AM

                                                                                                                          DGL_S -->
                                                                                                                          TCA_E_TC
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742 In_Transit    C         6/21/2020 6:49 00 AM         0d 3h:4mi   6/21/2020 9:53 00 AM         3.066666667
                                                                                                                          TCA_E_TC
TCA            TCA              DGL2006000257                 44             1976      MEXICO     368527742 In_BP_Station C         6/21/2020 9:53 00 AM         0d 14h:17mi 6/22/2020 12:10 00 AM        14.28333333
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 40 of 121


                                                                            TCA_E_TC
TCA   TCA   DGL2006000257    44      1976   MEXICO   368527742 WLFCH        C          6/21/2020 9:53 00 AM
                                                                            TCA_E_TC
TCA   TCA   DGL2006000257    44      1976   MEXICO   368527742 HYGBD        C          6/21/2020 10:29 00 AM
                                                                            TCA_E_TC
TCA   TCA   DGL2006000257    44      1976   MEXICO   368527742 HYGDN        C          6/21/2020 10:29 00 AM
                                                                            TCA_E_TC
TCA   TCA   DGL2006000257    44      1976   MEXICO   368527742 MDSCR        C          6/21/2020 10:29 00 AM                                        LSGS
                                                                            TCA_E_TC
TCA   TCA   DGL2006000257    44      1976   MEXICO   368527742 MLACC        C          6/21/2020 10:29 00 AM                                        Hot Meal - Burrito
                                                                            TCA_E_TC
TCA   TCA   DGL2006000257    44      1976   MEXICO   368527742 SKMKJ        C          6/21/2020 10:29 00 AM                                        Crackers and juice.
                                                                            TCA_E_TC
TCA   TCA   DGL2006000257    44      1976   MEXICO   368527742 SLPCT        C          6/21/2020 10:29 00 AM                                        Cup for water.
                                                                            TCA_E_TC
TCA   TCA   DGL2006000257    44      1976   MEXICO   368527742 WLFCH        C          6/21/2020 10:29 00 AM
                                                                            TCA_E_TC
TCA   TCA   DGL2006000257    44      1976   MEXICO   368527742 NCNSL        C          6/21/2020 3:53 00 PM                                         spoke with Mexican consulate
                                                                            TCA_E_TC
TCA   TCA   DGL2006000257    44      1976   MEXICO   368527742 MLACC        C          6/21/2020 6:15 00 PM                                         Hot Meal - accepted hot meal
                                                                            TCA_E_TC
TCA   TCA   DGL2006000257    44      1976   MEXICO   368527742 WLFCH        C          6/21/2020 6:15 00 PM
                                                                            TCA_E_TC
TCA   TCA   DGL2006000257    44      1976   MEXICO   368527742 MLACC        C          6/21/2020 6:21 00 PM                                         Hot Meal - burrito
                                                                            TCA_E_TC
TCA   TCA   DGL2006000257    44      1976   MEXICO   368527742 SKMKJ        C          6/21/2020 6:21 00 PM                                         crackers and juice
                                                                            TCA_E_TC
TCA   TCA   DGL2006000257    44      1976   MEXICO   368527742 MLACC        C          6/21/2020 9:50 00 PM                                         Hot Meal - Burrito
                                                                            TCA_E_TC                                                                crackers, applesauce, juice
TCA   TCA   DGL2006000257    44      1976   MEXICO   368527742 SKMKJ        C          6/21/2020 9:50 00 PM                                         and milk
                                                                            TCA_E_TC
TCA   TCA   DGL2006000257    44      1976   MEXICO   368527742 WLFCH        C          6/21/2020 9:50 00 PM
TCA   TCA   DGL2006000257    44      1976   MEXICO   368527742 Book Out     T          6/22/2020 12:10 00 AM

                                                                            TCA_E_TC
                                                                            C --> PHI
                                                                            DISTRICT
TCA   TCA   DGL2006000257    44      1976   MEXICO   368527742 In_Transit   OFFICE    6/22/2020 12:10 00 AM 0d 0h 0mi   6/22/2020 12:10 00 AM   0
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 41 of 121




        Exhibit 19
                                                        Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 42 of 121


Event Sector Book In Sector Event Number Subject Name       Age AFile#   Birth Date Citizenship Subject Id Actions      Action Info Action Dt             DayHrMi Book Out Dt              Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA          TCA            NGL2006000208                    35               1984 MEXICO       368499952 Arrest        N/A         6/12/2020 12:30:00 PM 0d 2h:35mi 6/12/2020 3:05:44 PM         2.595555556
TCA          TCA            NGL2006000208                    35               1984 MEXICO       368499952 In_BP_Station NGL_S       6/12/2020 3:05:44 PM 0d 20h:0mi 6/13/2020 11:06:00 AM         20.00444444
                                                                                                                                                                                                              Hot Meal - burrito, crackers,
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 MLACC         NGL_S       6/12/2020 3:46:00 PM                                                      juice, raisins
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 WLFCH         NGL_S       6/12/2020 3:46:00 PM
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 HYGDN         NGL_S       6/12/2020 4:00:00 PM
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 SLPCT         NGL_S       6/12/2020 4:00:00 PM
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 MDSCR         NGL_S       6/12/2020 5:21:22 PM                                                      Medical Screening Completed
                                                                                                                                                                                                              Hot Meal - burrito, juice,
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 MLACC         NGL_S       6/12/2020 8:30:00 PM                                                      crackers, raisins
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 WLFCH         NGL_S       6/12/2020 8:30:00 PM
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 HYGBD         NGL_S       6/12/2020 10:11:00 PM
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 HYGDN         NGL_S       6/12/2020 10:11:00 PM
                                                                                                                                                                                                              Hot Meal - Burrito, juice and
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 MLACC         NGL_S       6/13/2020 6:52:00 AM                                                      crackers
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 WLFCH         NGL_S       6/13/2020 6:52:00 AM
                                                                                                                        NGL_S -->
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 In_Transit    C           6/13/2020 11:06:00 AM 0d 1h:50mi 6/13/2020 12:56:00 PM        1.833333333
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 In_BP_Station C           6/13/2020 12:56:00 PM 1d 3h:31mi 6/14/2020 4:27:00 PM         27.51666667
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 WLFCH         C           6/13/2020 12:56:00 PM
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 HYGBD         C           6/13/2020 1:04:00 PM
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 HYGDN         C           6/13/2020 1:04:00 PM
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 MLACC         C           6/13/2020 1:04:00 PM                                                      Hot Meal - burrito
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 SKMKJ         C           6/13/2020 1:04:00 PM                                                      juice and crackers
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 SLPCT         C           6/13/2020 1:04:00 PM                                                      cup for water
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 WLFCH         C           6/13/2020 1:04:00 PM
                                                                                                                        TCA_E_TC                                                                              LSGS evaluated subject, no
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 MDSCR         C           6/13/2020 1:17:00 PM                                                      change.
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 MLACC         C           6/13/2020 3:39:00 PM                                                      Hot Meal - BURRITO
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 WLFCH         C           6/13/2020 3:39:00 PM
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 MLACC         C           6/13/2020 6:01:00 PM                                                      Hot Meal - burrito
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 WLFCH         C           6/13/2020 6:01:00 PM
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 MLACC         C           6/13/2020 10:00:00 PM                                                     Hot Meal - BURRITO
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 SKMKJ         C           6/13/2020 10:00:00 PM                                                     CRACKERS JUICE
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 WLFCH         C           6/13/2020 10:00:00 PM
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 PRCMP         C           6/13/2020 10:01:00 PM
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 MLACC         C           6/14/2020 2:29:00 AM                                                      Hot Meal - Burrito
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 SKMKJ         C           6/14/2020 2:29:00 AM                                                      crackers, juice
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 WLFCH         C           6/14/2020 2:29:00 AM
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 MLACC         C           6/14/2020 5:47:00 AM                                                      Hot Meal - Burrito
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 SKMKJ         C           6/14/2020 5:47:00 AM                                                      Juice, crackers
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 WLFCH         C           6/14/2020 5:47:00 AM
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 MLACC         C           6/14/2020 10:00:00 AM                                                     Hot Meal - burrito
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 SKMKJ         C           6/14/2020 10:00:00 AM                                                     crackers, juice
                                                                                                                        TCA_E_TC
TCA         TCA           NGL2006000208                      35               1984 MEXICO       368499952 WLFCH         C           6/14/2020 10:00:00 AM
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 43 of 121


                                                                              TCA_E_TC
TCA   TCA   NGL2006000208        35      1984 MEXICO   368499952 MLACC        C          6/14/2020 2:27:00 PM                                        Hot Meal - burrito
                                                                              TCA_E_TC
TCA   TCA   NGL2006000208        35      1984 MEXICO   368499952 SKMKJ        C          6/14/2020 2:27:00 PM                                        crackers, juice
                                                                              TCA_E_TC
TCA   TCA   NGL2006000208        35      1984 MEXICO   368499952 WLFCH        C          6/14/2020 2:27:00 PM
TCA   TCA   NGL2006000208        35      1984 MEXICO   368499952 Book Out     T          6/14/2020 4:27:00 PM

                                                                              TCA_E_TC
                                                                              C --> CCA,
                                                                              FLORENC
                                                                              E
                                                                              CORRECTI
                                                                              ONAL                                                                                        HOLD FOR REG PROS
TCA   TCA   NGL2006000208        35      1984 MEXICO   368499952 In_Transit   CENTER 6/14/2020 4:27:00 PM       0d 0h:0mi 6/14/2020 4:27:00 PM   0                        CCA
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 44 of 121




        Exhibit 20
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 45 of 121


Event Sector   Book In Sector   Event Number Subject Name    Age AFile#   Birth Date   Citizenship   Subject Id   Actions         Action Info   Action Dt               DayHrMi     Book Out Dt          Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              CAG2005000121                 35               1985    MEXICO        368407831    In_BP_Station   TCA_E_TCC     5/23/2020 4 01 00 AM    1d 14h 35mi 5/24/2020 6 36:52 PM        38 59777778
TCA            TCA              CAG2005000121                 35               1985    MEXICO        368407831    WLFCH           TCA_E_TCC     5/23/2020 4 01 00 AM
TCA            TCA              CAG2005000121                 35               1985    MEXICO        368407831    HYGBD           TCA_E_TCC     5/23/2020 4 02 00 AM
TCA            TCA              CAG2005000121                 35               1985    MEXICO        368407831    HYGDN           TCA_E_TCC     5/23/2020 4 02 00 AM
                                                                                                                                                                                                                           Medical screening form was
                                                                                                                                                                                                                           reviewed with subject and there
                                                                                                                                                                                                                           were no changes to initial
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831    MDSCR           TCA_E_TCC     5/23/2020 4 02 00 AM                                                       responses.
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831    MLACC           TCA_E_TCC     5/23/2020 4 02 00 AM                                                       Hot Meal - Burrito
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831    SKMKJ           TCA_E_TCC     5/23/2020 4 02 00 AM                                                       Crackers, juice
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831    SLPCT           TCA_E_TCC     5/23/2020 4 02 00 AM                                                       Cup
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831    WLFCH           TCA_E_TCC     5/23/2020 4 02 00 AM
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831    MLACC           TCA_E_TCC     5/23/2020 5 55 00 AM                                                       Hot Meal - BURRITO
                                                                                                                                                                                                                           CRACKERS, JUICE BOX,
TCA            TCA              CAG2005000121                 35              1985 MEXICO            368407831 SKMKJ              TCA_E_TCC 5/23/2020 5 55 00 AM                                                           MILK, APPLE SAUCE
TCA            TCA              CAG2005000121                 35              1985 MEXICO            368407831 WLFCH              TCA_E_TCC 5/23/2020 5 55 00 AM
TCA            TCA              CAG2005000121                 35              1985 MEXICO            368407831 PRCMP              TCA_E_TCC 5/23/2020 5 57 00 AM
                                                                                                                                                                                                                           Hot Meal - NDIVIDUAL MEAL,
TCA            TCA              CAG2005000121                 35              1985 MEXICO            368407831 MLACC              TCA_E_TCC 5/23/2020 10 04 00 AM                                                          JUICE, AND CRACKERS
TCA            TCA              CAG2005000121                 35              1985 MEXICO            368407831 WLFCH              TCA_E_TCC 5/23/2020 10 04 00 AM
TCA            TCA              CAG2005000121                 35              1985 MEXICO            368407831 NCNSL              TCA_E_TCC 5/23/2020 11 05 00 AM
                                                                                                                                                                                                                           Hot Meal - JUICE BURRITO,
TCA            TCA              CAG2005000121                 35              1985 MEXICO            368407831 MLACC              TCA_E_TCC 5/23/2020 1 58 00 PM                                                           CRACKERS
TCA            TCA              CAG2005000121                 35              1985 MEXICO            368407831 SKMKJ              TCA_E_TCC 5/23/2020 1 58 00 PM
TCA            TCA              CAG2005000121                 35              1985 MEXICO            368407831 WLFCH              TCA_E_TCC 5/23/2020 1 58 00 PM
                                                                                                                                                                                                                           Subject was offered and
                                                                                                                                                                                                                           accepted a shower with towels
TCA            TCA              CAG2005000121                 35              1985 MEXICO            368407831 SHWRP              TCA_E_TCC 5/23/2020 5 20 00 PM                                                           and soap.
                                                                                                                                                                                                                           Subject was given socks as per
TCA            TCA              CAG2005000121                 35              1985 MEXICO            368407831 OTH                TCA_E_TCC 5/23/2020 5 30 00 PM                                                           request.
                                                                                                                                                                                                                           Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                           offered alternative foods if
TCA            TCA              CAG2005000121                 35              1985 MEXICO            368407831 MLACC              TCA_E_TCC 5/23/2020 6:19 00 PM                                                           needed or requested).
                                                                                                                                                                                                                           Subject offered crackers, juice
TCA            TCA              CAG2005000121                 35              1985 MEXICO            368407831 SKMKJ              TCA_E_TCC 5/23/2020 6:19 00 PM                                                           and apple sauce, raisins, milk.
TCA            TCA              CAG2005000121                 35              1985 MEXICO            368407831 WLFCH              TCA_E_TCC 5/23/2020 6:19 00 PM
                                                                                                                                                                                                                           Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                           offered alternative foods if
TCA            TCA              CAG2005000121                 35              1985 MEXICO            368407831 MLACC              TCA_E_TCC 5/23/2020 9:44 00 PM                                                           needed or requested).
                                                                                                                                                                                                                           Subject offered crackers, juice,
TCA            TCA              CAG2005000121                 35              1985 MEXICO            368407831 SKMKJ              TCA_E_TCC 5/23/2020 9:44 00 PM                                                           raisins, milk.
TCA            TCA              CAG2005000121                 35              1985 MEXICO            368407831 WLFCH              TCA_E_TCC 5/23/2020 9:44 00 PM
                                                                                                                                                                                                                           Hot Meal - BURRITO,
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831    MLACC           TCA_E_TCC     5/24/2020 5 36 00 AM                                                       CRACKERS
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831    SKMKJ           TCA_E_TCC     5/24/2020 5 36 00 AM                                                       JUICE
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831    WLFCH           TCA_E_TCC     5/24/2020 5 36 00 AM
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831    SKMKJ           TCA_E_TCC     5/24/2020 10:10 00 AM                                                      crackers, juice
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831    WLFCH           TCA_E_TCC     5/24/2020 10:10 00 AM
                                                                                                                                                                                                                           Hot Meal - BURRITO JUICE
TCA            TCA              CAG2005000121                 35              1985 MEXICO            368407831 MLACC         TCA_E_TCC          5/24/2020 1 56 00 PM                                                       AND CRACKERS
TCA            TCA              CAG2005000121                 35              1985 MEXICO            368407831 SKMKJ         TCA_E_TCC          5/24/2020 1 56 00 PM
TCA            TCA              CAG2005000121                 35              1985 MEXICO            368407831 WLFCH         TCA_E_TCC          5/24/2020 1 56 00 PM
                                                                                                                             TCA_E_TCC
                                                                                                                             ->
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831 In_Transit    TCA_E_TCC          5/24/2020 3 04 00 PM    0d 0h 33mi 5/24/2020 3 37:00 PM             0 55
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831 In_BP_Station TCA_E_TCC          5/24/2020 3 37 00 PM    0d 1h 0mi 5/24/2020 4 37:00 PM                 1
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831 WLFCH         TCA_E_TCC          5/24/2020 3 37 00 PM
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831 In_BP_Station TCA_E_TCC          5/24/2020 8 35 00 PM    0d 18h:40mi 5/25/2020 3:15:00 PM     18 66666667
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831 WLFCH         TCA_E_TCC          5/24/2020 8 35 00 PM
                                                                                                                                                                                                                           Hot Meal - Burrito, crackers,
TCA            TCA              CAG2005000121                 35              1985 MEXICO            368407831 MLACC              TCA_E_TCC 5/24/2020 9:18 00 PM                                                           juice and fruit cup.
TCA            TCA              CAG2005000121                 35              1985 MEXICO            368407831 WLFCH              TCA_E_TCC 5/24/2020 9:18 00 PM
                                                                                                                                                                                                                           Hot Meal - Burrito, crackers,
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831    MLACC           TCA_E_TCC     5/24/2020 9 53 00 PM                                                       juice and fruit cup.
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831    WLFCH           TCA_E_TCC     5/24/2020 9 53 00 PM
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831    MLACC           TCA_E_TCC     5/25/2020 2:12 00 AM                                                       Cold Meal - CRACKERS
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831    SKMKJ           TCA_E_TCC     5/25/2020 2:12 00 AM                                                       JUICE BOX, APPLE SAUCE
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831    WLFCH           TCA_E_TCC     5/25/2020 2:12 00 AM
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831    MLACC           TCA_E_TCC     5/25/2020 6 00 00 AM                                                       Hot Meal - Burrito
TCA            TCA              CAG2005000121                 35              1985     MEXICO        368407831    SKMKJ           TCA_E_TCC     5/25/2020 6 00 00 AM                                                       Crackers and Juice
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 46 of 121


TCA   TCA   CAG2005000121     35      1985   MEXICO   368407831   WLFCH      TCA_E_TCC   5/25/2020 6 00 00 AM
TCA   TCA   CAG2005000121     35      1985   MEXICO   368407831   MLACC      TCA_E_TCC   5/25/2020 9 58 00 AM                                           Hot Meal - burrito
TCA   TCA   CAG2005000121     35      1985   MEXICO   368407831   SKMKJ      TCA_E_TCC   5/25/2020 9 58 00 AM                                           crackers, juice
TCA   TCA   CAG2005000121     35      1985   MEXICO   368407831   WLFCH      TCA_E_TCC   5/25/2020 9 58 00 AM
TCA   TCA   CAG2005000121     35      1985   MEXICO   368407831   NCNSL      TCA_E_TCC   5/25/2020 12:15 00 PM                                          made
TCA   TCA   CAG2005000121     35      1985   MEXICO   368407831   WLFCH      TCA_E_TCC   5/25/2020 12:15 00 PM
                                                                                                                                                        ONDANSETRON 4MG-not
TCA   TCA   CAG2005000121     35      1985   MEXICO   368407831   MEDOB      TCA_E_TCC   5/25/2020 12:19 00 PM                                          needed
TCA   TCA   CAG2005000121     35      1985   MEXICO   368407831   MLACC      TCA_E_TCC   5/25/2020 2 07 00 PM                                           Hot Meal - burrito
TCA   TCA   CAG2005000121     35      1985   MEXICO   368407831   SKMKJ      TCA_E_TCC   5/25/2020 2 07 00 PM                                           crackers, juice
TCA   TCA   CAG2005000121     35      1985   MEXICO   368407831   WLFCH      TCA_E_TCC   5/25/2020 2 07 00 PM
                                                                                                                                                        Subject was offered and
                                                                                                                                                        accepted a shower with towels
TCA   TCA   CAG2005000121     35      1985 MEXICO     368407831 SHWRP        TCA_E_TCC 5/25/2020 2 28 00 PM                                             and soap.
                                                                                                                                                        Subject received a clean plastic
TCA   TCA   CAG2005000121     35      1985 MEXICO     368407831 OTH          TCA_E_TCC 5/25/2020 2:40 00 PM                                             bunk for mat.
TCA   TCA   CAG2005000121     35      1985 MEXICO     368407831 Book Out     T         5/25/2020 3:15 00 PM
                                                                             TCA_E_TCC
                                                                             -> CCA,
                                                                             FLORENCE
                                                                             CORRECTIO
                                                                             NAL
TCA   TCA   CAG2005000121     35      1985 MEXICO     368407831 In_Transit   CENTER    5/25/2020 3:15 00 PM      0d 0h 0mi   5/25/2020 3:15:00 PM   0
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 47 of 121




        Exhibit 21
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 48 of 121


Event Sector   Book In Sector   Event Number Subject Name    Age AFile#   Birth Date   Citizenship Subject Id   Actions       Action Info   Action Dt             DayHrMi Book Out Dt             Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              NGL2005000153                 24               1996    CUBA        368378142    In_BP_Station TCA_E_TC      5/15/2020 12 06:00 AM 3d 6h:18mi 5/18/2020 6:24:00 AM              78.3
TCA            TCA              NGL2005000153                 24               1996    CUBA        368378142    WLFCH         TCA_E_TC      5/15/2020 12 06:00 AM
TCA            TCA              NGL2005000153                 24               1996    CUBA        368378142    HYGBD         TCA_E_TC      5/15/2020 12 07:00 AM
TCA            TCA              NGL2005000153                 24               1996    CUBA        368378142    HYGDN         TCA_E_TC      5/15/2020 12 07:00 AM
                                                                                                                                                                                                                    Medical screening form was
                                                                                                                                                                                                                    reviewed with subject and
                                                                                                                             TCA_E_TC                                                                               there were no changes to
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     MDSCR        C              5/15/2020 12 07:00 AM                                                   initial responses.
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     MLACC        TCA_E_TC       5/15/2020 12 07:00 AM                                                   Hot Meal - Burrito
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     SKMKJ        TCA_E_TC       5/15/2020 12 07:00 AM                                                   Crackers, juice
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     SLPCT        TCA_E_TC       5/15/2020 12 07:00 AM                                                   Cup
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     WLFCH        TCA_E_TC       5/15/2020 12 07:00 AM
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     MLACC        TCA_E_TC       5/15/2020 6:15:00 AM                                                    Hot Meal - Burritos
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     SKMKJ        TCA_E_TC       5/15/2020 6:15:00 AM                                                    Crackers and juice.
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     WLFCH        TCA_E_TC       5/15/2020 6:15:00 AM
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     MLACC        TCA_E_TC       5/15/2020 2:05:00 PM                                                    Hot Meal - Burritos
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     SKMKJ        TCA_E_TC       5/15/2020 2:05:00 PM                                                    Crackers and juice.
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     WLFCH        TCA_E_TC       5/15/2020 2:05:00 PM
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     SKMKJ        TCA_E_TC       5/15/2020 5:47:00 PM                                                    CRACKERS JUICE
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     WLFCH        TCA_E_TC       5/15/2020 5:47:00 PM
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     MLACC        TCA_E_TC       5/15/2020 9:59:00 PM                                                    Hot Meal - BURRITO
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     SKMKJ        TCA_E_TC       5/15/2020 9:59:00 PM                                                    CRACKERS JUICE
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     WLFCH        TCA_E_TC       5/15/2020 9:59:00 PM
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     MLACC        TCA_E_TC       5/16/2020 1:59:00 AM                                                    Hot Meal - burrito
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     SKMKJ        TCA_E_TC       5/16/2020 1:59:00 AM                                                    crackers and juice
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     WLFCH        TCA_E_TC       5/16/2020 1:59:00 AM
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     MLACC        TCA_E_TC       5/16/2020 5:57:00 AM                                                    Hot Meal - BURRITO
                                                                                                                             TCA_E_TC                                                                               MILK, JUICE BOX, FRUIT
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     SKMKJ        C              5/16/2020 5:57:00 AM                                                    CUP, CRACKERS
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     WLFCH        TCA_E_TC       5/16/2020 5:57:00 AM
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     MLACC        TCA_E_TC       5/16/2020 9:54:00 AM                                                    Hot Meal - Burritos
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     SKMKJ        TCA_E_TC       5/16/2020 9:54:00 AM                                                    Crackers and juice.
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     WLFCH        TCA_E_TC       5/16/2020 9:54:00 AM
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     MLACC        TCA_E_TC       5/16/2020 2:01:00 PM                                                    Hot Meal - Burritos
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     SKMKJ        TCA_E_TC       5/16/2020 2:01:00 PM                                                    Crackers and juice.
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     WLFCH        TCA_E_TC       5/16/2020 2:01:00 PM
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     MLACC        TCA_E_TC       5/16/2020 5:53:00 PM                                                    Hot Meal - Burritos
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     SKMKJ        TCA_E_TC       5/16/2020 5:53:00 PM                                                    Crackers and juice
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     WLFCH        TCA_E_TC       5/16/2020 5:53:00 PM
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     MLACC        TCA_E_TC       5/16/2020 9:53:00 PM                                                    Hot Meal - Burritos
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     SKMKJ        TCA_E_TC       5/16/2020 9:53:00 PM                                                    crackers and juice
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     WLFCH        TCA_E_TC       5/16/2020 9:53:00 PM
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     PRCMP        TCA_E_TC       5/17/2020 5:05:00 AM
                                                                                                                             TCA_E_TC                                                                               Hot Meal - Burrito, crackers,
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     MLACC        C              5/17/2020 5:09:00 AM                                                    juice
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     WLFCH        TCA_E_TC       5/17/2020 5:09:00 AM
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     SKMKJ        TCA_E_TC       5/17/2020 9:45:00 AM                                                    crackers, juice
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     WLFCH        TCA_E_TC       5/17/2020 9:45:00 AM
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     MLACC        TCA_E_TC       5/17/2020 1:50:00 PM                                                    Hot Meal - burrito
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     SKMKJ        TCA_E_TC       5/17/2020 1:50:00 PM                                                    crackers
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     WLFCH        TCA_E_TC       5/17/2020 1:50:00 PM
                                                                                                                                                                                                                    Subject was offered and
                                                                                                                             TCA_E_TC                                                                               accepted a shower with towels
TCA            TCA              NGL2005000153                 24              1996 CUBA           368378142 SHWRP            C              5/17/2020 5:24:00 PM                                                    and soap.
TCA            TCA              NGL2005000153                 24              1996 CUBA           368378142 MLACC            TCA_E_TC       5/17/2020 5:58:00 PM                                                    Hot Meal - Burrito
                                                                                                                             TCA_E_TC                                                                               crackers, juice, apple sauce
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     SKMKJ        C              5/17/2020 5:58:00 PM                                                    and milk
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     WLFCH        TCA_E_TC       5/17/2020 5:58:00 PM
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     MLACC        TCA_E_TC       5/17/2020 9:51:00 PM                                                    Hot   Meal - Burrito
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     SKMKJ        TCA_E_TC       5/17/2020 9:51:00 PM                                                    crackers, juice, apple sauce
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     WLFCH        TCA_E_TC       5/17/2020 9:51:00 PM
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     MLACC        TCA_E_TC       5/18/2020 5:38:00 AM                                                    Hot Meal
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     WLFCH        TCA_E_TC       5/18/2020 5:38:00 AM
TCA            TCA              NGL2005000153                 24              1996     CUBA       368378142     Book Out     T              5/18/2020 6:24:00 AM
                                                                                                                             TCA_E_TC
TCA            TCA              NGL2005000153                 24              1996 CUBA           368378142 In_Transit       C -->    5/18/2020 6:24:00 AM       0d 0h:0mi 5/18/2020 6:24:00 AM                0                             T8-Approed by PAIC
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 49 of 121




        Exhibit 22
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 50 of 121


Event Sector   Book In Sector   Event Number Subject Name      Age AFile#   Birth Date   Citizenship   Subject Id   Actions         Action Info   Action Dt               DayHrMi     Book Out Dt            Hrs in BP Custody Detention Actions Comments           Msbj Dtcm Comment Txt
TCA            TCA              DGL2006000257                   41               1979    MEXICO        368527773    Arrest          N/A           6/19/2020 5:00:00 PM    0d 1h:20mi 6/19/2020 6:20:04 PM           1.334444444
TCA            TCA              DGL2006000257                   41               1979    MEXICO        368527773    In_BP_Station   DGL_S         6/19/2020 6:20:04 PM    1d 12h:28mi 6/21/2020 6:49:00 AM          36.48222222
TCA            TCA              DGL2006000257                   41               1979    MEXICO        368527773    MDSCR           DGL_S         6/19/2020 6:48:24 PM                                                          Medical Screening Completed
TCA            TCA              DGL2006000257                   41               1979    MEXICO        368527773    WLFCH           DGL_S         6/19/2020 7:01:00 PM
TCA            TCA              DGL2006000257                   41               1979    MEXICO        368527773    HYGBD           DGL_S         6/19/2020 7:10:00 PM
TCA            TCA              DGL2006000257                   41               1979    MEXICO        368527773    HYGDN           DGL_S         6/19/2020 7:10:00 PM
                                                                                                                                                                                                                                 Hot Meal - BURRITO, JUICE
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    MLACC           DGL_S         6/19/2020 7:10:00 PM                                                           AND CRACKERS PROVIDED.
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    SLPCT           DGL_S         6/19/2020 7:10:00 PM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/19/2020 7:10:00 PM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/19/2020 7:56:00 PM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/19/2020 9:04:00 PM
                                                                                                                                                                                                                                 JUICE AND CRACKERS
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    SKMKJ           DGL_S         6/19/2020 10:01:00 PM                                                          PROVIDED.
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/19/2020 10:01:00 PM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/19/2020 11:27:00 PM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    MLREF           DGL_S         6/20/2020 1:07:00 AM                                                           Subject asleep
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/20/2020 1:07:00 AM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/20/2020 2:08:00 AM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/20/2020 2:57:00 AM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    SKMKJ           DGL_S         6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/20/2020 4:54:00 AM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    NCNSL           DGL_S         6/20/2020 5:31:00 AM                                                           Declined
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    PRCMP           DGL_S         6/20/2020 5:31:00 AM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/20/2020 7:00:00 AM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    HYGBD           DGL_S         6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    HYGDN           DGL_S         6/20/2020 7:22:00 AM
                                                                                                                                                                                                                                 Hot Meal - Individual meal,
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    MLACC           DGL_S         6/20/2020 7:22:00 AM                                                           Crackers and Juice.
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/20/2020 9:30:00 AM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    SKMKJ           DGL_S         6/20/2020 10:05:00 AM                                                          Crackers and Juice.
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/20/2020 10:05:00 AM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/20/2020 12:14:00 PM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/20/2020 2:34:00 PM
                                                                                                                                                                                                                                 Hot Meal - Burrito, Crackers and
TCA            TCA              DGL2006000257                   41              1979 MEXICO            368527773 MLACC              DGL_S         6/20/2020 2:45:00 PM                                                           Juice.
TCA            TCA              DGL2006000257                   41              1979 MEXICO            368527773 WLFCH              DGL_S         6/20/2020 2:45:00 PM
                                                                                                                                                                                                                                 Hot Meal - ALL ITEMS
TCA            TCA              DGL2006000257                   41              1979 MEXICO            368527773 MLACC              DGL_S         6/20/2020 4:35:00 PM                                                           ACCEPTED AND PROVIDED
TCA            TCA              DGL2006000257                   41              1979 MEXICO            368527773 WLFCH              DGL_S         6/20/2020 4:35:00 PM
                                                                                                                                                                                                                                 ALL SUBJECTS ACCOUNTED
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/20/2020 5:23:00 PM                                                           FOR
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    MLACC           DGL_S         6/20/2020 6:53:00 PM                                                           Hot Meal - ALL ITEMS GIVEN
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/20/2020 6:53:00 PM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/20/2020 8:54:00 PM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/20/2020 9:50:00 PM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/20/2020 10:52:00 PM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/21/2020 12:30:00 AM
                                                                                                                                                                                                                                 Hot Meal - BURRITO,
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    MLACC           DGL_S         6/21/2020 1:15:00 AM                                                           CRACKERS, JUICE
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/21/2020 1:15:00 AM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/21/2020 1:59:00 AM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH           DGL_S         6/21/2020 2:43:00 AM
                                                                                                                                                                                                                                 SUBJECT WAS SLEEPING, NO
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    SKMKJ      DGL_S              6/21/2020 4:15:00 AM                                                           SNACKS PROVIDED
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH      DGL_S              6/21/2020 4:15:00 AM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH      DGL_S              6/21/2020 5:18:00 AM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH      DGL_S              6/21/2020 5:47:00 AM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773    WLFCH      DGL_S              6/21/2020 6:14:00 AM
                                                                                                                               DGL_S -->
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773 In_Transit    TCA_E_TCC          6/21/2020 6:49:00 AM 0d 3h:4mi   6/21/2020 9:53:00 AM            3.066666667
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773 In_BP_Station TCA_E_TCC          6/21/2020 9:53:00 AM 0d 14h:17mi 6/22/2020 12:10:00 AM           14.28333333
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773 WLFCH         TCA_E_TCC          6/21/2020 9:53:00 AM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773 HYGBD         TCA_E_TCC          6/21/2020 10:29:00 AM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773 HYGDN         TCA_E_TCC          6/21/2020 10:29:00 AM
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773 MDSCR         TCA_E_TCC          6/21/2020 10:29:00 AM                                                          LSGS
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773 MLACC         TCA_E_TCC          6/21/2020 10:29:00 AM                                                          Hot Meal - Burrito
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773 SKMKJ         TCA_E_TCC          6/21/2020 10:29:00 AM                                                          Crackers and juice.
TCA            TCA              DGL2006000257                   41              1979     MEXICO        368527773 SLPCT         TCA_E_TCC          6/21/2020 10:29:00 AM                                                          Cup for water.
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 51 of 121


TCA   TCA   DGL2006000257       41      1979   MEXICO   368527773   WLFCH      TCA_E_TCC   6/21/2020 10:29:00 AM
TCA   TCA   DGL2006000257       41      1979   MEXICO   368527773   NCNSL      TCA_E_TCC   6/21/2020 3:43:00 PM                                          spoke with Mexican consulate
TCA   TCA   DGL2006000257       41      1979   MEXICO   368527773   MLACC      TCA_E_TCC   6/21/2020 6:15:00 PM                                          Hot Meal - accepted hot meal
TCA   TCA   DGL2006000257       41      1979   MEXICO   368527773   WLFCH      TCA_E_TCC   6/21/2020 6:15:00 PM
TCA   TCA   DGL2006000257       41      1979   MEXICO   368527773   MLACC      TCA_E_TCC   6/21/2020 6:21:00 PM                                          Hot Meal - burrito
TCA   TCA   DGL2006000257       41      1979   MEXICO   368527773   SKMKJ      TCA_E_TCC   6/21/2020 6:21:00 PM                                          crackers and juice
TCA   TCA   DGL2006000257       41      1979   MEXICO   368527773   MLACC      TCA_E_TCC   6/21/2020 9:50:00 PM                                          Hot Meal - Burrito
                                                                                                                                                         crackers, applesauce, juice and
TCA   TCA   DGL2006000257       41      1979 MEXICO     368527773 SKMKJ        TCA_E_TCC   6/21/2020 9:50:00 PM                                          milk
TCA   TCA   DGL2006000257       41      1979 MEXICO     368527773 WLFCH        TCA_E_TCC   6/21/2020 9:50:00 PM
TCA   TCA   DGL2006000257       41      1979 MEXICO     368527773 Book Out     T           6/22/2020 12:10:00 AM
                                                                               TCA_E_TCC
                                                                               -> PHI
                                                                               DISTRICT
TCA   TCA   DGL2006000257       41      1979 MEXICO     368527773 In_Transit   OFFICE      6/22/2020 12:10:00 AM 0d 0h:0mi   6/22/2020 12:10:00 AM   0
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 52 of 121




        Exhibit 23
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 53 of 121


Event Sector   Book In Sector   Event Number Subject Name      Age AFile#   Birth Date   Citizenship   Subject Id   Actions         Action Info   Action Dt               DayHrMi     Book Out Dt            Hrs in BP Custody Detention Actions Comments           Msbj Dtcm Comment Txt
TCA            TCA              DGL2006000257                   34               1985    MEXICO        368527765    Arrest          N/A           6/19/2020 5:00:00 PM    0d 1h:17mi 6/19/2020 6:17:58 PM           1.299444444
TCA            TCA              DGL2006000257                   34               1985    MEXICO        368527765    In_BP_Station   DGL_S         6/19/2020 6:17:58 PM    1d 12h:31mi 6/21/2020 6:49:00 AM          36.51722222
TCA            TCA              DGL2006000257                   34               1985    MEXICO        368527765    MDSCR           DGL_S         6/19/2020 6:44:54 PM                                                          Medical Screening Completed
TCA            TCA              DGL2006000257                   34               1985    MEXICO        368527765    WLFCH           DGL_S         6/19/2020 7:01:00 PM
TCA            TCA              DGL2006000257                   34               1985    MEXICO        368527765    HYGBD           DGL_S         6/19/2020 7:02:00 PM
TCA            TCA              DGL2006000257                   34               1985    MEXICO        368527765    HYGDN           DGL_S         6/19/2020 7:02:00 PM
                                                                                                                                                                                                                                 Hot Meal - BURRITO, JUICE
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    MLACC           DGL_S         6/19/2020 7:02:00 PM                                                           AND CRACKERS.
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    SLPCT           DGL_S         6/19/2020 7:02:00 PM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/19/2020 7:02:00 PM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/19/2020 7:56:00 PM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/19/2020 9:04:00 PM
                                                                                                                                                                                                                                 JUICE AND CRACKERS
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    SKMKJ           DGL_S         6/19/2020 10:01:00 PM                                                          PROVIDED.
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/19/2020 10:01:00 PM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/19/2020 11:27:00 PM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    MLREF           DGL_S         6/20/2020 1:07:00 AM                                                           Subject asleep
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/20/2020 1:07:00 AM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/20/2020 2:08:00 AM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/20/2020 2:57:00 AM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    SKMKJ           DGL_S         6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/20/2020 4:54:00 AM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/20/2020 7:00:00 AM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    HYGBD           DGL_S         6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    HYGDN           DGL_S         6/20/2020 7:22:00 AM
                                                                                                                                                                                                                                 Hot Meal - Individual meal,
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    MLACC           DGL_S         6/20/2020 7:22:00 AM                                                           Crackers and Juice.
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/20/2020 9:30:00 AM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    SKMKJ           DGL_S         6/20/2020 10:05:00 AM                                                          Crackers and Juice.
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/20/2020 10:05:00 AM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/20/2020 12:14:00 PM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    NCNSL           DGL_S         6/20/2020 12:57:00 PM                                                          Declined.
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    PRCMP           DGL_S         6/20/2020 12:57:00 PM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/20/2020 2:34:00 PM
                                                                                                                                                                                                                                 Hot Meal - Burrito, Crackers and
TCA            TCA              DGL2006000257                   34              1985 MEXICO            368527765 MLACC              DGL_S         6/20/2020 2:45:00 PM                                                           Juice.
TCA            TCA              DGL2006000257                   34              1985 MEXICO            368527765 WLFCH              DGL_S         6/20/2020 2:45:00 PM
                                                                                                                                                                                                                                 Hot Meal - ALL ITEMS
TCA            TCA              DGL2006000257                   34              1985 MEXICO            368527765 MLACC              DGL_S         6/20/2020 4:35:00 PM                                                           ACCEPTED AND PROVIDED
TCA            TCA              DGL2006000257                   34              1985 MEXICO            368527765 WLFCH              DGL_S         6/20/2020 4:35:00 PM
                                                                                                                                                                                                                                 ALL SUBJECTS ACCOUNTED
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/20/2020 5:23:00 PM                                                           FOR
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    MLACC           DGL_S         6/20/2020 6:53:00 PM                                                           Hot Meal - ALL ITEMS GIVEN
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/20/2020 6:53:00 PM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/20/2020 8:54:00 PM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/20/2020 9:50:00 PM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/20/2020 10:52:00 PM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/21/2020 12:30:00 AM
                                                                                                                                                                                                                                 Hot Meal - BURRITO,
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    MLACC           DGL_S         6/21/2020 1:15:00 AM                                                           CRACKERS, JUICE
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/21/2020 1:15:00 AM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/21/2020 1:59:00 AM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH           DGL_S         6/21/2020 2:43:00 AM
                                                                                                                                                                                                                                 SUBJECT WAS SLEEPING, NO
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    SKMKJ      DGL_S              6/21/2020 4:15:00 AM                                                           SNACKS PROVIDED
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH      DGL_S              6/21/2020 4:15:00 AM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH      DGL_S              6/21/2020 5:18:00 AM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH      DGL_S              6/21/2020 5:47:00 AM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765    WLFCH      DGL_S              6/21/2020 6:14:00 AM
                                                                                                                               DGL_S -->
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765 In_Transit    TCA_E_TCC          6/21/2020 6:49:00 AM 0d 3h:4mi   6/21/2020 9:53:00 AM            3.066666667
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765 In_BP_Station TCA_E_TCC          6/21/2020 9:53:00 AM 0d 14h:17mi 6/22/2020 12:10:00 AM           14.28333333
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765 WLFCH         TCA_E_TCC          6/21/2020 9:53:00 AM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765 HYGBD         TCA_E_TCC          6/21/2020 10:29:00 AM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765 HYGDN         TCA_E_TCC          6/21/2020 10:29:00 AM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765 MDSCR         TCA_E_TCC          6/21/2020 10:29:00 AM                                                          LSGS
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765 MLACC         TCA_E_TCC          6/21/2020 10:29:00 AM                                                          Hot Meal - Burrito
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765 SKMKJ         TCA_E_TCC          6/21/2020 10:29:00 AM                                                          Crackers and juice.
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765 SLPCT         TCA_E_TCC          6/21/2020 10:29:00 AM                                                          Cup for water.
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765 WLFCH         TCA_E_TCC          6/21/2020 10:29:00 AM
TCA            TCA              DGL2006000257                   34              1985     MEXICO        368527765 NCNSL         TCA_E_TCC          6/21/2020 3:43:00 PM                                                           spoke with Mexican consulate
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 54 of 121


TCA   TCA   DGL2006000257       34      1985   MEXICO   368527765   MLACC      TCA_E_TCC   6/21/2020 6:15:00 PM                                          Hot Meal - accepted hot meal
TCA   TCA   DGL2006000257       34      1985   MEXICO   368527765   WLFCH      TCA_E_TCC   6/21/2020 6:15:00 PM
TCA   TCA   DGL2006000257       34      1985   MEXICO   368527765   MLACC      TCA_E_TCC   6/21/2020 6:21:00 PM                                          Hot Meal - burrito
TCA   TCA   DGL2006000257       34      1985   MEXICO   368527765   SKMKJ      TCA_E_TCC   6/21/2020 6:21:00 PM                                          crackers and juice
TCA   TCA   DGL2006000257       34      1985   MEXICO   368527765   MLACC      TCA_E_TCC   6/21/2020 9:50:00 PM                                          Hot Meal - Burrito
                                                                                                                                                         crackers, applesauce, juice and
TCA   TCA   DGL2006000257       34      1985 MEXICO     368527765 SKMKJ        TCA_E_TCC 6/21/2020 9:50:00 PM                                            milk
TCA   TCA   DGL2006000257       34      1985 MEXICO     368527765 WLFCH        TCA_E_TCC 6/21/2020 9:50:00 PM
TCA   TCA   DGL2006000257       34      1985 MEXICO     368527765 Book Out     T           6/22/2020 12:10:00 AM
                                                                               TCA_E_TCC -
                                                                               -> PHI
                                                                               DISTRICT
TCA   TCA   DGL2006000257       34      1985 MEXICO     368527765 In_Transit   OFFICE      6/22/2020 12:10:00 AM 0d 0h:0mi   6/22/2020 12:10:00 AM   0
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 55 of 121




        Exhibit 24
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 56 of 121


Event Sector   Book In Sector   Event Number Subject Name       Age AFile#   Birth Date   Citizenship   Subject Id   Actions         Action Info   Action Dt               DayHrMi     Book Out Dt            Hrs in BP Custody Detention Actions Comments       Msbj Dtcm Comment Txt
TCA            TCA              DGL2006000257                    23              1997     MEXICO        368527754    Arrest          N/A           6/19/2020 5:00:00 PM    0d 1h:14mi 6/19/2020 6:14:36 PM           1.243333333
TCA            TCA              DGL2006000257                    23              1997     MEXICO        368527754    In_BP_Station   DGL_S         6/19/2020 6:14:36 PM    1d 12h:34mi 6/21/2020 6:49:00 AM          36.57333333
TCA            TCA              DGL2006000257                    23              1997     MEXICO        368527754    MDSCR           DGL_S         6/19/2020 6:55:56 PM                                                          Medical Screening Completed
TCA            TCA              DGL2006000257                    23              1997     MEXICO        368527754    WLFCH           DGL_S         6/19/2020 7:01:00 PM
TCA            TCA              DGL2006000257                    23              1997     MEXICO        368527754    HYGBD           DGL_S         6/19/2020 7:40:00 PM
TCA            TCA              DGL2006000257                    23              1997     MEXICO        368527754    HYGDN           DGL_S         6/19/2020 7:40:00 PM
                                                                                                                                                                                                                                  Hot Meal - BURRITO, JUICE
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    MLACC           DGL_S         6/19/2020 7:40:00 PM                                                           AND CRACKERS PROVIDED.
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    SLPCT           DGL_S         6/19/2020 7:40:00 PM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/19/2020 7:40:00 PM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/19/2020 7:56:00 PM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/19/2020 9:04:00 PM
                                                                                                                                                                                                                                  JUICE AND CRACKERS
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    SKMKJ           DGL_S         6/19/2020 10:01:00 PM                                                          PROVIDED.
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/19/2020 10:01:00 PM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/19/2020 11:27:00 PM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    MLREF           DGL_S         6/20/2020 1:07:00 AM                                                           Subject asleep
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/20/2020 1:07:00 AM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/20/2020 2:08:00 AM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/20/2020 2:57:00 AM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    SKMKJ           DGL_S         6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/20/2020 4:54:00 AM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/20/2020 7:00:00 AM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    HYGBD           DGL_S         6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    HYGDN           DGL_S         6/20/2020 7:22:00 AM
                                                                                                                                                                                                                                  Hot Meal - Individual meal,
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    MLACC           DGL_S         6/20/2020 7:22:00 AM                                                           Crackers and Juice.
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/20/2020 9:30:00 AM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    SKMKJ           DGL_S         6/20/2020 10:05:00 AM                                                          Crackers and Juice.
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/20/2020 10:05:00 AM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/20/2020 12:14:00 PM
                                                                                                                                                                                                                                  Hot Meal - Individual meal,
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754 MLACC              DGL_S         6/20/2020 1:42:00 PM                                                           Crackers and Juice.
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754 WLFCH              DGL_S         6/20/2020 1:42:00 PM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754 WLFCH              DGL_S         6/20/2020 2:34:00 PM
                                                                                                                                                                                                                                  Hot Meal - ALL ITEMS
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754 MLACC              DGL_S         6/20/2020 4:35:00 PM                                                           ACCEPTED AND PROVIDED
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754 WLFCH              DGL_S         6/20/2020 4:35:00 PM
                                                                                                                                                                                                                                  ALL SUBJECTS ACCOUNTED
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754 WLFCH              DGL_S         6/20/2020 5:23:00 PM                                                           FOR
                                                                                                                                                                                                                                  CALLED DURING ASID
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    NCNSL           DGL_S         6/20/2020 5:25:00 PM                                                           INTERVIEW
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    MLACC           DGL_S         6/20/2020 6:53:00 PM                                                           Hot Meal - ALL ITEMS GIVEN
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/20/2020 6:53:00 PM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/20/2020 8:54:00 PM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/20/2020 9:50:00 PM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    PRCMP           DGL_S         6/20/2020 10:32:00 PM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/20/2020 10:52:00 PM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/21/2020 12:30:00 AM
                                                                                                                                                                                                                                  Hot Meal - BURRITO,
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    MLACC           DGL_S         6/21/2020 1:15:00 AM                                                           CRACKERS, JUICE
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/21/2020 1:15:00 AM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/21/2020 1:59:00 AM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH           DGL_S         6/21/2020 2:43:00 AM
                                                                                                                                                                                                                                  SUBJECT WAS SLEEPING, NO
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    SKMKJ      DGL_S              6/21/2020 4:15:00 AM                                                           SNACKS PROVIDED
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH      DGL_S              6/21/2020 4:15:00 AM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH      DGL_S              6/21/2020 5:18:00 AM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH      DGL_S              6/21/2020 5:47:00 AM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754    WLFCH      DGL_S              6/21/2020 6:14:00 AM
                                                                                                                                DGL_S -->
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754 In_Transit    TCA_E_TCC          6/21/2020 6:49:00 AM 0d 3h:4mi   6/21/2020 9:53:00 AM            3.066666667
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754 In_BP_Station TCA_E_TCC          6/21/2020 9:53:00 AM 0d 14h:17mi 6/22/2020 12:10:00 AM           14.28333333
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754 WLFCH         TCA_E_TCC          6/21/2020 9:53:00 AM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754 HYGBD         TCA_E_TCC          6/21/2020 10:29:00 AM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754 HYGDN         TCA_E_TCC          6/21/2020 10:29:00 AM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754 MDSCR         TCA_E_TCC          6/21/2020 10:29:00 AM                                                          LSGS
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754 MLACC         TCA_E_TCC          6/21/2020 10:29:00 AM                                                          Hot Meal - Burrito
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754 SKMKJ         TCA_E_TCC          6/21/2020 10:29:00 AM                                                          Crackers and juice.
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754 SLPCT         TCA_E_TCC          6/21/2020 10:29:00 AM                                                          Cup for water.
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754 WLFCH         TCA_E_TCC          6/21/2020 10:29:00 AM
TCA            TCA              DGL2006000257                    23             1997      MEXICO        368527754 NCNSL         TCA_E_TCC          6/21/2020 3:53:00 PM                                                           spoke with Mexican consulate
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 57 of 121


TCA   TCA   DGL2006000257        23     1997   MEXICO   368527754   MLACC      TCA_E_TCC   6/21/2020 6:15:00 PM                                          Hot Meal - accepted hot meal
TCA   TCA   DGL2006000257        23     1997   MEXICO   368527754   WLFCH      TCA_E_TCC   6/21/2020 6:15:00 PM
TCA   TCA   DGL2006000257        23     1997   MEXICO   368527754   MLACC      TCA_E_TCC   6/21/2020 6:21:00 PM                                          Hot Meal - burrito
TCA   TCA   DGL2006000257        23     1997   MEXICO   368527754   SKMKJ      TCA_E_TCC   6/21/2020 6:21:00 PM                                          crackers and juice
TCA   TCA   DGL2006000257        23     1997   MEXICO   368527754   MLACC      TCA_E_TCC   6/21/2020 9:50:00 PM                                          Hot Meal - Burrito
                                                                                                                                                         crackers, applesauce, juice and
TCA   TCA   DGL2006000257        23     1997   MEXICO   368527754 SKMKJ        TCA_E_TCC   6/21/2020 9:50:00 PM                                          milk
TCA   TCA   DGL2006000257        23     1997   MEXICO   368527754 WLFCH        TCA_E_TCC   6/21/2020 9:50:00 PM
TCA   TCA   DGL2006000257        23     1997   MEXICO   368527754 Book Out     T           6/22/2020 12:10:00 AM
                                                                               TCA_E_TCC
                                                                               -> PHI
                                                                               DISTRICT
TCA   TCA   DGL2006000257        23     1997   MEXICO   368527754 In_Transit   OFFICE      6/22/2020 12:10:00 AM 0d 0h:0mi   6/22/2020 12:10:00 AM   0
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 58 of 121




        Exhibit 25
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 59 of 121


Event Sector   Book In Sector   Event Number Subject Name       Age AFile#   Birth Date   Citizenship   Subject Id   Actions         Action Info     Action Dt              DayHrMi Book Out Dt               Hrs in BP Custody Detention Actions Comments            Msbj Dtcm Comment Txt
TCA            TCA              NGL2005000390                     1              2019     CUBA          368436585    Arrest          N/A             5/31/2020 3:23:00 AM   0d 1h:30mi 5/31/2020 4:53:05 AM          1.501388889
TCA            TCA              NGL2005000390                     1              2019     CUBA          368436585    In_BP_Station   NGL_S           5/31/2020 4:53:05 AM   0d 4h:34mi 5/31/2020 9:28:00 AM          4.581944444
TCA            TCA              NGL2005000390                     1              2019     CUBA          368436585    HYGBD           NGL_S           5/31/2020 7:10:00 AM
TCA            TCA              NGL2005000390                     1              2019     CUBA          368436585    HYGDP           NGL_S           5/31/2020 7:10:00 AM
TCA            TCA              NGL2005000390                     1              2019     CUBA          368436585    HYGFM           NGL_S           5/31/2020 7:10:00 AM
TCA            TCA              NGL2005000390                     1              2019     CUBA          368436585    MLACC           NGL_S           5/31/2020 7:10:00 AM                                                        Hot Meal
TCA            TCA              NGL2005000390                     1              2019     CUBA          368436585    SKMKJ           NGL_S           5/31/2020 7:10:00 AM
                                                                                                                                                                                                                                 sleeping mat and mylar blanket
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    SLPCT      NGL_S                5/31/2020 7:10:00 AM                                                        provided
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    WLFCH      NGL_S                5/31/2020 7:10:00 AM
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    HYGDN      NGL_S                5/31/2020 7:12:00 AM
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    MDSCR      NGL_S                5/31/2020 8:48:32 AM                                                        Medical Screening Completed
                                                                                                                                NGL_S -->
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 In_Transit    TCA_E_TCC            5/31/2020 9:28:00 AM 0d 2h:14mi 5/31/2020 11:42:00 AM         2.233333333
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 In_BP_Station TCA_E_TCC            5/31/2020 11:42:00 AM 1d 18h:4mi 6/2/2020 5:47:00 AM          42.08333333
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 WLFCH         TCA_E_TCC            5/31/2020 11:42:00 AM
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 HYGBD         TCA_E_TCC            5/31/2020 11:43:00 AM
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 HYGDN         TCA_E_TCC            5/31/2020 11:43:00 AM
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 MDSCR         TCA_E_TCC            5/31/2020 11:43:00 AM                                                       LSGS
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 MLACC         TCA_E_TCC            5/31/2020 11:43:00 AM                                                       Hot Meal - burrito
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 SKMKJ         TCA_E_TCC            5/31/2020 11:43:00 AM                                                       crackers, juice
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 SLPCT         TCA_E_TCC            5/31/2020 11:43:00 AM                                                       cup
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 WLFCH         TCA_E_TCC            5/31/2020 11:43:00 AM
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 MLACC         TCA_E_TCC            5/31/2020 2:01:00 PM                                                        Hot Meal - Burrito.
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 SKMKJ         TCA_E_TCC            5/31/2020 2:01:00 PM                                                        Crackers and juice.
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 WLFCH         TCA_E_TCC            5/31/2020 2:01:00 PM
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 MLACC         TCA_E_TCC            5/31/2020 6:10:00 PM                                                        Hot Meal
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 WLFCH         TCA_E_TCC            5/31/2020 6:10:00 PM
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 MLACC         TCA_E_TCC            5/31/2020 10:12:00 PM                                                       Hot Meal - BURRITO
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 SKMKJ         TCA_E_TCC            5/31/2020 10:12:00 PM                                                       CRACKERS AND JUICE
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 WLFCH         TCA_E_TCC            5/31/2020 10:12:00 PM
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 SKMKJ         TCA_E_TCC            6/1/2020 2:00:00 AM                                                         Crackers and Juice
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 WLFCH         TCA_E_TCC            6/1/2020 2:00:00 AM
                                                                                                                                                                                                                                 Cold Meal - Formula was readily
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 MLACC              TCA_E_TCC       6/1/2020 2:15:00 AM                                                         available
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 WLFCH              TCA_E_TCC       6/1/2020 2:15:00 AM
                                                                                                                                                                                                                                 Cold Meal - Formula was readily
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    MLACC           TCA_E_TCC       6/1/2020 6:02:00 AM                                                         available
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    SKMKJ           TCA_E_TCC       6/1/2020 6:02:00 AM                                                         Formula was readily available
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    WLFCH           TCA_E_TCC       6/1/2020 6:02:00 AM
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    MLACC           TCA_E_TCC       6/1/2020 10:33:00 AM                                                        Hot Meal - burrito
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    SKMKJ           TCA_E_TCC       6/1/2020 10:33:00 AM                                                        crackers, juice
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    WLFCH           TCA_E_TCC       6/1/2020 10:33:00 AM
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    MLACC           TCA_E_TCC       6/1/2020 2:12:00 PM                                                         Hot Meal - burrito
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    SKMKJ           TCA_E_TCC       6/1/2020 2:12:00 PM                                                         crackers, jucice
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    WLFCH           TCA_E_TCC       6/1/2020 2:12:00 PM
                                                                                                                                                                                                                                 Subject was given new socks as
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 OTH                TCA_E_TCC       6/1/2020 4:40:00 PM                                                         per mothers request.
                                                                                                                                                                                                                                 Subject accepted a shower with
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 SHWRP              TCA_E_TCC       6/1/2020 4:41:00 PM                                                         towels and soap.
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 HYGDN              TCA_E_TCC       6/1/2020 6:18:00 PM
                                                                                                                                                                                                                                 Hot Meal - Subject refused
                                                                                                                                                                                                                                 Burrito and offered and given
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 MLACC              TCA_E_TCC       6/1/2020 6:18:00 PM                                                         alternative foods as per request.
                                                                                                                                                                                                                                 crackers, juice, raisens and
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    SKMKJ           TCA_E_TCC       6/1/2020 6:18:00 PM                                                         apple sauce
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    WLFCH           TCA_E_TCC       6/1/2020 6:18:00 PM
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    PRCMP           TCA_E_TCC       6/1/2020 9:06:00 PM
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    HYGDN           TCA_E_TCC       6/1/2020 9:46:00 PM
                                                                                                                                                                                                                                 Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                                 offered and given alternative
                                                                                                                                                                                                                                 foods such as rice and other
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 MLACC              TCA_E_TCC       6/1/2020 9:46:00 PM                                                         assorted meals due to request.)
                                                                                                                                                                                                                                 crackers, juice, raisins and apple
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    SKMKJ           TCA_E_TCC       6/1/2020 9:46:00 PM                                                         sauce
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    WLFCH           TCA_E_TCC       6/1/2020 9:46:00 PM
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    SKMKJ           TCA_E_TCC       6/2/2020 1:59:00 AM                                                         Crackers, juice
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    WLFCH           TCA_E_TCC       6/2/2020 1:59:00 AM
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    MLACC           TCA_E_TCC       6/2/2020 3:04:00 AM                                                         Hot Meal - BURRITO
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    SKMKJ           TCA_E_TCC       6/2/2020 3:04:00 AM                                                         CRACKERS AND JUICE
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    WLFCH           TCA_E_TCC       6/2/2020 3:04:00 AM
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585    Book Out        T               6/2/2020 5:47:00 AM
                                                                                                                                     TCA_E_TCC -->
TCA            TCA              NGL2005000390                     1             2019      CUBA          368436585 In_Transit         NOG_A           6/2/2020 5:47:00 AM    0d 0h:0mi 6/2/2020 5:47:00 AM                    0                                        T8-Approved by PAIC
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 60 of 121




        Exhibit 26
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 61 of 121


Event Sector   Book In Sector   Event Number Subject Name     Age AFile#   Birth Date   Citizenship   Subject Id   Actions         Action Info   Action Dt               DayHrMi     Book Out Dt            Hrs in BP Custody Detention Actions Comments          Msbj Dtcm Comment Txt
TCA            TCA              DGL2006000257                  55               1965    MEXICO        368527743    Arrest          N/A           6/19/2020 5:00:00 PM    0d 1h:8mi   6/19/2020 6:08:33 PM               1.1425
TCA            TCA              DGL2006000257                  55               1965    MEXICO        368527743    In_BP_Station   DGL_S         6/19/2020 6:08:33 PM    1d 12h:40mi 6/21/2020 6:49:00 AM          36.67416667
TCA            TCA              DGL2006000257                  55               1965    MEXICO        368527743    WLFCH           DGL_S         6/19/2020 7:01:00 PM
TCA            TCA              DGL2006000257                  55               1965    MEXICO        368527743    MDSCR           DGL_S         6/19/2020 7:22:07 PM                                                          Medical Screening Completed
TCA            TCA              DGL2006000257                  55               1965    MEXICO        368527743    HYGBD           DGL_S         6/19/2020 7:40:00 PM
TCA            TCA              DGL2006000257                  55               1965    MEXICO        368527743    HYGDN           DGL_S         6/19/2020 7:40:00 PM
                                                                                                                                                                                                                               Hot Meal - BURRITO, JUICE
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    MLACC           DGL_S         6/19/2020 7:40:00 PM                                                          AND CRACKERS PROVIDED.
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    SLPCT           DGL_S         6/19/2020 7:40:00 PM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/19/2020 7:40:00 PM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/19/2020 7:56:00 PM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/19/2020 9:04:00 PM
                                                                                                                                                                                                                               JUICE AND CRACKERS
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    SKMKJ           DGL_S         6/19/2020 10:01:00 PM                                                         PROVIDED.
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/19/2020 10:01:00 PM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/19/2020 11:27:00 PM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    MLREF           DGL_S         6/20/2020 1:07:00 AM                                                          Subject asleep
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/20/2020 1:07:00 AM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/20/2020 2:08:00 AM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/20/2020 2:57:00 AM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    SKMKJ           DGL_S         6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/20/2020 4:54:00 AM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/20/2020 7:00:00 AM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    HYGBD           DGL_S         6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    HYGDN           DGL_S         6/20/2020 7:22:00 AM
                                                                                                                                                                                                                               Hot Meal - Individual meal,
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    MLACC           DGL_S         6/20/2020 7:22:00 AM                                                          Crackers and Juice.
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/20/2020 9:30:00 AM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    SKMKJ           DGL_S         6/20/2020 10:05:00 AM                                                         Crackers and Juice.
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/20/2020 10:05:00 AM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    NCNSL           DGL_S         6/20/2020 10:54:00 AM                                                         Declined.
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    PRCMP           DGL_S         6/20/2020 10:54:00 AM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/20/2020 12:14:00 PM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/20/2020 2:34:00 PM
                                                                                                                                                                                                                               Hot Meal - Burrito, Crackers and
TCA            TCA              DGL2006000257                  55              1965 MEXICO            368527743 MLACC              DGL_S         6/20/2020 2:45:00 PM                                                          Juice.
TCA            TCA              DGL2006000257                  55              1965 MEXICO            368527743 WLFCH              DGL_S         6/20/2020 2:45:00 PM
                                                                                                                                                                                                                               Hot Meal - ALL ITEMS
TCA            TCA              DGL2006000257                  55              1965 MEXICO            368527743 MLACC              DGL_S         6/20/2020 4:35:00 PM                                                          ACCEPTED AND PROVIDED
TCA            TCA              DGL2006000257                  55              1965 MEXICO            368527743 WLFCH              DGL_S         6/20/2020 4:35:00 PM
                                                                                                                                                                                                                               ALL SUBJECTS ACCOUNTED
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/20/2020 5:23:00 PM                                                          FOR
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    MLACC           DGL_S         6/20/2020 6:53:00 PM                                                          Hot Meal - ALL ITEMS GIVEN
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/20/2020 6:53:00 PM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/20/2020 8:54:00 PM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/20/2020 9:50:00 PM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/20/2020 10:52:00 PM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/21/2020 12:30:00 AM
                                                                                                                                                                                                                               Hot Meal - BURRITO,
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    MLACC           DGL_S         6/21/2020 1:15:00 AM                                                          CRACKERS, JUICE
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/21/2020 1:15:00 AM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/21/2020 1:59:00 AM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH           DGL_S         6/21/2020 2:43:00 AM
                                                                                                                                                                                                                               SUBJECT WAS SLEEPING, NO
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    SKMKJ      DGL_S              6/21/2020 4:15:00 AM                                                          SNACKS PROVIDED
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH      DGL_S              6/21/2020 4:15:00 AM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH      DGL_S              6/21/2020 5:18:00 AM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH      DGL_S              6/21/2020 5:47:00 AM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743    WLFCH      DGL_S              6/21/2020 6:14:00 AM
                                                                                                                              DGL_S -->
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743 In_Transit    TCA_E_TCC          6/21/2020 6:49:00 AM 0d 3h:4mi   6/21/2020 9:53:00 AM           3.066666667
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743 In_BP_Station TCA_E_TCC          6/21/2020 9:53:00 AM 0d 14h:17mi 6/22/2020 12:10:00 AM          14.28333333
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743 WLFCH         TCA_E_TCC          6/21/2020 9:53:00 AM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743 HYGBD         TCA_E_TCC          6/21/2020 10:29:00 AM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743 HYGDN         TCA_E_TCC          6/21/2020 10:29:00 AM
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743 MDSCR         TCA_E_TCC          6/21/2020 10:29:00 AM                                                         LSGS
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743 MLACC         TCA_E_TCC          6/21/2020 10:29:00 AM                                                         Hot Meal - Burrito
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743 SKMKJ         TCA_E_TCC          6/21/2020 10:29:00 AM                                                         Crackers and juice.
TCA            TCA              DGL2006000257                  55              1965     MEXICO        368527743 SLPCT         TCA_E_TCC          6/21/2020 10:29:00 AM                                                         Cup for water.
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 62 of 121


TCA   TCA   DGL2006000257      55      1965   MEXICO   368527743   WLFCH      TCA_E_TCC   6/21/2020 10:29:00 AM
TCA   TCA   DGL2006000257      55      1965   MEXICO   368527743   NCNSL      TCA_E_TCC   6/21/2020 3:53:00 PM                                        spoke with Mexican consulate
TCA   TCA   DGL2006000257      55      1965   MEXICO   368527743   MLACC      TCA_E_TCC   6/21/2020 6:15:00 PM                                        Hot Meal - accepted hot meal
TCA   TCA   DGL2006000257      55      1965   MEXICO   368527743   WLFCH      TCA_E_TCC   6/21/2020 6:15:00 PM
TCA   TCA   DGL2006000257      55      1965   MEXICO   368527743   MLACC      TCA_E_TCC   6/21/2020 6:21:00 PM                                        Hot Meal - burrito
TCA   TCA   DGL2006000257      55      1965   MEXICO   368527743   SKMKJ      TCA_E_TCC   6/21/2020 6:21:00 PM                                        crackers and juice
TCA   TCA   DGL2006000257      55      1965   MEXICO   368527743   MLACC      TCA_E_TCC   6/21/2020 9:50:00 PM                                        Hot Meal - Burrito
                                                                                                                                                      crackers, applesauce, juice and
TCA   TCA   DGL2006000257      55      1965 MEXICO     368527743 SKMKJ        TCA_E_TCC 6/21/2020 9:50:00 PM                                          milk
TCA   TCA   DGL2006000257      55      1965 MEXICO     368527743 WLFCH        TCA_E_TCC 6/21/2020 9:50:00 PM
                                                                              TCA_E_TCC
                                                                              -> PHI
                                                                              DISTRICT
TCA   TCA   DGL2006000257      55      1965 MEXICO     368527743 In_Transit   OFFICE    6/22/2020 12:10:00 AM 0d 0h:0mi   6/22/2020 12:10:00 AM   0                                     IFP DECLINES
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 63 of 121




        Exhibit 27
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 64 of 121


Event Sector   Book In Sector   Event Number Subject Name     Age AFile#   Birth Date   Citizenship Subject Id   Actions         Action Info   Action Dt               DayHrMi Book Out Dt               Hrs in BP Custody Detention Actions Comments          Msbj Dtcm Comment Txt
TCA            TCA              TUS2006000200                  32              1988     HONDURAS 368558889       In_BP_Station   TCA_E_TCC     6/27/2020 8:20:00 PM    2d 1h:27mi 6/29/2020 9:48:00 PM          49.46666667
TCA            TCA              TUS2006000200                  32              1988     HONDURAS 368558889       WLFCH           TCA_E_TCC     6/27/2020 8:20:00 PM
TCA            TCA              TUS2006000200                  32              1988     HONDURAS 368558889       MDSCR           TCA_E_TCC     6/27/2020 8:50:28 PM                                                         Medical Screening Completed
TCA            TCA              TUS2006000200                  32              1988     HONDURAS 368558889       HYGBD           TCA_E_TCC     6/27/2020 9:00:00 PM
TCA            TCA              TUS2006000200                  32              1988     HONDURAS 368558889       HYGDN           TCA_E_TCC     6/27/2020 9:00:00 PM
                                                                                                                                                                                                                            SUBJECT EVALUATED BY
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 MDSCR                 TCA_E_TCC 6/27/2020 9:00:00 PM                                                             LSGS
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 MLACC                 TCA_E_TCC 6/27/2020 9:00:00 PM                                                             Hot Meal - BURRITO
                                                                                                                                                                                                                            DOES NOT APPEAR TO BE AT
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       OTH             TCA_E_TCC     6/27/2020 9:00:00 PM                                                         RISK OF PREA
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       SKMKJ           TCA_E_TCC     6/27/2020 9:00:00 PM                                                         CRACKERS JUICE
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       SLPCT           TCA_E_TCC     6/27/2020 9:00:00 PM                                                         CUP
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       WLFCH           TCA_E_TCC     6/27/2020 9:00:00 PM
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       MLACC           TCA_E_TCC     6/27/2020 9:47:00 PM                                                         Hot Meal - burrito
                                                                                                                                                                                                                            crackers, apple sauce, juice,
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       SKMKJ           TCA_E_TCC     6/27/2020 9:47:00 PM                                                         milk
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       WLFCH           TCA_E_TCC     6/27/2020 9:47:00 PM
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       MLACC           TCA_E_TCC     6/28/2020 2:04:00 AM                                                         Hot Meal - Burrito
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       SKMKJ           TCA_E_TCC     6/28/2020 2:04:00 AM                                                         Juice, crackers, apple sauce
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       WLFCH           TCA_E_TCC     6/28/2020 2:04:00 AM
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       PRCMP           TCA_E_TCC     6/28/2020 2:06:00 AM
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       MLACC           TCA_E_TCC     6/28/2020 6:07:00 AM                                                         Hot Meal - Burrito
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       SKMKJ           TCA_E_TCC     6/28/2020 6:07:00 AM                                                         Crackers, Juice, Apple sauce
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       WLFCH           TCA_E_TCC     6/28/2020 6:07:00 AM
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       MLACC           TCA_E_TCC     6/28/2020 10:00:00 AM                                                        Hot Meal - burrito
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       SKMKJ           TCA_E_TCC     6/28/2020 10:00:00 AM                                                        crackers, juice
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       WLFCH           TCA_E_TCC     6/28/2020 10:00:00 AM
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       MLACC           TCA_E_TCC     6/28/2020 2:07:00 PM                                                         Hot Meal - burrito
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       SKMKJ           TCA_E_TCC     6/28/2020 2:07:00 PM                                                         crackers, juice
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       WLFCH           TCA_E_TCC     6/28/2020 2:07:00 PM
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       MLACC           TCA_E_TCC     6/28/2020 5:56:00 PM                                                         Hot Meal - burrito
                                                                                                                                                                                                                            crackers, apple sauce, milk and
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 SKMKJ                 TCA_E_TCC 6/28/2020 5:56:00 PM                                                             juice
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 WLFCH                 TCA_E_TCC 6/28/2020 5:56:00 PM
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 MLACC                 TCA_E_TCC 6/28/2020 10:02:00 PM                                                            Hot Meal - Burrito
                                                                                                                                                                                                                            crackers, apple sauce, juice and
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 SKMKJ                 TCA_E_TCC 6/28/2020 10:02:00 PM                                                            milk
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 WLFCH                 TCA_E_TCC 6/28/2020 10:02:00 PM
                                                                                                                                                                                                                            Hot Meal - BURRITO,
                                                                                                                                                                                                                            CRACKERS, APPLE SAUSE
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       MLACC           TCA_E_TCC     6/29/2020 5:45:00 AM                                                         AND JUICE
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       WLFCH           TCA_E_TCC     6/29/2020 5:45:00 AM
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       MLACC           TCA_E_TCC     6/29/2020 10:00:00 AM                                                        Hot Meal - burro
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       SKMKJ           TCA_E_TCC     6/29/2020 10:00:00 AM                                                        juice, crackers, fruit cup
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       WLFCH           TCA_E_TCC     6/29/2020 10:00:00 AM
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       MLACC           TCA_E_TCC     6/29/2020 2:04:00 PM                                                         Hot Meal - burrito
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       SKMKJ           TCA_E_TCC     6/29/2020 2:04:00 PM                                                         crackers, juice
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       WLFCH           TCA_E_TCC     6/29/2020 2:04:00 PM
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889       MLACC           TCA_E_TCC     6/29/2020 6:06:00 PM                                                         Hot Meal - burrito
                                                                                                                                                                                                                            crackers, applesauce, milk and
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 SKMKJ         TCA_E_TCC             6/29/2020 6:06:00 PM                                                         juice
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 WLFCH         TCA_E_TCC             6/29/2020 6:06:00 PM
                                                                                                                         TCA_E_TCC
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 In_Transit    -> NGL_S              6/29/2020 9:48:00 PM 0d 2h:48mi 6/30/2020 12:36:00 AM                  2.8
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 In_BP_Station NGL_S                 6/30/2020 12:36:00 AM 0d 8h:43mi 6/30/2020 9:19:00 AM          8.716666667
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 WLFCH         NGL_S                 6/30/2020 12:36:00 AM
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 HYGBD         NGL_S                 6/30/2020 12:37:00 AM
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 HYGDN         NGL_S                 6/30/2020 12:37:00 AM
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 MLACC         NGL_S                 6/30/2020 12:37:00 AM                                                        Hot Meal - burrito
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 SKMKJ         NGL_S                 6/30/2020 12:37:00 AM                                                        juice, crackers, cup
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 SLPCT         NGL_S                 6/30/2020 12:37:00 AM                                                        mat / blancket
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 WLFCH         NGL_S                 6/30/2020 12:37:00 AM
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 HYGBD         NGL_S                 6/30/2020 12:57:00 AM
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 HYGDN         NGL_S                 6/30/2020 12:57:00 AM
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 HYGDN         NGL_S                 6/30/2020 2:06:00 AM
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 MLACC         NGL_S                 6/30/2020 2:07:00 AM                                                         Hot Meal - BURRITO
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 SKMKJ         NGL_S                 6/30/2020 2:07:00 AM                                                         MILK AND CRACKERS
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 WLFCH         NGL_S                 6/30/2020 2:07:00 AM
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 HYGDN         NGL_S                 6/30/2020 3:20:00 AM
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 HYGDN         NGL_S                 6/30/2020 3:21:00 AM
TCA            TCA              TUS2006000200                  32             1988      HONDURAS 368558889 HYGDN         NGL_S                 6/30/2020 5:05:00 AM
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 65 of 121


TCA   TCA   TUS2006000200     32      1988   HONDURAS 368558889 MLACC        NGL_S       6/30/2020 5:06:00 AM                                        Hot Meal - BURRITO
TCA   TCA   TUS2006000200     32      1988   HONDURAS 368558889 SKMKJ        NGL_S       6/30/2020 5:06:00 AM                                        JUICE, CRACKERS
TCA   TCA   TUS2006000200     32      1988   HONDURAS 368558889 WLFCH        NGL_S       6/30/2020 5:06:00 AM
                                                                                                                                                     Hot Meal - burrito, crackers and
TCA   TCA   TUS2006000200     32      1988   HONDURAS 368558889 MLACC        NGL_S       6/30/2020 8:44:00 AM                                        juice
TCA   TCA   TUS2006000200     32      1988   HONDURAS 368558889 WLFCH        NGL_S       6/30/2020 8:44:00 AM
TCA   TCA   TUS2006000200     32      1988   HONDURAS 368558889 Book Out     T           6/30/2020 9:19:00 AM
                                                                             NGL_S -->
                                                                             FLORENCE
TCA   TCA   TUS2006000200     32      1988   HONDURAS 368558889 In_Transit   SPC         6/30/2020 9:19:00 AM   0d 0h:0mi 6/30/2020 9:19:00 AM   0
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 66 of 121




        Exhibit 28
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 67 of 121
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 68 of 121
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 69 of 121




        Exhibit 29
                                                          Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 70 of 121


Event Sector Book In Sector Event Number   Subject Name    Age AFile#   Birth Date Citizenship Subject Id Actions     Action Info   Action Dt              DayHrMi   Book Out Dt           Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 In_BP_Station C             5/15/2020 1 26:00 PM 2d 1h:47mi 5/17/2020 3:13 00 PM        49.78333333
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 WLFCH         C             5/15/2020 1 26:00 PM
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 HYGBD         C             5/15/2020 1 31:00 PM
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 HYGDN         C             5/15/2020 1 31:00 PM
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 MDSCR         C             5/15/2020 1 31:00 PM                                                      LSGS
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 MLACC         C             5/15/2020 1 31:00 PM                                                      Hot Meal - Burrito
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 SKMKJ         C             5/15/2020 1 31:00 PM                                                      Crackers and juice.
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 SLPCT         C             5/15/2020 1 31:00 PM                                                      Cup for water.
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 WLFCH         C             5/15/2020 1 31:00 PM
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 MLACC         C             5/15/2020 2 06:00 PM                                                      Hot Meal - Burritos
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 SKMKJ         C             5/15/2020 2:06:00 PM                                                      Crackers and juice.
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 WLFCH         C             5/15/2020 2:06:00 PM
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 SKMKJ         C             5/15/2020 5:47:00 PM                                                      CRACKERS JUICE
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 WLFCH         C             5/15/2020 5:47:00 PM
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 MLACC         C             5/15/2020 9:59:00 PM                                                      Hot Meal - BURRITO
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 SKMKJ         C             5/15/2020 9:59:00 PM                                                      CRACKERS JUICE
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 WLFCH         C             5/15/2020 9:59:00 PM
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 MLACC         C             5/16/2020 1:59:00 AM                                                      Hot Meal - burrito
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 SKMKJ         C             5/16/2020 1:59:00 AM                                                      crackers and juice
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 WLFCH         C             5/16/2020 1:59:00 AM
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 MLACC         C             5/16/2020 5:57:00 AM                                                      Hot Meal - BURRITO
                                                                                                                      TCA_E_TC                                                                                MILK, JUICE BOX, FRUIT
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 SKMKJ         C             5/16/2020 5:57:00 AM                                                      CUP, CRACKERS
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 WLFCH         C             5/16/2020 5 57:00 AM
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 MLACC         C             5/16/2020 9 54:00 AM                                                      Hot Meal - Burritos
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 SKMKJ         C             5/16/2020 9 54:00 AM                                                      Crackers and juice.
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 WLFCH         C             5/16/2020 9 54:00 AM
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 MLACC         C             5/16/2020 2 01:00 PM                                                      Hot Meal - Burritos
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 SKMKJ         C             5/16/2020 2 01:00 PM                                                      Crackers and juice.
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 WLFCH         C             5/16/2020 2 01:00 PM
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 MLACC         C             5/16/2020 5 53:00 PM                                                      Hot Meal - Burritos
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 SKMKJ         C             5/16/2020 5 53:00 PM                                                      Crackers and juice
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 WLFCH         C             5/16/2020 5 53:00 PM
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 MLACC         C             5/16/2020 9:53:00 PM                                                      Hot Meal - Burritos
                                                                                                                      TCA_E_TC
TCA         TCA            SON2005000011                    42              1977 MEXICO       368380030 SKMKJ         C             5/16/2020 9:53:00 PM                                                      crackers and juice
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 71 of 121


                                                                           TCA_E_TC
TCA   TCA   SON2005000011     42      1977 MEXICO   368380030 WLFCH        C          5/16/2020 9 53:00 PM
                                                                           TCA_E_TC
TCA   TCA   SON2005000011     42      1977 MEXICO   368380030 PRCMP        C          5/17/2020 5 04:00 AM
                                                                           TCA_E_TC                                                             Hot Meal - Burrito, crackers,
TCA   TCA   SON2005000011     42      1977 MEXICO   368380030 MLACC        C          5/17/2020 5 09:00 AM                                      juice
                                                                           TCA_E_TC
TCA   TCA   SON2005000011     42      1977 MEXICO   368380030 WLFCH        C          5/17/2020 5 09:00 AM
                                                                           TCA_E_TC
TCA   TCA   SON2005000011     42      1977 MEXICO   368380030 SKMKJ        C          5/17/2020 9:45:00 AM                                      crackers, juice
                                                                           TCA_E_TC
TCA   TCA   SON2005000011     42      1977 MEXICO   368380030 WLFCH        C          5/17/2020 9:45:00 AM
                                                                           TCA_E_TC
TCA   TCA   SON2005000011     42      1977 MEXICO   368380030 MLACC        C          5/17/2020 1 50:00 PM                                      Hot Meal - burrito
                                                                           TCA_E_TC
TCA   TCA   SON2005000011     42      1977 MEXICO   368380030 SKMKJ        C          5/17/2020 1 50:00 PM                                      crackers
                                                                           TCA_E_TC
TCA   TCA   SON2005000011     42      1977 MEXICO   368380030 WLFCH        C          5/17/2020 1 50:00 PM
TCA   TCA   SON2005000011     42      1977 MEXICO   368380030 Book Out     T          5/17/2020 3:13:00 PM

                                                                           TCA_E_TC
                                                                           C --> CCA,
                                                                           FLORENC
                                                                           E
                                                                           CORRECTI
                                                                           ONAL
TCA   TCA   SON2005000011     42      1977 MEXICO   368380030 In_Transit   CENTER     5/17/2020 3:13:00 PM 0d 0h:0mi 5/17/2020 3:13 00 PM   0                                   T8 Approved by PAIC
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 72 of 121




        Exhibit 30
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 73 of 121
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 74 of 121
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 75 of 121




        Exhibit 31
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 76 of 121


Event Sector   Book In Sector   Event Number Subject Name      Age AFile#   Birth Date   Citizenship   Subject Id   Actions         Action Info   Action Dt             DayHrMi Book Out Dt             Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              DGL2006000258                   18               2001    MEXICO        368528391    Arrest          N/A           6/19/2020 7:15:00 PM 0d 4h:43mi 6/19/2020 11:58:08 PM        4.718888889
TCA            TCA              DGL2006000258                   18               2001    MEXICO        368528391    In_BP_Station   DGL_S         6/19/2020 11:58:08 PM 1d 6h:50mi 6/21/2020 6:49:00 AM        30.84777778
TCA            TCA              DGL2006000258                   18               2001    MEXICO        368528391    MDSCR           DGL_S         6/20/2020 12:29:13 AM                                                    Medical Screening Completed
TCA            TCA              DGL2006000258                   18               2001    MEXICO        368528391    HYGBD           DGL_S         6/20/2020 1:13:00 AM
TCA            TCA              DGL2006000258                   18               2001    MEXICO        368528391    HYGDN           DGL_S         6/20/2020 1:13:00 AM
TCA            TCA              DGL2006000258                   18               2001    MEXICO        368528391    MDSCR           DGL_S         6/20/2020 1:13:00 AM
                                                                                                                                                                                                                           Hot Meal - Individual meal,
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528391 MLACC              DGL_S         6/20/2020 1:13:00 AM                                                     crackers and juice
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528391 SLPCT              DGL_S         6/20/2020 1:13:00 AM
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528391 WLFCH              DGL_S         6/20/2020 1:13:00 AM
                                                                                                                                                                                                                           Notification Not Needed -
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528391 NFOJC              DGL_S         6/20/2020 1:36:00 AM                                                     Mexican Citizen
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528391 UACVD              DGL_S         6/20/2020 1:57:00 AM
                                                                                                                                                                                                                           Spoke with Mexican Consulate
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    NCNSL           DGL_S         6/20/2020 2:02:00 AM                                                     Gabriel Loreto at 0200
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    WLFCH           DGL_S         6/20/2020 2:02:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    WLFCH           DGL_S         6/20/2020 2:57:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    SKMKJ           DGL_S         6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    WLFCH           DGL_S         6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    WLFCH           DGL_S         6/20/2020 4:54:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    WLFCH           DGL_S         6/20/2020 7:00:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    HYGBD           DGL_S         6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    HYGDN           DGL_S         6/20/2020 7:22:00 AM
                                                                                                                                                                                                                           Hot Meal - Individual meal,
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    MLACC           DGL_S         6/20/2020 7:22:00 AM                                                     Crackers and Juice.
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    WLFCH           DGL_S         6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    WLFCH           DGL_S         6/20/2020 9:30:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    SKMKJ           DGL_S         6/20/2020 10:05:00 AM                                                    Crackers and Juice.
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    WLFCH           DGL_S         6/20/2020 10:05:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    WLFCH           DGL_S         6/20/2020 12:14:00 PM
                                                                                                                                                                                                                           Hot Meal - Individual meal,
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528391 MLACC              DGL_S         6/20/2020 1:42:00 PM                                                     Crackers and Juice.
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528391 WLFCH              DGL_S         6/20/2020 1:42:00 PM
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528391 WLFCH              DGL_S         6/20/2020 2:34:00 PM
                                                                                                                                                                                                                           Hot Meal - ALL ITEMS
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528391 MLACC              DGL_S         6/20/2020 4:35:00 PM                                                     ACCEPTED AND PROVIDED
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528391 WLFCH              DGL_S         6/20/2020 4:35:00 PM
                                                                                                                                                                                                                           ALL SUBJECTS ACCOUNTED
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    WLFCH           DGL_S         6/20/2020 5:23:00 PM                                                     FOR
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    MLACC           DGL_S         6/20/2020 6:53:00 PM                                                     Hot Meal - ALL ITEMS GIVEN
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    WLFCH           DGL_S         6/20/2020 6:53:00 PM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    WLFCH           DGL_S         6/20/2020 8:54:00 PM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    WLFCH           DGL_S         6/20/2020 9:50:00 PM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    WLFCH           DGL_S         6/20/2020 10:52:00 PM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    WLFCH           DGL_S         6/21/2020 12:30:00 AM
                                                                                                                                                                                                                           Hot Meal - BURRITO,
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    MLACC           DGL_S         6/21/2020 1:15:00 AM                                                     CRACKERS, JUICE
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    WLFCH           DGL_S         6/21/2020 1:15:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    WLFCH           DGL_S         6/21/2020 1:59:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    WLFCH           DGL_S         6/21/2020 2:43:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    PRCMP           DGL_S         6/21/2020 3:12:00 AM
                                                                                                                                                                                                                           SUBJECT WAS SLEEPING, NO
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    SKMKJ      DGL_S              6/21/2020 4:15:00 AM                                                     SNACKS PROVIDED
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    WLFCH      DGL_S              6/21/2020 4:15:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    WLFCH      DGL_S              6/21/2020 5:18:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    WLFCH      DGL_S              6/21/2020 5:47:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391    WLFCH      DGL_S              6/21/2020 6:14:00 AM
                                                                                                                               DGL_S -->
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391 In_Transit    TCA_E_TCC          6/21/2020 6:49:00 AM 0d 3h:4mi 6/21/2020 9:53:00 AM      3.066666667
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391 In_BP_Station TCA_E_TCC          6/21/2020 9:53:00 AM 0d 2h:33mi 6/21/2020 12:26:00 PM           2.55
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391 WLFCH         TCA_E_TCC          6/21/2020 9:53:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391 HYGBD         TCA_E_TCC          6/21/2020 10:29:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391 HYGDN         TCA_E_TCC          6/21/2020 10:29:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391 MDSCR         TCA_E_TCC          6/21/2020 10:29:00 AM                                                  LSGS
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391 MLACC         TCA_E_TCC          6/21/2020 10:29:00 AM                                                  Hot Meal - Burrito
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391 SKMKJ         TCA_E_TCC          6/21/2020 10:29:00 AM                                                  Crackers and juice.
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391 SLPCT         TCA_E_TCC          6/21/2020 10:29:00 AM                                                  Cup for water.
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528391 WLFCH         TCA_E_TCC          6/21/2020 10:29:00 AM
                                                                                                                               TCA_E_TCC
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528391 In_Transit    -> NGL_S           6/21/2020 12:26:00 PM 0d 2h:8mi 6/21/2020 2:34:00 PM     2.133333333
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528391 In_BP_Station NGL_S              6/21/2020 2:34:00 PM 0d 4h:52mi 6/21/2020 7:26:00 PM     4.866666667
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 77 of 121


TCA   TCA   DGL2006000258       18      2001 MEXICO     368528391 WLFCH        NGL_S        6/21/2020 2:34:00 PM
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528391 HYGBD        NGL_S        6/21/2020 2:35:00 PM
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528391 HYGDN        NGL_S        6/21/2020 2:35:00 PM
                                                                                                                                                                     Hot Meal - BURRITO
TCA   TCA   DGL2006000258       18      2001   MEXICO   368528391   MLACC       NGL_S       6/21/2020 2:35:00 PM                                                     CRACKERS AND JUICE
TCA   TCA   DGL2006000258       18      2001   MEXICO   368528391   SLPCT       NGL_S       6/21/2020 2:35:00 PM
TCA   TCA   DGL2006000258       18      2001   MEXICO   368528391   WLFCH       NGL_S       6/21/2020 2:35:00 PM
TCA   TCA   DGL2006000258       18      2001   MEXICO   368528391   SKMKJ       NGL_S       6/21/2020 4:30:00 PM
TCA   TCA   DGL2006000258       18      2001   MEXICO   368528391   WLFCH       NGL_S       6/21/2020 4:30:00 PM
                                                                                NGL_S -->
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528391 In_Transit    TCA_E_TCC   6/21/2020 7:26:00 PM    0d 1h:52mi 6/21/2020 9:19:00 PM    1.883333333
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528391 In_BP_Station TCA_E_TCC   6/21/2020 9:19:00 PM    0d 2h:51mi 6/22/2020 12:10:00 AM          2.85
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528391 WLFCH         TCA_E_TCC   6/21/2020 9:19:00 PM
                                                                                                                                                                     LSGS cleared subject- departure
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528391 MDSCR        TCA_E_TCC 6/21/2020 9:21:00 PM                                                        screening
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528391 WLFCH        TCA_E_TCC 6/21/2020 9:21:00 PM
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528391 MLACC        TCA_E_TCC 6/21/2020 9:50:00 PM                                                        Hot Meal - Burrito
                                                                                                                                                                     crackers, applesauce, juice and
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528391 SKMKJ        TCA_E_TCC    6/21/2020 9:50:00 PM                                                     milk
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528391 WLFCH        TCA_E_TCC    6/21/2020 9:50:00 PM
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528391 Book Out     T            6/22/2020 12:10:00 AM
                                                                               TCA_E_TCC
                                                                               -> PHI
                                                                               DISTRICT
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528391 In_Transit   OFFICE       6/22/2020 12:10:00 AM 0d 0h:0mi 6/22/2020 12:10:00 AM               0
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 78 of 121




        Exhibit 32
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 79 of 121


Event Sector   Book In Sector   Event Number Subject Name    Age AFile#   Birth Date   Citizenship Subject Id   Actions       Action Info   Action Dt               DayHrMi     Book Out Dt            Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              DGL2006000257                 29               1991    MEXICO      368527740    Arrest        N/A           6/19/2020 5 00 00 PM    0d 1h 5mi 6/19/2020 6 06 00 PM                    1.1
TCA            TCA              DGL2006000257                 29               1991    MEXICO      368527740    In_BP_Station DGL_S         6/19/2020 6 06 00 PM    1d 12h:42mi 6/21/2020 6:49 00 AM         36.71666667
TCA            TCA              DGL2006000257                 29               1991    MEXICO      368527740    WLFCH         DGL_S         6/19/2020 7 01 00 PM
TCA            TCA              DGL2006000257                 29               1991    MEXICO      368527740    MDSCR         DGL_S         6/19/2020 7:43:18 PM                                                          Medical Screening Completed
TCA            TCA              DGL2006000257                 29               1991    MEXICO      368527740    WLFCH         DGL_S         6/19/2020 7 56 00 PM
TCA            TCA              DGL2006000257                 29               1991    MEXICO      368527740    HYGBD         DGL_S         6/19/2020 8 06 00 PM
TCA            TCA              DGL2006000257                 29               1991    MEXICO      368527740    HYGDN         DGL_S         6/19/2020 8 06 00 PM
                                                                                                                                                                                                                          Hot Meal - BURRITO, JUICE
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     MLACC        DGL_S          6/19/2020 8 06 00 PM                                                          AND CRACKERS
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     SLPCT        DGL_S          6/19/2020 8 06 00 PM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH        DGL_S          6/19/2020 8 06 00 PM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH        DGL_S          6/19/2020 9 04 00 PM
                                                                                                                                                                                                                          JUICE AND CRACKERS
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     SKMKJ        DGL_S          6/19/2020 10:01 00 PM                                                         PROVIDED.
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH        DGL_S          6/19/2020 10:01 00 PM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH        DGL_S          6/19/2020 11:27 00 PM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     MLREF        DGL_S          6/20/2020 1 07 00 AM                                                          Subject asleep
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH        DGL_S          6/20/2020 1 07 00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH        DGL_S          6/20/2020 2 08 00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH        DGL_S          6/20/2020 2 57 00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     SKMKJ        DGL_S          6/20/2020 3 51 00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH        DGL_S          6/20/2020 3 51 00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH        DGL_S          6/20/2020 4 54 00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH        DGL_S          6/20/2020 7 00 00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     HYGBD        DGL_S          6/20/2020 7 22 00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     HYGDN        DGL_S          6/20/2020 7 22 00 AM
                                                                                                                                                                                                                          Hot Meal - Individual meal,
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     MLACC        DGL_S          6/20/2020 7 22 00 AM                                                          Crackers and Juice.
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH        DGL_S          6/20/2020 7 22 00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH        DGL_S          6/20/2020 9 30 00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     SKMKJ        DGL_S          6/20/2020 10:05 00 AM                                                         Crackers and Juice.
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH        DGL_S          6/20/2020 10:05 00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH        DGL_S          6/20/2020 12:14 00 PM
                                                                                                                                                                                                                          Hot Meal - Individual meal,
TCA            TCA              DGL2006000257                 29              1991 MEXICO         368527740 MLACC            DGL_S          6/20/2020 1:42 00 PM                                                          Crackers and Juice.
TCA            TCA              DGL2006000257                 29              1991 MEXICO         368527740 WLFCH            DGL_S          6/20/2020 1:42 00 PM
TCA            TCA              DGL2006000257                 29              1991 MEXICO         368527740 WLFCH            DGL_S          6/20/2020 2 34 00 PM
                                                                                                                                                                                                                          Hot Meal - ALL ITEMS
TCA            TCA              DGL2006000257                 29              1991 MEXICO         368527740 MLACC            DGL_S          6/20/2020 4 35 00 PM                                                          ACCEPTED AND PROVIDED
TCA            TCA              DGL2006000257                 29              1991 MEXICO         368527740 WLFCH            DGL_S          6/20/2020 4 35 00 PM
                                                                                                                                                                                                                          ALL SUBJECTS ACCOUNTED
TCA            TCA              DGL2006000257                 29              1991 MEXICO         368527740 WLFCH            DGL_S          6/20/2020 5 23 00 PM                                                          FOR
                                                                                                                                                                                                                          CALLED DUR NG AS D
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     NCNSL        DGL_S          6/20/2020 5 25 00 PM                                                          NTERVIEW
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     MLACC        DGL_S          6/20/2020 6 53 00 PM                                                          Hot Meal - ALL ITEMS GIVEN
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH        DGL_S          6/20/2020 6 53 00 PM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH        DGL_S          6/20/2020 8 54 00 PM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH        DGL_S          6/20/2020 9 50 00 PM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH        DGL_S          6/20/2020 10:52 00 PM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     PRCMP        DGL_S          6/20/2020 10:54 00 PM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH        DGL_S          6/21/2020 12:30 00 AM
                                                                                                                                                                                                                          Hot Meal - BURRITO,
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     MLACC        DGL_S          6/21/2020 1:15 00 AM                                                          CRACKERS, JUICE
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH        DGL_S          6/21/2020 1:15 00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH        DGL_S          6/21/2020 1 59 00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH        DGL_S          6/21/2020 2:43 00 AM
                                                                                                                                                                                                                          SUBJECT WAS SLEEPING,
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     SKMKJ         DGL_S         6/21/2020 4:15 00 AM                                                          NO SNACKS PROV DED
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH         DGL_S         6/21/2020 4:15 00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH         DGL_S         6/21/2020 5:18 00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH         DGL_S         6/21/2020 5:47 00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH         DGL_S         6/21/2020 6:14 00 AM
                                                                                                                              DGL_S -->
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     In_Transit    TCA_E_TCC     6/21/2020 6:49 00 AM 0d 3h:4mi 6/21/2020 9 53:00 AM             3.066666667
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     In_BP_Station TCA_E_TCC     6/21/2020 9 53 00 AM 0d 14h:17mi 6/22/2020 12:10 00 AM          14.28333333
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     WLFCH         TCA_E_TCC     6/21/2020 9 53 00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     HYGBD         TCA_E_TCC     6/21/2020 10:29 00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     HYGDN         TCA_E_TCC     6/21/2020 10:29 00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     MDSCR         TCA_E_TCC     6/21/2020 10:29 00 AM                                                         LSGS
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     MLACC         TCA_E_TCC     6/21/2020 10:29 00 AM                                                         Hot Meal - Burrito
TCA            TCA              DGL2006000257                 29              1991     MEXICO     368527740     SKMKJ         TCA_E_TCC     6/21/2020 10:29 00 AM                                                         Crackers and juice.
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 80 of 121


TCA   TCA   DGL2006000257    29      1991   MEXICO   368527740   SLPCT      TCA_E_TCC   6/21/2020 10:29 00 AM                                         Cup for water.
TCA   TCA   DGL2006000257    29      1991   MEXICO   368527740   WLFCH      TCA_E_TCC   6/21/2020 10:29 00 AM
TCA   TCA   DGL2006000257    29      1991   MEXICO   368527740   NCNSL      TCA_E_TCC   6/21/2020 3 53 00 PM                                          spoke with Mexican consulate
TCA   TCA   DGL2006000257    29      1991   MEXICO   368527740   MLACC      TCA_E_TCC   6/21/2020 6:15 00 PM                                          Hot Meal - accepted hot meal
TCA   TCA   DGL2006000257    29      1991   MEXICO   368527740   WLFCH      TCA_E_TCC   6/21/2020 6:15 00 PM
TCA   TCA   DGL2006000257    29      1991   MEXICO   368527740   MLACC      TCA_E_TCC   6/21/2020 6 21 00 PM                                          Hot Meal - burrito
TCA   TCA   DGL2006000257    29      1991   MEXICO   368527740   SKMKJ      TCA_E_TCC   6/21/2020 6 21 00 PM                                          crackers and juice
TCA   TCA   DGL2006000257    29      1991   MEXICO   368527740   MLACC      TCA_E_TCC   6/21/2020 9 50 00 PM                                          Hot Meal - Burrito
                                                                                                                                                      crackers, applesauce, juice and
TCA   TCA   DGL2006000257    29      1991 MEXICO     368527740 SKMKJ        TCA_E_TCC   6/21/2020 9 50 00 PM                                          milk
TCA   TCA   DGL2006000257    29      1991 MEXICO     368527740 WLFCH        TCA_E_TCC   6/21/2020 9 50 00 PM
TCA   TCA   DGL2006000257    29      1991 MEXICO     368527740 Book Out     T           6/22/2020 12:10 00 AM
                                                                            TCA_E_TCC
                                                                            --> PHI
                                                                            DISTRICT
TCA   TCA   DGL2006000257    29      1991 MEXICO     368527740 In_Transit   OFFICE      6/22/2020 12:10 00 AM 0d 0h 0mi   6/22/2020 12:10 00 AM   0
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 81 of 121




        Exhibit 33
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 82 of 121


Event Sector   Book In Sector   Event Number Subject Name    Age AFile#   Birth Date   Citizenship   Subject Id   Actions         Action Info   Action Dt               DayHrMi Book Out Dt             Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              NGL2005000274                 28                1991   CUBA           368408041   In_BP_Station   TCA_E_TCC     5/23/2020 2:06:00 AM    2d 4h:16mi 5/25/2020 6:22:00 AM        52.26666667
TCA            TCA              NGL2005000274                 28                1991   CUBA           368408041   WLFCH           TCA_E_TCC     5/23/2020 2:06:00 AM
TCA            TCA              NGL2005000274                 28                1991   CUBA           368408041   HYGBD           TCA_E_TCC     5/23/2020 2:10:00 AM
TCA            TCA              NGL2005000274                 28                1991   CUBA           368408041   HYGDN           TCA_E_TCC     5/23/2020 2:10:00 AM
                                                                                                                                                                                                                         Medical screening form was
                                                                                                                                                                                                                         reviewed with subject and there
                                                                                                                                                                                                                         were no changes to initial
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    MDSCR           TCA_E_TCC     5/23/2020 2:10:00 AM                                                     responses.
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    MLACC           TCA_E_TCC     5/23/2020 2:10:00 AM                                                     Hot Meal - Burrito
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    SKMKJ           TCA_E_TCC     5/23/2020 2:10:00 AM                                                     Crackers, juice
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    SLPCT           TCA_E_TCC     5/23/2020 2:10:00 AM                                                     Cup
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    WLFCH           TCA_E_TCC     5/23/2020 2:10:00 AM
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    MLACC           TCA_E_TCC     5/23/2020 5:55:00 AM                                                     Hot Meal - BURRITO
                                                                                                                                                                                                                         CRACKERS, JUICE BOX, MILK,
TCA            TCA              NGL2005000274                 28               1991 CUBA             368408041 SKMKJ              TCA_E_TCC 5/23/2020 5:55:00 AM                                                         APPLE SAUCE
TCA            TCA              NGL2005000274                 28               1991 CUBA             368408041 WLFCH              TCA_E_TCC 5/23/2020 5:55:00 AM
                                                                                                                                                                                                                         Hot Meal - INDIVIDUAL MEAL,
TCA            TCA              NGL2005000274                 28               1991 CUBA             368408041 MLACC              TCA_E_TCC 5/23/2020 10:04:00 AM                                                        JUICE, AND CRACKERS
TCA            TCA              NGL2005000274                 28               1991 CUBA             368408041 WLFCH              TCA_E_TCC 5/23/2020 10:04:00 AM
                                                                                                                                                                                                                         Hot Meal - JUICE BURRITO,
TCA            TCA              NGL2005000274                 28               1991 CUBA             368408041 MLACC              TCA_E_TCC 5/23/2020 1:58:00 PM                                                         CRACKERS
TCA            TCA              NGL2005000274                 28               1991 CUBA             368408041 SKMKJ              TCA_E_TCC 5/23/2020 1:58:00 PM
TCA            TCA              NGL2005000274                 28               1991 CUBA             368408041 WLFCH              TCA_E_TCC 5/23/2020 1:58:00 PM
                                                                                                                                                                                                                         Subject was offered and
                                                                                                                                                                                                                         accepted a shower with towels
TCA            TCA              NGL2005000274                 28               1991 CUBA             368408041 SHWRP              TCA_E_TCC 5/23/2020 5:40:00 PM                                                         and soap.
                                                                                                                                                                                                                         Subject was given new socks as
TCA            TCA              NGL2005000274                 28               1991 CUBA             368408041 OTH                TCA_E_TCC 5/23/2020 5:54:00 PM                                                         per request.
                                                                                                                                                                                                                         Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                         offered alternative foods if
TCA            TCA              NGL2005000274                 28               1991 CUBA             368408041 MLACC              TCA_E_TCC 5/23/2020 6:19:00 PM                                                         needed or requested).
                                                                                                                                                                                                                         Subject offered crackers, juice
TCA            TCA              NGL2005000274                 28               1991 CUBA             368408041 SKMKJ              TCA_E_TCC 5/23/2020 6:19:00 PM                                                         and apple sauce, raisins, milk.
TCA            TCA              NGL2005000274                 28               1991 CUBA             368408041 WLFCH              TCA_E_TCC 5/23/2020 6:19:00 PM
                                                                                                                                                                                                                         Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                         offered alternative foods if
TCA            TCA              NGL2005000274                 28               1991 CUBA             368408041 MLACC              TCA_E_TCC 5/23/2020 9:44:00 PM                                                         needed or requested).
                                                                                                                                                                                                                         Subject offered crackers, juice,
TCA            TCA              NGL2005000274                 28               1991 CUBA             368408041 SKMKJ              TCA_E_TCC 5/23/2020 9:44:00 PM                                                         raisins, milk.
TCA            TCA              NGL2005000274                 28               1991 CUBA             368408041 WLFCH              TCA_E_TCC 5/23/2020 9:44:00 PM
                                                                                                                                                                                                                         Hot Meal - BURRITO,
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    MLACC           TCA_E_TCC     5/24/2020 5:36:00 AM                                                     CRACKERS
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    SKMKJ           TCA_E_TCC     5/24/2020 5:36:00 AM                                                     JUICE
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    WLFCH           TCA_E_TCC     5/24/2020 5:36:00 AM
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    SKMKJ           TCA_E_TCC     5/24/2020 10:10:00 AM                                                    crackers, juice
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    WLFCH           TCA_E_TCC     5/24/2020 10:10:00 AM
                                                                                                                                                                                                                         Hot Meal - BURRITO JUICE
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    MLACC           TCA_E_TCC     5/24/2020 1:56:00 PM                                                     AND CRACKERS
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    SKMKJ           TCA_E_TCC     5/24/2020 1:56:00 PM
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    WLFCH           TCA_E_TCC     5/24/2020 1:56:00 PM
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    PRCMP           TCA_E_TCC     5/24/2020 2:24:00 PM
                                                                                                                                                                                                                         Hot Meal - Burrito, crackers,
TCA            TCA              NGL2005000274                 28               1991 CUBA             368408041 MLACC              TCA_E_TCC 5/24/2020 6:08:00 PM                                                         juice and fruit cup.
TCA            TCA              NGL2005000274                 28               1991 CUBA             368408041 WLFCH              TCA_E_TCC 5/24/2020 6:08:00 PM
                                                                                                                                                                                                                         Hot Meal - Burrito, crackers,
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    MLACC           TCA_E_TCC     5/24/2020 9:53:00 PM                                                     juice and fruit cup.
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    WLFCH           TCA_E_TCC     5/24/2020 9:53:00 PM
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    MLACC           TCA_E_TCC     5/25/2020 2:12:00 AM                                                     Cold Meal - CRACKERS
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    SKMKJ           TCA_E_TCC     5/25/2020 2:12:00 AM                                                     JUICE BOX, APPLE SAUCE
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    WLFCH           TCA_E_TCC     5/25/2020 2:12:00 AM
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    MLACC           TCA_E_TCC     5/25/2020 6:00:00 AM                                                     Hot Meal - Burrito
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    SKMKJ           TCA_E_TCC     5/25/2020 6:00:00 AM                                                     Crackers and Juice
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    WLFCH           TCA_E_TCC     5/25/2020 6:00:00 AM
TCA            TCA              NGL2005000274                 28               1991    CUBA          368408041    Book Out        T             5/25/2020 6:22:00 AM
                                                                                                                                  TCA_E_TCC
TCA            TCA              NGL2005000274                 28               1991 CUBA             368408041 In_Transit         -> NOG_A      5/25/2020 6:22:00 AM    0d 0h:0mi 5/25/2020 6:22:00 AM               0
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 83 of 121




        Exhibit 34
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 84 of 121


Event Sector   Book In Sector   Event Number Subject Name   Age AFile#   Birth Date   Citizenship Subject Id   Actions       Action Info   Action Dt             DayHrMi     Book Out Dt          Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              DGL2006000258                42               1977    MEXICO      368528390    Arrest        N/A           6/19/2020 7:15:00 PM 0d 4h:42mi 6/19/2020 11 57:52 PM        4.714444444
TCA            TCA              DGL2006000258                42               1977    MEXICO      368528390    In_BP_Station DGL_S         6/19/2020 11 57 52 PM 1d 14h:48mi 6/21/2020 2:46:00 PM       38 80222222
TCA            TCA              DGL2006000258                42               1977    MEXICO      368528390    MDSCR         DGL_S         6/20/2020 1:11:43 AM                                                     Medical Screening Completed
TCA            TCA              DGL2006000258                42               1977    MEXICO      368528390    HYGBD         DGL_S         6/20/2020 1:13:00 AM
TCA            TCA              DGL2006000258                42               1977    MEXICO      368528390    HYGDN         DGL_S         6/20/2020 1:13:00 AM
TCA            TCA              DGL2006000258                42               1977    MEXICO      368528390    MDSCR         DGL_S         6/20/2020 1:13:00 AM
                                                                                                                                                                                                                    Hot Meal - Individual meal,
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     MLACC        DGL_S          6/20/2020 1:13:00 AM                                                     crackers and juice
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     SLPCT        DGL_S          6/20/2020 1:13:00 AM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH        DGL_S          6/20/2020 1:13:00 AM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH        DGL_S          6/20/2020 2 08:00 AM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH        DGL_S          6/20/2020 2 57:00 AM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     SKMKJ        DGL_S          6/20/2020 3 51:00 AM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH        DGL_S          6/20/2020 3 51:00 AM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH        DGL_S          6/20/2020 4 54:00 AM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH        DGL_S          6/20/2020 7 00:00 AM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     HYGBD        DGL_S          6/20/2020 7 22:00 AM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     HYGDN        DGL_S          6/20/2020 7 22:00 AM
                                                                                                                                                                                                                    Hot Meal - Individual meal,
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     MLACC        DGL_S          6/20/2020 7 22:00 AM                                                     Crackers and Juice.
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH        DGL_S          6/20/2020 7 22:00 AM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH        DGL_S          6/20/2020 9 30:00 AM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     SKMKJ        DGL_S          6/20/2020 10 05 00 AM                                                    Crackers and Juice.
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH        DGL_S          6/20/2020 10 05 00 AM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH        DGL_S          6/20/2020 12:14 00 PM
                                                                                                                                                                                                                    Hot Meal - Individual meal,
TCA            TCA              DGL2006000258                42              1977 MEXICO         368528390 MLACC             DGL_S         6/20/2020 1:42:00 PM                                                     Crackers and Juice.
TCA            TCA              DGL2006000258                42              1977 MEXICO         368528390 WLFCH             DGL_S         6/20/2020 1:42:00 PM
TCA            TCA              DGL2006000258                42              1977 MEXICO         368528390 WLFCH             DGL_S         6/20/2020 2 34:00 PM
                                                                                                                                                                                                                    Hot Meal - ALL ITEMS
TCA            TCA              DGL2006000258                42              1977 MEXICO         368528390 MLACC             DGL_S         6/20/2020 4 35:00 PM                                                     ACCEPTED AND PROVIDED
TCA            TCA              DGL2006000258                42              1977 MEXICO         368528390 WLFCH             DGL_S         6/20/2020 4 35:00 PM
                                                                                                                                                                                                                    ALL SUBJECTS ACCOUNTED
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH        DGL_S          6/20/2020 5 23:00 PM                                                     FOR
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     MLACC        DGL_S          6/20/2020 6 53:00 PM                                                     Hot Meal - ALL ITEMS GIVEN
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH        DGL_S          6/20/2020 6 53:00 PM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     NCNSL        DGL_S          6/20/2020 7:19:00 PM                                                     DECLINED
                                                                                                                                                                                                                    CONSUL GRAB EL LORETTO
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     NCNSL        DGL_S          6/20/2020 8 05:00 PM                                                     2006HRS
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH        DGL_S          6/20/2020 8 54:00 PM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH        DGL_S          6/20/2020 9 50:00 PM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH        DGL_S          6/20/2020 10 52 00 PM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH        DGL_S          6/21/2020 12 30 00 AM
                                                                                                                                                                                                                    Hot Meal - BURRITO,
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     MLACC        DGL_S          6/21/2020 1:15:00 AM                                                     CRACKERS, JUICE
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH        DGL_S          6/21/2020 1:15:00 AM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH        DGL_S          6/21/2020 1 59:00 AM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH        DGL_S          6/21/2020 2:43:00 AM
                                                                                                                                                                                                                    SUBJECT WAS SLEEPING,
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     SKMKJ         DGL_S         6/21/2020 4:15:00 AM                                                     NO SNACKS PROVIDED
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH         DGL_S         6/21/2020 4:15:00 AM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH         DGL_S         6/21/2020 5:18:00 AM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH         DGL_S         6/21/2020 5:47:00 AM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH         DGL_S         6/21/2020 6:14:00 AM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     HYGBD         DGL_S         6/21/2020 7:44:00 AM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     HYGDN         DGL_S         6/21/2020 7:44:00 AM
                                                                                                                                                                                                                    Hot Meal - Burrito, Crackers and
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     MLACC         DGL_S         6/21/2020 7:44:00 AM                                                     Juice.
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH         DGL_S         6/21/2020 7:44:00 AM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     SKMKJ         DGL_S         6/21/2020 9 52:00 AM                                                     Crackers and Juice.
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH         DGL_S         6/21/2020 9 52:00 AM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH         DGL_S         6/21/2020 11:19 00 AM
                                                                                                                                                                                                                    Hot Meal - Burrito, Crackers and
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     MLACC     DGL_S             6/21/2020 12:48 00 PM                                                    Juice.
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH     DGL_S             6/21/2020 12:48 00 PM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     NCNSL     DGL_S             6/21/2020 2 02:00 PM                                                     Declined
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     PRCMP     DGL_S             6/21/2020 2 02:00 PM
TCA            TCA              DGL2006000258                42              1977     MEXICO     368528390     WLFCH     DGL_S             6/21/2020 2 25:00 PM                                                     Walk through
                                                                                                                         DGL_S -->
TCA            TCA              DGL2006000258                42              1977 MEXICO         368528390 In_Transit    TCA_E_TCC 6/21/2020 2:46:00 PM        0d 4h:41mi 6/21/2020 7 27:00 PM       4 683333333
TCA            TCA              DGL2006000258                42              1977 MEXICO         368528390 In_BP_Station TCA_E_TCC 6/21/2020 7 27:00 PM        0d 15h:37mi 6/22/2020 11 04:00 AM     15 61666667
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 85 of 121


TCA   TCA   DGL2006000258    42      1977   MEXICO   368528390   WLFCH      TCA_E_TCC   6/21/2020 7 27:00 PM
TCA   TCA   DGL2006000258    42      1977   MEXICO   368528390   HYGBD      TCA_E_TCC   6/21/2020 7 29:00 PM
TCA   TCA   DGL2006000258    42      1977   MEXICO   368528390   HYGDN      TCA_E_TCC   6/21/2020 7 29:00 PM
TCA   TCA   DGL2006000258    42      1977   MEXICO   368528390   MLACC      TCA_E_TCC   6/21/2020 7 29:00 PM                                          Hot Meal - burrito
TCA   TCA   DGL2006000258    42      1977   MEXICO   368528390   SLPCT      TCA_E_TCC   6/21/2020 7 29:00 PM                                          cup
TCA   TCA   DGL2006000258    42      1977   MEXICO   368528390   WLFCH      TCA_E_TCC   6/21/2020 7 29:00 PM
TCA   TCA   DGL2006000258    42      1977   MEXICO   368528390   MLACC      TCA_E_TCC   6/21/2020 9 50:00 PM                                          Hot Meal - Burrito
                                                                                                                                                      crackers, applesauce, juice and
TCA   TCA   DGL2006000258    42      1977   MEXICO   368528390   SKMKJ      TCA_E_TCC   6/21/2020 9 50:00 PM                                          milk
TCA   TCA   DGL2006000258    42      1977   MEXICO   368528390   WLFCH      TCA_E_TCC   6/21/2020 9 50:00 PM
TCA   TCA   DGL2006000258    42      1977   MEXICO   368528390   MLACC      TCA_E_TCC   6/22/2020 2:19:00 AM                                          Hot Meal - Burrito, crackers
TCA   TCA   DGL2006000258    42      1977   MEXICO   368528390   SKMKJ      TCA_E_TCC   6/22/2020 2:19:00 AM                                          Juice
TCA   TCA   DGL2006000258    42      1977   MEXICO   368528390   WLFCH      TCA_E_TCC   6/22/2020 2:19:00 AM
TCA   TCA   DGL2006000258    42      1977   MEXICO   368528390   MLACC      TCA_E_TCC   6/22/2020 5:41:00 AM                                          Hot Meal - Burrito, crackers
TCA   TCA   DGL2006000258    42      1977   MEXICO   368528390   SKMKJ      TCA_E_TCC   6/22/2020 5:41:00 AM                                          Juice, milk
TCA   TCA   DGL2006000258    42      1977   MEXICO   368528390   WLFCH      TCA_E_TCC   6/22/2020 5:41:00 AM
TCA   TCA   DGL2006000258    42      1977   MEXICO   368528390   MLACC      TCA_E_TCC   6/22/2020 9 57:00 AM                                          Hot Meal - BURRO
                                                                                                                                                      CRACKERS, FRUIT CUP,
TCA   TCA   DGL2006000258    42      1977 MEXICO     368528390 SKMKJ        TCA_E_TCC   6/22/2020 9 57:00 AM                                          JUICE
TCA   TCA   DGL2006000258    42      1977 MEXICO     368528390 WLFCH        TCA_E_TCC   6/22/2020 9 57:00 AM
TCA   TCA   DGL2006000258    42      1977 MEXICO     368528390 Book Out     T           6/22/2020 11 04 00 AM
                                                                            TCA_E_TCC
                                                                            --> CCA,
                                                                            FLORENCE
                                                                            CORRECTIO
                                                                            NAL
TCA   TCA   DGL2006000258    42      1977 MEXICO     368528390 In_Transit   CENTER      6/22/2020 11 04 00 AM 0d 0h:0mi   6/22/2020 11 04:00 AM   0                                     21 USC 841
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 86 of 121




        Exhibit 35
                                                             Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 87 of 121


Event Sector   Book In Sector   Event Number  Subject Name       Age AFile#   Birth Date   Citizenship   Subject Id Actions        Action Info   Action Dt               DayHrMi Book Out Dt               Hrs in BP Custody Detention Actions Comments           Msbj Dtcm Comment Txt
TCA            TCA              DGL2006000256                     32               1988    MEXICO        368527564 Arrest          N/A           6/19/2020 1:53:00 PM    0d 2h:29mi 6/19/2020 4:22:47 PM          2.496388889
TCA            TCA              DGL2006000256                     32               1988    MEXICO        368527564 In_BP_Station   DGL_S         6/19/2020 4:22:47 PM    1d 0h:27mi 6/20/2020 4:50:00 PM          24.45361111
TCA            TCA              DGL2006000256                     32               1988    MEXICO        368527564 WLFCH           DGL_S         6/19/2020 4:41:00 PM
TCA            TCA              DGL2006000256                     32               1988    MEXICO        368527564 HYGBD           DGL_S         6/19/2020 4:59:00 PM
TCA            TCA              DGL2006000256                     32               1988    MEXICO        368527564 HYGDN           DGL_S         6/19/2020 4:59:00 PM
                                                                                                                                                                                                                               Hot Meal - BURRITO, JUICE
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 MLACC           DGL_S         6/19/2020 4:59:00 PM                                                          AND CRACKERS PROVIDED.
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 SLPCT           DGL_S         6/19/2020 4:59:00 PM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH           DGL_S         6/19/2020 4:59:00 PM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH           DGL_S         6/19/2020 7:01:00 PM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH           DGL_S         6/19/2020 7:56:00 PM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH           DGL_S         6/19/2020 9:04:00 PM
                                                                                                                                                                                                                               JUICE AND CRACKERS
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 SKMKJ           DGL_S         6/19/2020 10:01:00 PM                                                         PROVIDED.
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH           DGL_S         6/19/2020 10:01:00 PM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH           DGL_S         6/19/2020 11:27:00 PM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 MLREF           DGL_S         6/20/2020 1:07:00 AM                                                          Subject asleep
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH           DGL_S         6/20/2020 1:07:00 AM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH           DGL_S         6/20/2020 2:08:00 AM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH           DGL_S         6/20/2020 2:57:00 AM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 SKMKJ           DGL_S         6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH           DGL_S         6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH           DGL_S         6/20/2020 4:54:00 AM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 MDSCR           DGL_S         6/20/2020 4:59:09 AM                                                          Medical Screening Completed
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH           DGL_S         6/20/2020 7:00:00 AM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 HYGBD           DGL_S         6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 HYGDN           DGL_S         6/20/2020 7:22:00 AM
                                                                                                                                                                                                                               Hot Meal - Individual meal,
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 MLACC           DGL_S         6/20/2020 7:22:00 AM                                                          Crackers and Juice.
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH           DGL_S         6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 NCNSL           DGL_S         6/20/2020 7:47:00 AM                                                          Declined.
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 PRCMP           DGL_S         6/20/2020 7:47:00 AM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH           DGL_S         6/20/2020 9:30:00 AM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 SKMKJ           DGL_S         6/20/2020 10:05:00 AM                                                         Crackers and Juice.
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH           DGL_S         6/20/2020 10:05:00 AM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH           DGL_S         6/20/2020 12:14:00 PM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH           DGL_S         6/20/2020 2:34:00 PM
                                                                                                                                                                                                                               Hot Meal - Burrito, Crackers and
TCA            TCA              DGL2006000256                     32              1988 MEXICO            368527564 MLACC           DGL_S         6/20/2020 2:45:00 PM                                                          Juice.
TCA            TCA              DGL2006000256                     32              1988 MEXICO            368527564 WLFCH           DGL_S         6/20/2020 2:45:00 PM
                                                                                                                                                                                                                               Hot Meal - ALL ITEMS
TCA            TCA              DGL2006000256                     32              1988 MEXICO            368527564 MLACC         DGL_S           6/20/2020 4:35:00 PM                                                          ACCEPTED AND PROVIDED
TCA            TCA              DGL2006000256                     32              1988 MEXICO            368527564 WLFCH         DGL_S           6/20/2020 4:35:00 PM
                                                                                                                                 DGL_S -->
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 In_Transit    TCA_E_TCC       6/20/2020 4:50:00 PM  0d 2h:5mi 6/20/2020 6:55:00 PM            2.083333333
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 In_BP_Station TCA_E_TCC       6/20/2020 6:55:00 PM  1d 16h:9mi 6/22/2020 11:04:00 AM                40.15
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH         TCA_E_TCC       6/20/2020 6:55:00 PM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 HYGBD         TCA_E_TCC       6/20/2020 7:03:00 PM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 HYGDN         TCA_E_TCC       6/20/2020 7:03:00 PM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 MLACC         TCA_E_TCC       6/20/2020 7:03:00 PM                                                          Hot Meal - burrito
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 OTH           TCA_E_TCC       6/20/2020 7:03:00 PM                                                          cup for water
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 SKMKJ         TCA_E_TCC       6/20/2020 7:03:00 PM                                                          crackers, juice, milk and fruit
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 SLPCT         TCA_E_TCC       6/20/2020 7:03:00 PM                                                          blanket, green mat
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH         TCA_E_TCC       6/20/2020 7:03:00 PM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 MLACC         TCA_E_TCC       6/20/2020 9:53:00 PM                                                          Hot Meal - burrito
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 SKMKJ         TCA_E_TCC       6/20/2020 9:53:00 PM                                                          crackers and juice
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH         TCA_E_TCC       6/20/2020 9:53:00 PM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 SKMKJ         TCA_E_TCC       6/21/2020 2:02:00 AM                                                          Crackers, juice
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH         TCA_E_TCC       6/21/2020 2:02:00 AM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 MLACC         TCA_E_TCC       6/21/2020 6:00:00 AM                                                          Hot Meal - BURRITO
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 SKMKJ         TCA_E_TCC       6/21/2020 6:00:00 AM                                                          CRACKERS, JUICE BOX
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH         TCA_E_TCC       6/21/2020 6:00:00 AM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 MLACC         TCA_E_TCC       6/21/2020 10:00:00 AM                                                         Hot Meal - burrito
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 SKMKJ         TCA_E_TCC       6/21/2020 10:00:00 AM                                                         crackers, juice
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH         TCA_E_TCC       6/21/2020 10:00:00 AM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 NCNSL         TCA_E_TCC       6/21/2020 3:43:00 PM                                                          spoke with Mexican consulate
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 MLACC         TCA_E_TCC       6/21/2020 6:15:00 PM                                                          Hot Meal - accepted hot meal
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 WLFCH         TCA_E_TCC       6/21/2020 6:15:00 PM
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 MLACC         TCA_E_TCC       6/21/2020 6:21:00 PM                                                          Hot Meal - burrito
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 SKMKJ         TCA_E_TCC       6/21/2020 6:21:00 PM                                                          crackers and juice
TCA            TCA              DGL2006000256                     32              1988     MEXICO        368527564 MLACC         TCA_E_TCC       6/21/2020 9:50:00 PM                                                          Hot Meal - Burrito
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 88 of 121


                                                                                                                                                        crackers, applesauce, juice and
TCA   TCA   DGL2006000256       32      1988   MEXICO   368527564 SKMKJ        TCA_E_TCC   6/21/2020 9:50:00 PM                                         milk
TCA   TCA   DGL2006000256       32      1988   MEXICO   368527564 WLFCH        TCA_E_TCC   6/21/2020 9:50:00 PM
TCA   TCA   DGL2006000256       32      1988   MEXICO   368527564 MLACC        TCA_E_TCC   6/22/2020 2:19:00 AM                                         Hot Meal - Burrito, crackers
TCA   TCA   DGL2006000256       32      1988   MEXICO   368527564 SKMKJ        TCA_E_TCC   6/22/2020 2:19:00 AM                                         Juice
TCA   TCA   DGL2006000256       32      1988   MEXICO   368527564 WLFCH        TCA_E_TCC   6/22/2020 2:19:00 AM
TCA   TCA   DGL2006000256       32      1988   MEXICO   368527564 MLACC        TCA_E_TCC   6/22/2020 5:41:00 AM                                         Hot Meal - Burrito, crackers
TCA   TCA   DGL2006000256       32      1988   MEXICO   368527564 SKMKJ        TCA_E_TCC   6/22/2020 5:41:00 AM                                         Juice, milk
TCA   TCA   DGL2006000256       32      1988   MEXICO   368527564 WLFCH        TCA_E_TCC   6/22/2020 5:41:00 AM
TCA   TCA   DGL2006000256       32      1988   MEXICO   368527564 MLACC        TCA_E_TCC   6/22/2020 9:57:00 AM                                         Hot Meal - BURRO

TCA   TCA   DGL2006000256       32      1988 MEXICO     368527564 SKMKJ        TCA_E_TCC 6/22/2020 9:57:00 AM                                           CRACKERS, FRUIT CUP, JUICE
TCA   TCA   DGL2006000256       32      1988 MEXICO     368527564 WLFCH        TCA_E_TCC 6/22/2020 9:57:00 AM
TCA   TCA   DGL2006000256       32      1988 MEXICO     368527564 Book Out     T         6/22/2020 11:04:00 AM

                                                                               TCA_E_TCC -
                                                                               -> CCA,
                                                                               FLORENCE
                                                                               CORRECTIO
TCA   TCA   DGL2006000256       32      1988 MEXICO     368527564 In_Transit   NAL CENTER 6/22/2020 11:04:00 AM 0d 0h:0mi   6/22/2020 11:04:00 AM   0                                     T8-1326
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 89 of 121




        Exhibit 36
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 90 of 121


Event Sector   Book In Sector   Event Number Subject Name   Age AFile#   Birth Date   Citizenship Subject Id   Actions       Action Info   Action Dt               DayHrMi     Book Out Dt            Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              DGL2006000257                32               1988    MEXICO      368527746    Arrest        N/A           6/19/2020 5:00:00 PM    0d 1h:10mi 6/19/2020 6:10:12 PM                  1.17
TCA            TCA              DGL2006000257                32               1988    MEXICO      368527746    In_BP_Station DGL_S         6/19/2020 6:10:12 PM    1d 12h:38mi 6/21/2020 6:49 00 AM         36.64666667
TCA            TCA              DGL2006000257                32               1988    MEXICO      368527746    WLFCH         DGL_S         6/19/2020 7:01:00 PM
TCA            TCA              DGL2006000257                32               1988    MEXICO      368527746    MDSCR         DGL_S         6/19/2020 7:10:13 PM                                                          Medical Screening Completed
TCA            TCA              DGL2006000257                32               1988    MEXICO      368527746    HYGBD         DGL_S         6/19/2020 7:40:00 PM
TCA            TCA              DGL2006000257                32               1988    MEXICO      368527746    HYGDN         DGL_S         6/19/2020 7:40:00 PM
                                                                                                                                                                                                                         Hot Meal - BURRITO, JUICE
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     MLACC        DGL_S          6/19/2020 7:40:00 PM                                                          AND CRACKERS PROVIDED.
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     SLPCT        DGL_S          6/19/2020 7:40:00 PM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH        DGL_S          6/19/2020 7:40:00 PM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH        DGL_S          6/19/2020 7:56:00 PM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH        DGL_S          6/19/2020 9:04:00 PM
                                                                                                                                                                                                                         JUICE AND CRACKERS
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     SKMKJ        DGL_S          6/19/2020 10:01:00 PM                                                         PROV DED.
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH        DGL_S          6/19/2020 10:01:00 PM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH        DGL_S          6/19/2020 11:27:00 PM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     MLREF        DGL_S          6/20/2020 1:07:00 AM                                                          Subject asleep
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH        DGL_S          6/20/2020 1:07:00 AM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH        DGL_S          6/20/2020 2:08:00 AM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH        DGL_S          6/20/2020 2:57:00 AM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     SKMKJ        DGL_S          6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH        DGL_S          6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH        DGL_S          6/20/2020 4:54:00 AM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     NCNSL        DGL_S          6/20/2020 6:24:00 AM                                                          Declined
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     PRCMP        DGL_S          6/20/2020 6:24:00 AM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH        DGL_S          6/20/2020 7:00:00 AM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     HYGBD        DGL_S          6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     HYGDN        DGL_S          6/20/2020 7:22:00 AM
                                                                                                                                                                                                                         Hot Meal - Individual meal,
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     MLACC        DGL_S          6/20/2020 7:22:00 AM                                                          Crackers and Juice.
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH        DGL_S          6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH        DGL_S          6/20/2020 9:30:00 AM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     SKMKJ        DGL_S          6/20/2020 10:05:00 AM                                                         Crackers and Juice.
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH        DGL_S          6/20/2020 10:05:00 AM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH        DGL_S          6/20/2020 12:14:00 PM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH        DGL_S          6/20/2020 2:34:00 PM
                                                                                                                                                                                                                         Hot Meal - Burrito, Crackers and
TCA            TCA              DGL2006000257                32              1988 MEXICO         368527746 MLACC            DGL_S          6/20/2020 2:45:00 PM                                                          Juice.
TCA            TCA              DGL2006000257                32              1988 MEXICO         368527746 WLFCH            DGL_S          6/20/2020 2:45:00 PM
                                                                                                                                                                                                                         Hot Meal - ALL ITEMS
TCA            TCA              DGL2006000257                32              1988 MEXICO         368527746 MLACC            DGL_S          6/20/2020 4:35:00 PM                                                          ACCEPTED AND PROV DED
TCA            TCA              DGL2006000257                32              1988 MEXICO         368527746 WLFCH            DGL_S          6/20/2020 4:35:00 PM
                                                                                                                                                                                                                         ALL SUBJECTS ACCOUNTED
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH        DGL_S          6/20/2020 5:23:00 PM                                                          FOR
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     MLACC        DGL_S          6/20/2020 6:53:00 PM                                                          Hot Meal - ALL ITEMS GIVEN
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH        DGL_S          6/20/2020 6:53:00 PM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH        DGL_S          6/20/2020 8:54:00 PM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH        DGL_S          6/20/2020 9:50:00 PM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH        DGL_S          6/20/2020 10:52:00 PM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH        DGL_S          6/21/2020 12:30:00 AM
                                                                                                                                                                                                                         Hot Meal - BURRITO,
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     MLACC         DGL_S         6/21/2020 1:15:00 AM                                                          CRACKERS, JUICE
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH         DGL_S         6/21/2020 1:15:00 AM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH         DGL_S         6/21/2020 1:59:00 AM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH         DGL_S         6/21/2020 2:43:00 AM
                                                                                                                                                                                                                         SUBJECT WAS SLEEP NG,
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     SKMKJ         DGL_S         6/21/2020 4:15:00 AM                                                          NO SNACKS PROVIDED
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH         DGL_S         6/21/2020 4:15:00 AM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH         DGL_S         6/21/2020 5:18:00 AM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH         DGL_S         6/21/2020 5:47:00 AM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH         DGL_S         6/21/2020 6:14:00 AM
                                                                                                                             DGL_S -->
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     In_Transit    TCA_E_TCC     6/21/2020 6:49:00 AM 0d 3h:4mi 6/21/2020 9:53:00 AM             3 066666667
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     In_BP_Station TCA_E_TCC     6/21/2020 9:53:00 AM 0d 14h:17mi 6/22/2020 12:10:00 AM          14 28333333
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     WLFCH         TCA_E_TCC     6/21/2020 9:53:00 AM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     HYGBD         TCA_E_TCC     6/21/2020 10 29:00 AM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     HYGDN         TCA_E_TCC     6/21/2020 10 29:00 AM
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     MDSCR         TCA_E_TCC     6/21/2020 10 29:00 AM                                                         LSGS
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     MLACC         TCA_E_TCC     6/21/2020 10 29:00 AM                                                         Hot Meal - Burrito
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     SKMKJ         TCA_E_TCC     6/21/2020 10 29:00 AM                                                         Crackers and juice.
TCA            TCA              DGL2006000257                32              1988     MEXICO     368527746     SLPCT         TCA_E_TCC     6/21/2020 10 29:00 AM                                                         Cup for water.
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 91 of 121


TCA   TCA   DGL2006000257   32      1988   MEXICO   368527746   WLFCH      TCA_E_TCC   6/21/2020 10:29:00 AM
TCA   TCA   DGL2006000257   32      1988   MEXICO   368527746   NCNSL      TCA_E_TCC   6/21/2020 3:53:00 PM                                          spoke with Mexican consulate
TCA   TCA   DGL2006000257   32      1988   MEXICO   368527746   MLACC      TCA_E_TCC   6/21/2020 6:15:00 PM                                          Hot Meal - accepted hot meal
TCA   TCA   DGL2006000257   32      1988   MEXICO   368527746   WLFCH      TCA_E_TCC   6/21/2020 6:15:00 PM
TCA   TCA   DGL2006000257   32      1988   MEXICO   368527746   MLACC      TCA_E_TCC   6/21/2020 6:21:00 PM                                          Hot Meal - burrito
TCA   TCA   DGL2006000257   32      1988   MEXICO   368527746   SKMKJ      TCA_E_TCC   6/21/2020 6:21:00 PM                                          crackers and juice
TCA   TCA   DGL2006000257   32      1988   MEXICO   368527746   MLACC      TCA_E_TCC   6/21/2020 9:50:00 PM                                          Hot Meal - Burrito
                                                                                                                                                     crackers, applesauce, juice and
TCA   TCA   DGL2006000257   32      1988 MEXICO     368527746 SKMKJ        TCA_E_TCC   6/21/2020 9:50:00 PM                                          milk
TCA   TCA   DGL2006000257   32      1988 MEXICO     368527746 WLFCH        TCA_E_TCC   6/21/2020 9:50:00 PM
TCA   TCA   DGL2006000257   32      1988 MEXICO     368527746 Book Out     T           6/22/2020 12:10:00 AM
                                                                           TCA_E_TCC
                                                                           --> PHI
                                                                           DISTRICT
TCA   TCA   DGL2006000257   32      1988 MEXICO     368527746 In_Transit   OFFICE      6/22/2020 12:10:00 AM 0d 0h:0mi   6/22/2020 12:10:00 AM   0
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 92 of 121




        Exhibit 37
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 93 of 121


Event Sector   Book In Sector   Event Number Subject Name      Age AFile#   Birth Date   Citizenship   Subject Id   Actions         Action Info   Action Dt             DayHrMi Book Out Dt             Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              DGL2006000258                   18               2001    MEXICO        368528393    Arrest          N/A           6/19/2020 7:15:00 PM 0d 4h:44mi 6/19/2020 11:59:39 PM        4.744166667
TCA            TCA              DGL2006000258                   18               2001    MEXICO        368528393    In_BP_Station   DGL_S         6/19/2020 11:59:39 PM 1d 6h:49mi 6/21/2020 6:49:00 AM            30.8225
TCA            TCA              DGL2006000258                   18               2001    MEXICO        368528393    MDSCR           DGL_S         6/20/2020 12:43:55 AM                                                    Medical Screening Completed
TCA            TCA              DGL2006000258                   18               2001    MEXICO        368528393    HYGBD           DGL_S         6/20/2020 1:13:00 AM
TCA            TCA              DGL2006000258                   18               2001    MEXICO        368528393    HYGDN           DGL_S         6/20/2020 1:13:00 AM
TCA            TCA              DGL2006000258                   18               2001    MEXICO        368528393    MDSCR           DGL_S         6/20/2020 1:13:00 AM
                                                                                                                                                                                                                           Hot Meal - Individual meal,
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528393 MLACC              DGL_S         6/20/2020 1:13:00 AM                                                     crackers and juice
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528393 SLPCT              DGL_S         6/20/2020 1:13:00 AM
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528393 WLFCH              DGL_S         6/20/2020 1:13:00 AM
                                                                                                                                                                                                                           Notification Not Needed -
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528393 NFOJC              DGL_S         6/20/2020 1:36:00 AM                                                     Mexican Citizen
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528393 UACVD              DGL_S         6/20/2020 1:57:00 AM
                                                                                                                                                                                                                           Spoke with Mexican Consulate
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    NCNSL           DGL_S         6/20/2020 2:02:00 AM                                                     Gabriel Loreto at 0200
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    WLFCH           DGL_S         6/20/2020 2:02:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    WLFCH           DGL_S         6/20/2020 2:57:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    SKMKJ           DGL_S         6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    WLFCH           DGL_S         6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    WLFCH           DGL_S         6/20/2020 4:54:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    WLFCH           DGL_S         6/20/2020 7:00:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    HYGBD           DGL_S         6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    HYGDN           DGL_S         6/20/2020 7:22:00 AM
                                                                                                                                                                                                                           Hot Meal - Individual meal,
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    MLACC           DGL_S         6/20/2020 7:22:00 AM                                                     Crackers and Juice.
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    WLFCH           DGL_S         6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    WLFCH           DGL_S         6/20/2020 9:30:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    SKMKJ           DGL_S         6/20/2020 10:05:00 AM                                                    Crackers and Juice.
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    WLFCH           DGL_S         6/20/2020 10:05:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    WLFCH           DGL_S         6/20/2020 12:14:00 PM
                                                                                                                                                                                                                           Hot Meal - Individual meal,
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528393 MLACC              DGL_S         6/20/2020 1:42:00 PM                                                     Crackers and Juice.
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528393 WLFCH              DGL_S         6/20/2020 1:42:00 PM
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528393 WLFCH              DGL_S         6/20/2020 2:34:00 PM
                                                                                                                                                                                                                           Hot Meal - ALL ITEMS
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528393 MLACC              DGL_S         6/20/2020 4:35:00 PM                                                     ACCEPTED AND PROVIDED
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528393 WLFCH              DGL_S         6/20/2020 4:35:00 PM
                                                                                                                                                                                                                           ALL SUBJECTS ACCOUNTED
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    WLFCH           DGL_S         6/20/2020 5:23:00 PM                                                     FOR
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    MLACC           DGL_S         6/20/2020 6:53:00 PM                                                     Hot Meal - ALL ITEMS GIVEN
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    WLFCH           DGL_S         6/20/2020 6:53:00 PM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    WLFCH           DGL_S         6/20/2020 8:54:00 PM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    WLFCH           DGL_S         6/20/2020 9:50:00 PM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    WLFCH           DGL_S         6/20/2020 10:52:00 PM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    WLFCH           DGL_S         6/21/2020 12:30:00 AM
                                                                                                                                                                                                                           Hot Meal - BURRITO,
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    MLACC           DGL_S         6/21/2020 1:15:00 AM                                                     CRACKERS, JUICE
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    WLFCH           DGL_S         6/21/2020 1:15:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    WLFCH           DGL_S         6/21/2020 1:59:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    PRCMP           DGL_S         6/21/2020 2:36:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    WLFCH           DGL_S         6/21/2020 2:43:00 AM
                                                                                                                                                                                                                           SUBJECT WAS SLEEPING, NO
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    SKMKJ      DGL_S              6/21/2020 4:15:00 AM                                                     SNACKS PROVIDED
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    WLFCH      DGL_S              6/21/2020 4:15:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    WLFCH      DGL_S              6/21/2020 5:18:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    WLFCH      DGL_S              6/21/2020 5:47:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393    WLFCH      DGL_S              6/21/2020 6:14:00 AM
                                                                                                                               DGL_S -->
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393 In_Transit    TCA_E_TCC          6/21/2020 6:49:00 AM 0d 3h:4mi 6/21/2020 9:53:00 AM      3.066666667
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393 In_BP_Station TCA_E_TCC          6/21/2020 9:53:00 AM 0d 2h:33mi 6/21/2020 12:26:00 PM           2.55
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393 WLFCH         TCA_E_TCC          6/21/2020 9:53:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393 HYGBD         TCA_E_TCC          6/21/2020 10:29:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393 HYGDN         TCA_E_TCC          6/21/2020 10:29:00 AM
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393 MDSCR         TCA_E_TCC          6/21/2020 10:29:00 AM                                                  LSGS
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393 MLACC         TCA_E_TCC          6/21/2020 10:29:00 AM                                                  Hot Meal - Burrito
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393 SKMKJ         TCA_E_TCC          6/21/2020 10:29:00 AM                                                  Crackers and juice.
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393 SLPCT         TCA_E_TCC          6/21/2020 10:29:00 AM                                                  Cup for water.
TCA            TCA              DGL2006000258                   18              2001     MEXICO        368528393 WLFCH         TCA_E_TCC          6/21/2020 10:29:00 AM
                                                                                                                               TCA_E_TCC
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528393 In_Transit    -> NGL_S           6/21/2020 12:26:00 PM 0d 2h:8mi 6/21/2020 2:34:00 PM     2.133333333
TCA            TCA              DGL2006000258                   18              2001 MEXICO            368528393 In_BP_Station NGL_S              6/21/2020 2:34:00 PM 0d 4h:52mi 6/21/2020 7:26:00 PM     4.866666667
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 94 of 121


TCA   TCA   DGL2006000258       18      2001 MEXICO     368528393 WLFCH        NGL_S        6/21/2020 2:34:00 PM
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528393 HYGBD        NGL_S        6/21/2020 2:35:00 PM
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528393 HYGDN        NGL_S        6/21/2020 2:35:00 PM
                                                                                                                                                                     Hot Meal - BURRITO
TCA   TCA   DGL2006000258       18      2001   MEXICO   368528393   MLACC       NGL_S       6/21/2020 2:35:00 PM                                                     CRACKERS AND JUICE
TCA   TCA   DGL2006000258       18      2001   MEXICO   368528393   SLPCT       NGL_S       6/21/2020 2:35:00 PM
TCA   TCA   DGL2006000258       18      2001   MEXICO   368528393   WLFCH       NGL_S       6/21/2020 2:35:00 PM
TCA   TCA   DGL2006000258       18      2001   MEXICO   368528393   SKMKJ       NGL_S       6/21/2020 4:30:00 PM
TCA   TCA   DGL2006000258       18      2001   MEXICO   368528393   WLFCH       NGL_S       6/21/2020 4:30:00 PM
                                                                                NGL_S -->
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528393 In_Transit    TCA_E_TCC   6/21/2020 7:26:00 PM    0d 1h:52mi 6/21/2020 9:19:00 PM    1.883333333
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528393 In_BP_Station TCA_E_TCC   6/21/2020 9:19:00 PM    0d 2h:51mi 6/22/2020 12:10:00 AM          2.85
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528393 WLFCH         TCA_E_TCC   6/21/2020 9:19:00 PM
                                                                                                                                                                     LSGS cleared subject- departure
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528393 MDSCR        TCA_E_TCC 6/21/2020 9:21:00 PM                                                        screening
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528393 WLFCH        TCA_E_TCC 6/21/2020 9:21:00 PM
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528393 MLACC        TCA_E_TCC 6/21/2020 9:50:00 PM                                                        Hot Meal - Burrito
                                                                                                                                                                     crackers, applesauce, juice and
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528393 SKMKJ        TCA_E_TCC    6/21/2020 9:50:00 PM                                                     milk
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528393 WLFCH        TCA_E_TCC    6/21/2020 9:50:00 PM
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528393 Book Out     T            6/22/2020 12:10:00 AM
                                                                               TCA_E_TCC
                                                                               -> PHI
                                                                               DISTRICT
TCA   TCA   DGL2006000258       18      2001 MEXICO     368528393 In_Transit   OFFICE       6/22/2020 12:10:00 AM 0d 0h:0mi 6/22/2020 12:10:00 AM               0
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 95 of 121




        Exhibit 38
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 96 of 121


Event Sector   Book In Sector   Event Number Subject Name   Age AFile#   Birth Date   Citizenship Subject Id   Actions       Action Info   Action Dt               DayHrMi     Book Out Dt          Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              DGL2005000100                67                1952   MEXICO      368407935    In_BP_Station TCA_E_TCC     5/23/2020 1:10:00 AM    1d 17h:26mi 5/24/2020 6:36:52 PM       41.44777778
TCA            TCA              DGL2005000100                67                1952   MEXICO      368407935    WLFCH         TCA_E_TCC     5/23/2020 1:10:00 AM
TCA            TCA              DGL2005000100                67                1952   MEXICO      368407935    HYGBD         TCA_E_TCC     5/23/2020 1:14:00 AM
TCA            TCA              DGL2005000100                67                1952   MEXICO      368407935    HYGDN         TCA_E_TCC     5/23/2020 1:14:00 AM
                                                                                                                                                                                                                      Medical screening form was
                                                                                                                                                                                                                      reviewed with subject and
                                                                                                                                                                                                                      there were no changes to initial
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     MDSCR        TCA_E_TCC      5/23/2020 1:14:00 AM                                                       responses.
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     MLACC        TCA_E_TCC      5/23/2020 1:14:00 AM                                                       Hot Meal - Burrito
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     SKMKJ        TCA_E_TCC      5/23/2020 1:14:00 AM                                                       Crackers, juice
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     SLPCT        TCA_E_TCC      5/23/2020 1:14:00 AM                                                       Cup
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     WLFCH        TCA_E_TCC      5/23/2020 1:14:00 AM
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     MLACC        TCA_E_TCC      5/23/2020 1 52:00 AM                                                       Cold Meal - crackers
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     SKMKJ        TCA_E_TCC      5/23/2020 1 52:00 AM                                                       juice box, apple sauce
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     WLFCH        TCA_E_TCC      5/23/2020 1 52:00 AM
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     PRCMP        TCA_E_TCC      5/23/2020 4 54:00 AM
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     MLACC        TCA_E_TCC      5/23/2020 5 55:00 AM                                                       Hot Meal - BURRITO
                                                                                                                                                                                                                      CRACKERS, JUICE BOX,
TCA            TCA              DGL2005000100                67               1952 MEXICO        368407935 SKMKJ            TCA_E_TCC 5/23/2020 5 55:00 AM                                                            MILK, APPLE SAUCE
TCA            TCA              DGL2005000100                67               1952 MEXICO        368407935 WLFCH            TCA_E_TCC 5/23/2020 5 55:00 AM
                                                                                                                                                                                                                      Hot Meal - NDIVIDUAL MEAL,
TCA            TCA              DGL2005000100                67               1952 MEXICO        368407935 MLACC            TCA_E_TCC 5/23/2020 10 04:00 AM                                                           JUICE, AND CRACKERS
TCA            TCA              DGL2005000100                67               1952 MEXICO        368407935 WLFCH            TCA_E_TCC 5/23/2020 10 04:00 AM
TCA            TCA              DGL2005000100                67               1952 MEXICO        368407935 NCNSL            TCA_E_TCC 5/23/2020 11 05:00 AM
                                                                                                                                                                                                                      Hot Meal - JUICE BURRITO,
TCA            TCA              DGL2005000100                67               1952 MEXICO        368407935 MLACC            TCA_E_TCC 5/23/2020 1 58:00 PM                                                            CRACKERS
TCA            TCA              DGL2005000100                67               1952 MEXICO        368407935 SKMKJ            TCA_E_TCC 5/23/2020 1 58:00 PM
TCA            TCA              DGL2005000100                67               1952 MEXICO        368407935 WLFCH            TCA_E_TCC 5/23/2020 1 58:00 PM
                                                                                                                                                                                                                      Subject was offered and
                                                                                                                                                                                                                      accepted a shower with towels
TCA            TCA              DGL2005000100                67               1952 MEXICO        368407935 SHWRP            TCA_E_TCC 5/23/2020 5 20:00 PM                                                            and soap.
                                                                                                                                                                                                                      Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                      offered alternative foods if
TCA            TCA              DGL2005000100                67               1952 MEXICO        368407935 MLACC            TCA_E_TCC 5/23/2020 6:19:00 PM                                                            needed or requested).
                                                                                                                                                                                                                      Subject offered crackers, juice
TCA            TCA              DGL2005000100                67               1952 MEXICO        368407935 SKMKJ            TCA_E_TCC 5/23/2020 6:19:00 PM                                                            and apple sauce, raisins, milk.
TCA            TCA              DGL2005000100                67               1952 MEXICO        368407935 WLFCH            TCA_E_TCC 5/23/2020 6:19:00 PM
                                                                                                                                                                                                                      Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                      offered alternative foods if
TCA            TCA              DGL2005000100                67               1952 MEXICO        368407935 MLACC            TCA_E_TCC 5/23/2020 9:44:00 PM                                                            needed or requested).
                                                                                                                                                                                                                      Subject offered crackers, juice,
TCA            TCA              DGL2005000100                67               1952 MEXICO        368407935 SKMKJ            TCA_E_TCC 5/23/2020 9:44:00 PM                                                            raisins, milk.
TCA            TCA              DGL2005000100                67               1952 MEXICO        368407935 WLFCH            TCA_E_TCC 5/23/2020 9:44:00 PM
                                                                                                                                                                                                                      Hot Meal - BURRITO,
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     MLACC        TCA_E_TCC      5/24/2020 5 36:00 AM                                                       CRACKERS
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     SKMKJ        TCA_E_TCC      5/24/2020 5 36:00 AM                                                       JUICE
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     WLFCH        TCA_E_TCC      5/24/2020 5 36:00 AM
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     SKMKJ        TCA_E_TCC      5/24/2020 10:10:00 AM                                                      crackers, juice
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     WLFCH        TCA_E_TCC      5/24/2020 10:10:00 AM
                                                                                                                                                                                                                      Hot Meal - BURRITO JUICE
TCA            TCA              DGL2005000100                67               1952 MEXICO        368407935 MLACC             TCA_E_TCC     5/24/2020 1 56:00 PM                                                       AND CRACKERS
TCA            TCA              DGL2005000100                67               1952 MEXICO        368407935 SKMKJ             TCA_E_TCC     5/24/2020 1 56:00 PM
TCA            TCA              DGL2005000100                67               1952 MEXICO        368407935 WLFCH             TCA_E_TCC     5/24/2020 1 56:00 PM
                                                                                                                             TCA_E_TCC
                                                                                                                             -->
TCA            TCA              DGL2005000100                67               1952 MEXICO        368407935     In_Transit    TCA_E_TCC     5/24/2020 3 04:00 PM    0d 0h:33mi 5/24/2020 3:37:00 PM             0.55
TCA            TCA              DGL2005000100                67               1952 MEXICO        368407935     In_BP_Station TCA_E_TCC     5/24/2020 3 37:00 PM    0d 3h:18mi 5/24/2020 6:55:12 PM     3 303333333
                                                                                                                             TCA_E_TCC
                                                                                                                             -->
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     In_Transit    TCA_E_TCC     5/24/2020 3 37:00 PM    0d 0h:18mi 5/24/2020 3:55:00 PM              03
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     WLFCH         TCA_E_TCC     5/24/2020 3 37:00 PM
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     In_BP_Station TCA_E_TCC     5/24/2020 3 55:00 PM    0d 23h:20mi 5/25/2020 3:15:00 PM    23 33333333
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     WLFCH         TCA_E_TCC     5/24/2020 3 55:00 PM
                                                                                                                                                                                                                      Hot Meal - Burrito, crackers,
TCA            TCA              DGL2005000100                67               1952 MEXICO        368407935 MLACC            TCA_E_TCC 5/24/2020 6 08:00 PM                                                            juice and fruit cup.
TCA            TCA              DGL2005000100                67               1952 MEXICO        368407935 WLFCH            TCA_E_TCC 5/24/2020 6 08:00 PM
                                                                                                                                                                                                                      Hot Meal - Burrito, crackers,
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     MLACC        TCA_E_TCC      5/24/2020 9 53:00 PM                                                       juice and fruit cup.
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     WLFCH        TCA_E_TCC      5/24/2020 9 53:00 PM
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     MLACC        TCA_E_TCC      5/25/2020 2:12:00 AM                                                       Cold Meal - CRACKERS
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     SKMKJ        TCA_E_TCC      5/25/2020 2:12:00 AM                                                       JUICE BOX, APPLE SAUCE
TCA            TCA              DGL2005000100                67               1952    MEXICO     368407935     WLFCH        TCA_E_TCC      5/25/2020 2:12:00 AM
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 97 of 121


TCA   TCA   DGL2005000100   67       1952   MEXICO   368407935   MLACC      TCA_E_TCC   5/25/2020 6 00:00 AM                                          Hot Meal - Burrito
TCA   TCA   DGL2005000100   67       1952   MEXICO   368407935   SKMKJ      TCA_E_TCC   5/25/2020 6 00:00 AM                                          Crackers and Juice
TCA   TCA   DGL2005000100   67       1952   MEXICO   368407935   WLFCH      TCA_E_TCC   5/25/2020 6 00:00 AM
TCA   TCA   DGL2005000100   67       1952   MEXICO   368407935   MLACC      TCA_E_TCC   5/25/2020 9 58:00 AM                                          Hot Meal - burrito
TCA   TCA   DGL2005000100   67       1952   MEXICO   368407935   SKMKJ      TCA_E_TCC   5/25/2020 9 58:00 AM                                          crackers, juice
TCA   TCA   DGL2005000100   67       1952   MEXICO   368407935   WLFCH      TCA_E_TCC   5/25/2020 9 58:00 AM
TCA   TCA   DGL2005000100   67       1952   MEXICO   368407935   MLACC      TCA_E_TCC   5/25/2020 2 07:00 PM                                          Hot Meal - burrito
TCA   TCA   DGL2005000100   67       1952   MEXICO   368407935   SKMKJ      TCA_E_TCC   5/25/2020 2 07:00 PM                                          crackers, juice
TCA   TCA   DGL2005000100   67       1952   MEXICO   368407935   WLFCH      TCA_E_TCC   5/25/2020 2 07:00 PM
TCA   TCA   DGL2005000100   67       1952   MEXICO   368407935   Book Out   T           5/25/2020 3:15:00 PM
                                                                            TCA_E_TCC
                                                                            --> CCA,
                                                                            FLORENCE
                                                                            CORRECTIO
                                                                            NAL
TCA   TCA   DGL2005000100   67       1952 MEXICO     368407935 In_Transit   CENTER      5/25/2020 3:15:00 PM   0d 0h:0mi   5/25/2020 3:15:00 PM   0
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 98 of 121




        Exhibit 39
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 99 of 121


Event Sector   Book In Sector   Event Number Subject Name    Age AFile#   Birth Date   Citizenship   Subject Id   Actions         Action Info   Action Dt               DayHrMi     Book Out Dt            Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              DGL2006000257                 29               1991    MEXICO        368527737    Arrest          N/A           6/19/2020 5:00:00 PM    0d 1h:5mi   6/19/2020 6:05:14 PM          1.087222222
TCA            TCA              DGL2006000257                 29               1991    MEXICO        368527737    In_BP_Station   DGL_S         6/19/2020 6:05:14 PM    1d 12h:43mi 6/21/2020 6:49:00 AM          36.72944444
TCA            TCA              DGL2006000257                 29               1991    MEXICO        368527737    WLFCH           DGL_S         6/19/2020 7:01:00 PM
TCA            TCA              DGL2006000257                 29               1991    MEXICO        368527737    MDSCR           DGL_S         6/19/2020 7:54:51 PM                                                          Medical Screening Completed
TCA            TCA              DGL2006000257                 29               1991    MEXICO        368527737    WLFCH           DGL_S         6/19/2020 7:56:00 PM
TCA            TCA              DGL2006000257                 29               1991    MEXICO        368527737    HYGBD           DGL_S         6/19/2020 8:06:00 PM
TCA            TCA              DGL2006000257                 29               1991    MEXICO        368527737    HYGDN           DGL_S         6/19/2020 8:06:00 PM
                                                                                                                                                                                                                              Hot Meal - BURRITO, JUICE
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    MLACC           DGL_S         6/19/2020 8:06:00 PM                                                          AND CRACKERS
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    SLPCT           DGL_S         6/19/2020 8:06:00 PM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/19/2020 8:06:00 PM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/19/2020 9:04:00 PM
                                                                                                                                                                                                                              JUICE AND CRACKERS
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    SKMKJ           DGL_S         6/19/2020 10:01:00 PM                                                         PROVIDED.
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/19/2020 10:01:00 PM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/19/2020 11:27:00 PM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    MLREF           DGL_S         6/20/2020 1:07:00 AM                                                          Subject asleep
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/20/2020 1:07:00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/20/2020 2:08:00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/20/2020 2:57:00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    SKMKJ           DGL_S         6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/20/2020 4:54:00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/20/2020 7:00:00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    HYGBD           DGL_S         6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    HYGDN           DGL_S         6/20/2020 7:22:00 AM
                                                                                                                                                                                                                              Hot Meal - Individual meal,
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    MLACC           DGL_S         6/20/2020 7:22:00 AM                                                          Crackers and Juice.
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/20/2020 9:30:00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    SKMKJ           DGL_S         6/20/2020 10:05:00 AM                                                         Crackers and Juice.
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/20/2020 10:05:00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/20/2020 12:14:00 PM
                                                                                                                                                                                                                              Hot Meal - Individual meal,
TCA            TCA              DGL2006000257                 29              1991 MEXICO            368527737 MLACC              DGL_S         6/20/2020 1:42:00 PM                                                          Crackers and Juice.
TCA            TCA              DGL2006000257                 29              1991 MEXICO            368527737 WLFCH              DGL_S         6/20/2020 1:42:00 PM
                                                                                                                                                                                                                              Spoke with Gabriel Flores of the
TCA            TCA              DGL2006000257                 29              1991 MEXICO            368527737 NCNSL              DGL_S         6/20/2020 1:49:00 PM                                                          Mexican consulate at 1227 p.m.
TCA            TCA              DGL2006000257                 29              1991 MEXICO            368527737 PRCMP              DGL_S         6/20/2020 1:49:00 PM
TCA            TCA              DGL2006000257                 29              1991 MEXICO            368527737 WLFCH              DGL_S         6/20/2020 2:34:00 PM
                                                                                                                                                                                                                              Hot Meal - ALL ITEMS
TCA            TCA              DGL2006000257                 29              1991 MEXICO            368527737 MLACC              DGL_S         6/20/2020 4:35:00 PM                                                          ACCEPTED AND PROVIDED
TCA            TCA              DGL2006000257                 29              1991 MEXICO            368527737 WLFCH              DGL_S         6/20/2020 4:35:00 PM
                                                                                                                                                                                                                              ALL SUBJECTS ACCOUNTED
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/20/2020 5:23:00 PM                                                          FOR
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    MLACC           DGL_S         6/20/2020 6:53:00 PM                                                          Hot Meal - ALL ITEMS GIVEN
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/20/2020 6:53:00 PM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/20/2020 8:54:00 PM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/20/2020 9:50:00 PM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/20/2020 10:52:00 PM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/21/2020 12:30:00 AM
                                                                                                                                                                                                                              Hot Meal - BURRITO,
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    MLACC           DGL_S         6/21/2020 1:15:00 AM                                                          CRACKERS, JUICE
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/21/2020 1:15:00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/21/2020 1:59:00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH           DGL_S         6/21/2020 2:43:00 AM
                                                                                                                                                                                                                              SUBJECT WAS SLEEPING, NO
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    SKMKJ      DGL_S              6/21/2020 4:15:00 AM                                                          SNACKS PROVIDED
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH      DGL_S              6/21/2020 4:15:00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH      DGL_S              6/21/2020 5:18:00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH      DGL_S              6/21/2020 5:47:00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737    WLFCH      DGL_S              6/21/2020 6:14:00 AM
                                                                                                                             DGL_S -->
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737 In_Transit    TCA_E_TCC          6/21/2020 6:49:00 AM 0d 3h:4mi   6/21/2020 9:53:00 AM           3.066666667
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737 In_BP_Station TCA_E_TCC          6/21/2020 9:53:00 AM 0d 14h:17mi 6/22/2020 12:10:00 AM          14.28333333
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737 WLFCH         TCA_E_TCC          6/21/2020 9:53:00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737 HYGBD         TCA_E_TCC          6/21/2020 10:29:00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737 HYGDN         TCA_E_TCC          6/21/2020 10:29:00 AM
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737 MDSCR         TCA_E_TCC          6/21/2020 10:29:00 AM                                                         LSGS
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737 MLACC         TCA_E_TCC          6/21/2020 10:29:00 AM                                                         Hot Meal - Burrito
TCA            TCA              DGL2006000257                 29              1991     MEXICO        368527737 SKMKJ         TCA_E_TCC          6/21/2020 10:29:00 AM                                                         Crackers and juice.
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 100 of 121


TCA   TCA   DGL2006000257      29      1991   MEXICO   368527737   SLPCT      TCA_E_TCC   6/21/2020 10:29:00 AM                                         Cup for water.
TCA   TCA   DGL2006000257      29      1991   MEXICO   368527737   WLFCH      TCA_E_TCC   6/21/2020 10:29:00 AM
TCA   TCA   DGL2006000257      29      1991   MEXICO   368527737   NCNSL      TCA_E_TCC   6/21/2020 3:53:00 PM                                          spoke with Mexican consulate
TCA   TCA   DGL2006000257      29      1991   MEXICO   368527737   MLACC      TCA_E_TCC   6/21/2020 6:15:00 PM                                          Hot Meal - accepted hot meal
TCA   TCA   DGL2006000257      29      1991   MEXICO   368527737   WLFCH      TCA_E_TCC   6/21/2020 6:15:00 PM
TCA   TCA   DGL2006000257      29      1991   MEXICO   368527737   MLACC      TCA_E_TCC   6/21/2020 6:21:00 PM                                          Hot Meal - burrito
TCA   TCA   DGL2006000257      29      1991   MEXICO   368527737   SKMKJ      TCA_E_TCC   6/21/2020 6:21:00 PM                                          crackers and juice
TCA   TCA   DGL2006000257      29      1991   MEXICO   368527737   MLACC      TCA_E_TCC   6/21/2020 9:50:00 PM                                          Hot Meal - Burrito
                                                                                                                                                        crackers, applesauce, juice and
TCA   TCA   DGL2006000257      29      1991 MEXICO     368527737 SKMKJ        TCA_E_TCC 6/21/2020 9:50:00 PM                                            milk
TCA   TCA   DGL2006000257      29      1991 MEXICO     368527737 WLFCH        TCA_E_TCC 6/21/2020 9:50:00 PM
TCA   TCA   DGL2006000257      29      1991 MEXICO     368527737 Book Out     T           6/22/2020 12:10:00 AM
                                                                              TCA_E_TCC -
                                                                              -> PHI
                                                                              DISTRICT
TCA   TCA   DGL2006000257      29      1991 MEXICO     368527737 In_Transit   OFFICE      6/22/2020 12:10:00 AM 0d 0h:0mi   6/22/2020 12:10:00 AM   0
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 101 of 121




         Exhibit 40
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 102 of 121


Event Sector   Book In Sector   Event Number Subject Name     Age AFile#   Birth Date   Citizenship   Subject Id   Actions         Action Info   Action Dt               DayHrMi Book Out Dt             Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              NGL2005000274                  48               1972    CUBA          368408042    In_BP_Station   TCA_E_TCC     5/23/2020 2 06 00 AM    2d 4h:16mi 5/25/2020 6:22:00 AM        52.26666667
TCA            TCA              NGL2005000274                  48               1972    CUBA          368408042    WLFCH           TCA_E_TCC     5/23/2020 2 06 00 AM
TCA            TCA              NGL2005000274                  48               1972    CUBA          368408042    HYGBD           TCA_E_TCC     5/23/2020 2:10 00 AM
TCA            TCA              NGL2005000274                  48               1972    CUBA          368408042    HYGDN           TCA_E_TCC     5/23/2020 2:10 00 AM
                                                                                                                                                                                                                           Medical screening form was
                                                                                                                                                                                                                           reviewed with subject and there
                                                                                                                                                                                                                           were no changes to initial
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    MDSCR           TCA_E_TCC     5/23/2020 2:10 00 AM                                                      responses.
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    MLACC           TCA_E_TCC     5/23/2020 2:10 00 AM                                                      Hot Meal - Burrito
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    SKMKJ           TCA_E_TCC     5/23/2020 2:10 00 AM                                                      Crackers, juice
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    SLPCT           TCA_E_TCC     5/23/2020 2:10 00 AM                                                      Cup
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    WLFCH           TCA_E_TCC     5/23/2020 2:10 00 AM
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    MLACC           TCA_E_TCC     5/23/2020 5 55 00 AM                                                      Hot Meal - BURRITO
                                                                                                                                                                                                                           CRACKERS, JUICE BOX,
TCA            TCA              NGL2005000274                  48              1972 CUBA              368408042 SKMKJ              TCA_E_TCC 5/23/2020 5 55 00 AM                                                          M LK, APPLE SAUCE
TCA            TCA              NGL2005000274                  48              1972 CUBA              368408042 WLFCH              TCA_E_TCC 5/23/2020 5 55 00 AM
TCA            TCA              NGL2005000274                  48              1972 CUBA              368408042 TELUD              TCA_E_TCC 5/23/2020 8:44 00 AM
                                                                                                                                                                                                                           Hot Meal - NDIV DUAL MEAL,
TCA            TCA              NGL2005000274                  48              1972 CUBA              368408042 MLACC              TCA_E_TCC 5/23/2020 10 04 00 AM                                                         JUICE, AND CRACKERS
TCA            TCA              NGL2005000274                  48              1972 CUBA              368408042 WLFCH              TCA_E_TCC 5/23/2020 10 04 00 AM
                                                                                                                                                                                                                           Hot Meal - JUICE BURRITO,
TCA            TCA              NGL2005000274                  48              1972 CUBA              368408042 MLACC              TCA_E_TCC 5/23/2020 1 58 00 PM                                                          CRACKERS
TCA            TCA              NGL2005000274                  48              1972 CUBA              368408042 SKMKJ              TCA_E_TCC 5/23/2020 1 58 00 PM
TCA            TCA              NGL2005000274                  48              1972 CUBA              368408042 WLFCH              TCA_E_TCC 5/23/2020 1 58 00 PM
                                                                                                                                                                                                                           Subject was offered and
                                                                                                                                                                                                                           accepted a shower with towels
TCA            TCA              NGL2005000274                  48              1972 CUBA              368408042 SHWRP              TCA_E_TCC 5/23/2020 5:40 00 PM                                                          and soap.
                                                                                                                                                                                                                           Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                           offered alternative foods if
TCA            TCA              NGL2005000274                  48              1972 CUBA              368408042 MLACC              TCA_E_TCC 5/23/2020 6:19 00 PM                                                          needed or requested).
                                                                                                                                                                                                                           Subject offered crackers, juice
TCA            TCA              NGL2005000274                  48              1972 CUBA              368408042 SKMKJ              TCA_E_TCC 5/23/2020 6:19 00 PM                                                          and apple sauce, raisins, milk.
TCA            TCA              NGL2005000274                  48              1972 CUBA              368408042 WLFCH              TCA_E_TCC 5/23/2020 6:19 00 PM
                                                                                                                                                                                                                           Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                           offered alternative foods if
TCA            TCA              NGL2005000274                  48              1972 CUBA              368408042 MLACC              TCA_E_TCC 5/23/2020 9:44 00 PM                                                          needed or requested).
                                                                                                                                                                                                                           Subject offered crackers, juice,
TCA            TCA              NGL2005000274                  48              1972 CUBA              368408042 SKMKJ              TCA_E_TCC 5/23/2020 9:44 00 PM                                                          raisins, milk.
TCA            TCA              NGL2005000274                  48              1972 CUBA              368408042 WLFCH              TCA_E_TCC 5/23/2020 9:44 00 PM
                                                                                                                                                                                                                           Hot Meal - BURRITO,
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    MLACC           TCA_E_TCC     5/24/2020 5 36 00 AM                                                      CRACKERS
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    SKMKJ           TCA_E_TCC     5/24/2020 5 36 00 AM                                                      JUICE
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    WLFCH           TCA_E_TCC     5/24/2020 5 36 00 AM
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    SKMKJ           TCA_E_TCC     5/24/2020 10:10 00 AM                                                     crackers, juice
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    WLFCH           TCA_E_TCC     5/24/2020 10:10 00 AM
                                                                                                                                                                                                                           Hot Meal - BURRITO JUICE
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    MLACC           TCA_E_TCC     5/24/2020 1 56 00 PM                                                      AND CRACKERS
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    SKMKJ           TCA_E_TCC     5/24/2020 1 56 00 PM
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    WLFCH           TCA_E_TCC     5/24/2020 1 56 00 PM
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    PRCMP           TCA_E_TCC     5/24/2020 2 24 00 PM
                                                                                                                                                                                                                           Hot Meal - Burrito, crackers,
TCA            TCA              NGL2005000274                  48              1972 CUBA              368408042 MLACC              TCA_E_TCC 5/24/2020 6 08 00 PM                                                          juice and fruit cup.
TCA            TCA              NGL2005000274                  48              1972 CUBA              368408042 WLFCH              TCA_E_TCC 5/24/2020 6 08 00 PM
                                                                                                                                                                                                                           Hot Meal - Burrito, crackers,
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    MLACC           TCA_E_TCC     5/24/2020 9 53 00 PM                                                      juice and fruit cup.
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    WLFCH           TCA_E_TCC     5/24/2020 9 53 00 PM
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    MLACC           TCA_E_TCC     5/25/2020 2:12 00 AM                                                      Cold Meal - CRACKERS
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    SKMKJ           TCA_E_TCC     5/25/2020 2:12 00 AM                                                      JUICE BOX, APPLE SAUCE
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    WLFCH           TCA_E_TCC     5/25/2020 2:12 00 AM
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    MLACC           TCA_E_TCC     5/25/2020 6 00 00 AM                                                      Hot Meal - Burrito
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    SKMKJ           TCA_E_TCC     5/25/2020 6 00 00 AM                                                      Crackers and Juice
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    WLFCH           TCA_E_TCC     5/25/2020 6 00 00 AM
TCA            TCA              NGL2005000274                  48              1972     CUBA          368408042    Book Out        T             5/25/2020 6 22 00 AM
                                                                                                                                   TCA_E_TCC
TCA            TCA              NGL2005000274                  48              1972 CUBA              368408042 In_Transit         -> NOG_A      5/25/2020 6 22 00 AM    0d 0h:0mi 5/25/2020 6:22:00 AM                0
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 103 of 121




         Exhibit 41
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 104 of 121


Event Sector   Book In Sector   Event Number Subject Name    Age AFile#   Birth Date   Citizenship Subject Id   Actions       Action Info   Action Dt               DayHrMi Book Out Dt             Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              NGL2005000274                 21                1998   CUBA        368408040    In_BP_Station TCA_E_TCC     5/23/2020 2:06 00 AM    2d 4h:16mi 5/25/2020 6:22 00 AM       52.26666667
TCA            TCA              NGL2005000274                 21                1998   CUBA        368408040    WLFCH         TCA_E_TCC     5/23/2020 2:06 00 AM
TCA            TCA              NGL2005000274                 21                1998   CUBA        368408040    HYGBD         TCA_E_TCC     5/23/2020 2:10 00 AM
TCA            TCA              NGL2005000274                 21                1998   CUBA        368408040    HYGDN         TCA_E_TCC     5/23/2020 2:10 00 AM
                                                                                                                                                                                                                   Medical screening form was
                                                                                                                                                                                                                   reviewed with subject and
                                                                                                                                                                                                                   there were no changes to
TCA            TCA              NGL2005000274                 21               1998    CUBA       368408040     MDSCR        TCA_E_TCC      5/23/2020 2:10 00 AM                                                   initial responses.
TCA            TCA              NGL2005000274                 21               1998    CUBA       368408040     MLACC        TCA_E_TCC      5/23/2020 2:10 00 AM                                                   Hot Meal - Burrito
TCA            TCA              NGL2005000274                 21               1998    CUBA       368408040     SKMKJ        TCA_E_TCC      5/23/2020 2:10 00 AM                                                   Crackers, juice
TCA            TCA              NGL2005000274                 21               1998    CUBA       368408040     SLPCT        TCA_E_TCC      5/23/2020 2:10 00 AM                                                   Cup
TCA            TCA              NGL2005000274                 21               1998    CUBA       368408040     WLFCH        TCA_E_TCC      5/23/2020 2:10 00 AM
                                                                                                                                                                                                                   LEVOTHYROX NE 0 025MG
                                                                                                                                                                                                                   (25MCG) TABLET-GIVEN BY
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 MEDOB            TCA_E_TCC 5/23/2020 5:10 00 AM                                                        LSGS MEDICAL STAFF
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 TELUD            TCA_E_TCC 5/23/2020 5:52 00 AM                                                        Subject called mother
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 MLACC            TCA_E_TCC 5/23/2020 5:55 00 AM                                                        Hot Meal - BURRITO
                                                                                                                                                                                                                   CRACKERS, JUICE BOX,
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 SKMKJ            TCA_E_TCC 5/23/2020 5:55 00 AM                                                        M LK, APPLE SAUCE
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 WLFCH            TCA_E_TCC 5/23/2020 5:55 00 AM

                                                                                                                                                                                                                   Hot Meal - INDIV DUAL MEAL,
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 MLACC            TCA_E_TCC 5/23/2020 10:04 00 AM                                                       JUICE, AND CRACKERS
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 WLFCH            TCA_E_TCC 5/23/2020 10:04 00 AM
                                                                                                                                                                                                                   Hot Meal - JUICE BURRITO,
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 MLACC            TCA_E_TCC 5/23/2020 1:58 00 PM                                                        CRACKERS
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 SKMKJ            TCA_E_TCC 5/23/2020 1:58 00 PM
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 WLFCH            TCA_E_TCC 5/23/2020 1:58 00 PM
                                                                                                                                                                                                                   Subject was given a plastic
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 OTH              TCA_E_TCC 5/23/2020 2:30 00 PM                                                        bunk for mat.
                                                                                                                                                                                                                   Subject was offered and
                                                                                                                                                                                                                   accepted a shower with towels
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 SHWRP            TCA_E_TCC 5/23/2020 4:41 00 PM                                                        and soap.
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 HYGBD            TCA_E_TCC 5/23/2020 4:55 00 PM

TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 OTH              TCA_E_TCC 5/23/2020 4:55 00 PM                                                        thermo blanket as per request.
                                                                                                                                                                                                                   Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                   offered alternative foods if
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 MLACC            TCA_E_TCC 5/23/2020 6:22 00 PM                                                        needed or requested).

                                                                                                                                                                                                                   Subject offered crackers, juice
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 SKMKJ            TCA_E_TCC 5/23/2020 6:22 00 PM                                                        and apple sauce, raisins, milk.
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 WLFCH            TCA_E_TCC 5/23/2020 6:22 00 PM
                                                                                                                                                                                                                   Subject was given new socks
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 OTH              TCA_E_TCC 5/23/2020 6:39 00 PM                                                        as per request.
                                                                                                                                                                                                                   Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                   offered alternative foods if
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 MLACC            TCA_E_TCC 5/23/2020 9:46 00 PM                                                        needed or requested).
                                                                                                                                                                                                                   Subject offered crackers, juice,
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 SKMKJ            TCA_E_TCC 5/23/2020 9:46 00 PM                                                        raisins, milk.
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 WLFCH            TCA_E_TCC 5/23/2020 9:46 00 PM
                                                                                                                                                                                                                   LEVOTHYROX NE 0 025MG
                                                                                                                                                                                                                   (25MCG) TABLET-1 TABLET
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 MEDOB            TCA_E_TCC 5/24/2020 5:11 00 AM                                                        EVERYDAY 25 MCG
                                                                                                                                                                                                                   Hot Meal - BURRITO,
TCA            TCA              NGL2005000274                 21               1998    CUBA       368408040     MLACC        TCA_E_TCC      5/24/2020 5:36 00 AM                                                   CRACKERS
TCA            TCA              NGL2005000274                 21               1998    CUBA       368408040     SKMKJ        TCA_E_TCC      5/24/2020 5:36 00 AM                                                   JUICE
TCA            TCA              NGL2005000274                 21               1998    CUBA       368408040     WLFCH        TCA_E_TCC      5/24/2020 5:36 00 AM
TCA            TCA              NGL2005000274                 21               1998    CUBA       368408040     SKMKJ        TCA_E_TCC      5/24/2020 10:10 00 AM                                                  crackers, juice
TCA            TCA              NGL2005000274                 21               1998    CUBA       368408040     WLFCH        TCA_E_TCC      5/24/2020 10:10 00 AM
                                                                                                                                                                                                                   Hot Meal - BURRITO JUICE
TCA            TCA              NGL2005000274                 21               1998    CUBA       368408040     MLACC        TCA_E_TCC      5/24/2020 1:56 00 PM                                                   AND CRACKERS
TCA            TCA              NGL2005000274                 21               1998    CUBA       368408040     SKMKJ        TCA_E_TCC      5/24/2020 1:56 00 PM
TCA            TCA              NGL2005000274                 21               1998    CUBA       368408040     WLFCH        TCA_E_TCC      5/24/2020 1:56 00 PM
TCA            TCA              NGL2005000274                 21               1998    CUBA       368408040     PRCMP        TCA_E_TCC      5/24/2020 2:24 00 PM
                                                                                                                                                                                                                   Hot Meal - Burrito, crackers,
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 MLACC            TCA_E_TCC 5/24/2020 6:08 00 PM                                                        juice and fruit cup.
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 WLFCH            TCA_E_TCC 5/24/2020 6:08 00 PM
                                                                                                                                                                                                                   Hot Meal - Burrito, crackers,
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 MLACC            TCA_E_TCC 5/24/2020 9:53 00 PM                                                        juice and fruit cup.
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 WLFCH            TCA_E_TCC 5/24/2020 9:53 00 PM
TCA            TCA              NGL2005000274                 21               1998 CUBA          368408040 MLACC            TCA_E_TCC 5/25/2020 2:12 00 AM                                                        Cold Meal - CRACKERS
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 105 of 121


TCA   TCA   NGL2005000274     21      1998 CUBA     368408040 SKMKJ        TCA_E_TCC 5/25/2020 2:12 00 AM                                          JUICE BOX, APPLE SAUCE
TCA   TCA   NGL2005000274     21      1998 CUBA     368408040 WLFCH        TCA_E_TCC 5/25/2020 2:12 00 AM
                                                                                                                                                   LEVOTHYROX NE 0 025MG
                                                                                                                                                   (25MCG) TABLET-Meds were
                                                                                                                                                   given to subject by LSGS
TCA   TCA   NGL2005000274     21      1998   CUBA   368408040   MEDOB      TCA_E_TCC   5/25/2020 5:20 00 AM                                        medical personnel.
TCA   TCA   NGL2005000274     21      1998   CUBA   368408040   MLACC      TCA_E_TCC   5/25/2020 6:00 00 AM                                        Hot Meal - Burrito
TCA   TCA   NGL2005000274     21      1998   CUBA   368408040   SKMKJ      TCA_E_TCC   5/25/2020 6:00 00 AM                                        Crackers and Juice
TCA   TCA   NGL2005000274     21      1998   CUBA   368408040   WLFCH      TCA_E_TCC   5/25/2020 6:00 00 AM
TCA   TCA   NGL2005000274     21      1998   CUBA   368408040   Book Out   T           5/25/2020 6:22 00 AM
                                                                           TCA_E_TCC
TCA   TCA   NGL2005000274     21      1998 CUBA     368408040 In_Transit   --> NOG_A   5/25/2020 6:22 00 AM   0d 0h 0mi 5/25/2020 6:22 00 AM   0                              SUBJECT HAS MEDS.
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 106 of 121




         Exhibit 42
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 107 of 121


Event Sector   Book In Sector   Event Number Subject Name    Age AFile#   Birth Date   Citizenship   Subject Id   Actions         Action Info   Action Dt               DayHrMi     Book Out Dt            Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              DGL2006000257                 35              1985     MEXICO        368527759    Arrest          N/A           6/19/2020 5 00:00 PM    0d 1h:15mi 6/19/2020 6:15:24 PM           1.256666667
TCA            TCA              DGL2006000257                 35              1985     MEXICO        368527759    In_BP_Station   DGL_S         6/19/2020 6:15:24 PM    1d 12h:33mi 6/21/2020 6:49:00 AM                36.56
TCA            TCA              DGL2006000257                 35              1985     MEXICO        368527759    MDSCR           DGL_S         6/19/2020 6 56:10 PM                                                          Medical Screening Completed
TCA            TCA              DGL2006000257                 35              1985     MEXICO        368527759    WLFCH           DGL_S         6/19/2020 7 01:00 PM
TCA            TCA              DGL2006000257                 35              1985     MEXICO        368527759    HYGBD           DGL_S         6/19/2020 7:10:00 PM
TCA            TCA              DGL2006000257                 35              1985     MEXICO        368527759    HYGDN           DGL_S         6/19/2020 7:10:00 PM
                                                                                                                                                                                                                              Hot Meal - BURRITO, JUICE
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    MLACC           DGL_S         6/19/2020 7:10:00 PM                                                          AND CRACKERS PROVIDED.
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    SLPCT           DGL_S         6/19/2020 7:10:00 PM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/19/2020 7:10:00 PM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/19/2020 7 56:00 PM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/19/2020 9 04:00 PM
                                                                                                                                                                                                                              JUICE AND CRACKERS
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    SKMKJ           DGL_S         6/19/2020 10 01 00 PM                                                         PROVIDED.
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/19/2020 10 01 00 PM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/19/2020 11 27 00 PM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    MLREF           DGL_S         6/20/2020 1 07:00 AM                                                          Subject asleep
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/20/2020 1 07:00 AM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/20/2020 2 08:00 AM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/20/2020 2 57:00 AM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    NCNSL           DGL_S         6/20/2020 3 31:00 AM                                                          Declined.
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    SKMKJ           DGL_S         6/20/2020 3 51:00 AM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/20/2020 3 51:00 AM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/20/2020 4 54:00 AM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    NCNSL           DGL_S         6/20/2020 6 01:00 AM                                                          Declined
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    PRCMP           DGL_S         6/20/2020 6 01:00 AM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/20/2020 7 00:00 AM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    HYGBD           DGL_S         6/20/2020 7 22:00 AM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    HYGDN           DGL_S         6/20/2020 7 22:00 AM
                                                                                                                                                                                                                              Hot Meal - Individual meal,
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    MLACC           DGL_S         6/20/2020 7 22:00 AM                                                          Crackers and Juice.
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/20/2020 7 22:00 AM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/20/2020 9 30:00 AM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    SKMKJ           DGL_S         6/20/2020 10 05 00 AM                                                         Crackers and Juice.
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/20/2020 10 05 00 AM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/20/2020 12:14 00 PM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/20/2020 2 34:00 PM
                                                                                                                                                                                                                              Hot Meal - Burrito, Crackers
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759 MLACC              DGL_S         6/20/2020 2:45:00 PM                                                          and Juice.
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759 WLFCH              DGL_S         6/20/2020 2:45:00 PM
                                                                                                                                                                                                                              Hot Meal - ALL ITEMS
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759 MLACC              DGL_S         6/20/2020 4 35:00 PM                                                          ACCEPTED AND PROV DED
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759 WLFCH              DGL_S         6/20/2020 4 35:00 PM
                                                                                                                                                                                                                              ALL SUBJECTS ACCOUNTED
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/20/2020 5 23:00 PM                                                          FOR
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    MLACC           DGL_S         6/20/2020 6 53:00 PM                                                          Hot Meal - ALL ITEMS GIVEN
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/20/2020 6 53:00 PM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/20/2020 8 54:00 PM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/20/2020 9 50:00 PM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/20/2020 10 52 00 PM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/21/2020 12 30 00 AM
                                                                                                                                                                                                                              Hot Meal - BURRITO,
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    MLACC           DGL_S         6/21/2020 1:15:00 AM                                                          CRACKERS, JUICE
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/21/2020 1:15:00 AM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/21/2020 1 59:00 AM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH           DGL_S         6/21/2020 2:43:00 AM
                                                                                                                                                                                                                              SUBJECT WAS SLEEP NG,
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    SKMKJ      DGL_S              6/21/2020 4:15:00 AM                                                          NO SNACKS PROV DED
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH      DGL_S              6/21/2020 4:15:00 AM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH      DGL_S              6/21/2020 5:18:00 AM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH      DGL_S              6/21/2020 5:47:00 AM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759    WLFCH      DGL_S              6/21/2020 6:14:00 AM
                                                                                                                             DGL_S -->
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759 In_Transit    TCA_E_TCC          6/21/2020 6:49:00 AM 0d 3h:4mi   6/21/2020 9:53:00 AM           3.066666667
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759 In_BP_Station TCA_E_TCC          6/21/2020 9 53:00 AM 0d 14h:17mi 6/22/2020 12:10:00 AM          14.28333333
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759 WLFCH         TCA_E_TCC          6/21/2020 9 53:00 AM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759 HYGBD         TCA_E_TCC          6/21/2020 10 29 00 AM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759 HYGDN         TCA_E_TCC          6/21/2020 10 29 00 AM
TCA            TCA              DGL2006000257                 35             1985      MEXICO        368527759 MDSCR         TCA_E_TCC          6/21/2020 10 29 00 AM                                                         LSGS
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 108 of 121


TCA   TCA   DGL2006000257    35      1985   MEXICO   368527759   MLACC      TCA_E_TCC   6/21/2020 10 29 00 AM                                         Hot Meal - Burrito
TCA   TCA   DGL2006000257    35      1985   MEXICO   368527759   SKMKJ      TCA_E_TCC   6/21/2020 10 29 00 AM                                         Crackers and juice.
TCA   TCA   DGL2006000257    35      1985   MEXICO   368527759   SLPCT      TCA_E_TCC   6/21/2020 10 29 00 AM                                         Cup for water.
TCA   TCA   DGL2006000257    35      1985   MEXICO   368527759   WLFCH      TCA_E_TCC   6/21/2020 10 29 00 AM
TCA   TCA   DGL2006000257    35      1985   MEXICO   368527759   NCNSL      TCA_E_TCC   6/21/2020 3:43:00 PM                                          spoke with Mexican consulate
TCA   TCA   DGL2006000257    35      1985   MEXICO   368527759   MLACC      TCA_E_TCC   6/21/2020 6:15:00 PM                                          Hot Meal - accepted hot meal
TCA   TCA   DGL2006000257    35      1985   MEXICO   368527759   WLFCH      TCA_E_TCC   6/21/2020 6:15:00 PM
TCA   TCA   DGL2006000257    35      1985   MEXICO   368527759   MLACC      TCA_E_TCC   6/21/2020 6 21:00 PM                                          Hot Meal - burrito
TCA   TCA   DGL2006000257    35      1985   MEXICO   368527759   SKMKJ      TCA_E_TCC   6/21/2020 6 21:00 PM                                          crackers and juice
TCA   TCA   DGL2006000257    35      1985   MEXICO   368527759   MLACC      TCA_E_TCC   6/21/2020 9 50:00 PM                                          Hot Meal - Burrito
                                                                                                                                                      crackers, applesauce, juice and
TCA   TCA   DGL2006000257    35      1985   MEXICO   368527759 SKMKJ        TCA_E_TCC   6/21/2020 9 50:00 PM                                          milk
TCA   TCA   DGL2006000257    35      1985   MEXICO   368527759 WLFCH        TCA_E_TCC   6/21/2020 9 50:00 PM
TCA   TCA   DGL2006000257    35      1985   MEXICO   368527759 Book Out     T           6/22/2020 12:10 00 AM
                                                                            TCA_E_TCC
                                                                            --> PHI
                                                                            DISTRICT
TCA   TCA   DGL2006000257    35      1985   MEXICO   368527759 In_Transit   OFFICE      6/22/2020 12:10 00 AM 0d 0h:0mi   6/22/2020 12:10:00 AM   0
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 109 of 121




         Exhibit 43
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 110 of 121


Event Sector   Book In Sector   Event Number Subject Name   Age AFile#   Birth Date   Citizenship Subject Id   Actions       Action Info   Action Dt               DayHrMi Book Out Dt               Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              DGL2006000256                21                1998   MEXICO      368527354    Arrest        N/A           6/19/2020 1 53:00 PM    0d 1h:18mi 6/19/2020 3:11:38 PM         1 310555556
TCA            TCA              DGL2006000256                21                1998   MEXICO      368527354    In_BP_Station DGL_S         6/19/2020 3:11:38 PM    1d 1h:38mi 6/20/2020 4 50:00 PM         25 63944444
TCA            TCA              DGL2006000256                21                1998   MEXICO      368527354    WLFCH         DGL_S         6/19/2020 4:12:00 PM
TCA            TCA              DGL2006000256                21                1998   MEXICO      368527354    HYGBD         DGL_S         6/19/2020 4 59:00 PM
TCA            TCA              DGL2006000256                21                1998   MEXICO      368527354    HYGDN         DGL_S         6/19/2020 4 59:00 PM
                                                                                                                                                                                                                         Hot Meal - BURRITO, JUICE
TCA            TCA              DGL2006000256                21               1998 MEXICO        368527354 MLACC            DGL_S          6/19/2020 4 59:00 PM                                                          AND CRACKERS PROV DED.
TCA            TCA              DGL2006000256                21               1998 MEXICO        368527354 SLPCT            DGL_S          6/19/2020 4 59:00 PM
TCA            TCA              DGL2006000256                21               1998 MEXICO        368527354 WLFCH            DGL_S          6/19/2020 4 59:00 PM
                                                                                                                                                                                                                         ATTEMPTS WERE MADE, NO
TCA            TCA              DGL2006000256                21               1998 MEXICO        368527354 NCNSL            DGL_S          6/19/2020 5:44:00 PM                                                          ANSWER AT 1740.
TCA            TCA              DGL2006000256                21               1998 MEXICO        368527354 WLFCH            DGL_S          6/19/2020 7 01:00 PM
TCA            TCA              DGL2006000256                21               1998 MEXICO        368527354 WLFCH            DGL_S          6/19/2020 7 56:00 PM
                                                                                                                                                                                                                         SPOKE TO CONSUALTE
                                                                                                                                                                                                                         OFFICER HERALDO QU NTAN
TCA            TCA              DGL2006000256                21               1998 MEXICO        368527354 NCNSL            DGL_S          6/19/2020 8 27:00 PM                                                          AT 1942.
TCA            TCA              DGL2006000256                21               1998 MEXICO        368527354 WLFCH            DGL_S          6/19/2020 9 04:00 PM
TCA            TCA              DGL2006000256                21               1998 MEXICO        368527354 MDSCR            DGL_S          6/19/2020 9:43:53 PM                                                          Medical Screening Completed
                                                                                                                                                                                                                         JUICE AND CRACKERS
TCA            TCA              DGL2006000256                21               1998 MEXICO        368527354 SKMKJ            DGL_S          6/19/2020 10 01:00 PM                                                         PROVIDED.
TCA            TCA              DGL2006000256                21               1998 MEXICO        368527354 WLFCH            DGL_S          6/19/2020 10 01:00 PM
TCA            TCA              DGL2006000256                21               1998 MEXICO        368527354 WLFCH            DGL_S          6/19/2020 11 27:00 PM
                                                                                                                                                                                                                         Spoke with Mexican Consulate
                                                                                                                                                                                                                         Officer Heraldo Quintan at 1942
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     NCNSL         DGL_S         6/19/2020 11 36:00 PM                                                         hours
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     PRCMP         DGL_S         6/19/2020 11 36:00 PM
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     MLREF         DGL_S         6/20/2020 1 07:00 AM                                                          Subject asleep
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     WLFCH         DGL_S         6/20/2020 1 07:00 AM
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     WLFCH         DGL_S         6/20/2020 2 08:00 AM
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     WLFCH         DGL_S         6/20/2020 2 57:00 AM
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     SKMKJ         DGL_S         6/20/2020 3 51:00 AM
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     WLFCH         DGL_S         6/20/2020 3 51:00 AM
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     WLFCH         DGL_S         6/20/2020 4 54:00 AM
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     WLFCH         DGL_S         6/20/2020 7 00:00 AM
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     HYGBD         DGL_S         6/20/2020 7 22:00 AM
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     HYGDN         DGL_S         6/20/2020 7 22:00 AM
                                                                                                                                                                                                                         Hot Meal - Individual meal,
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     MLACC         DGL_S         6/20/2020 7 22:00 AM                                                          Crackers and Juice.
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     WLFCH         DGL_S         6/20/2020 7 22:00 AM
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     WLFCH         DGL_S         6/20/2020 9 30:00 AM
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     SKMKJ         DGL_S         6/20/2020 10 05:00 AM                                                         Crackers and Juice.
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     WLFCH         DGL_S         6/20/2020 10 05:00 AM
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     WLFCH         DGL_S         6/20/2020 12:14:00 PM
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     WLFCH         DGL_S         6/20/2020 2 34:00 PM
                                                                                                                                                                                                                         Hot Meal - Burrito, Crackers and
TCA            TCA              DGL2006000256                21               1998 MEXICO        368527354 MLACC             DGL_S         6/20/2020 2:45:00 PM                                                          Juice.
TCA            TCA              DGL2006000256                21               1998 MEXICO        368527354 WLFCH             DGL_S         6/20/2020 2:45:00 PM
                                                                                                                                                                                                                         Hot Meal - ALL ITEMS
TCA            TCA              DGL2006000256                21               1998 MEXICO        368527354 MLACC             DGL_S         6/20/2020 4 35:00 PM                                                          ACCEPTED AND PROVIDED
TCA            TCA              DGL2006000256                21               1998 MEXICO        368527354 WLFCH             DGL_S         6/20/2020 4 35:00 PM
                                                                                                                             DGL_S -->
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     In_Transit    TCA_E_TCC     6/20/2020 4 50:00 PM 0d 2h:5mi 6/20/2020 6 55:00 PM            2 083333333
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     In_BP_Station TCA_E_TCC     6/20/2020 6 55:00 PM 1d 16h:9mi 6/22/2020 11 04:00 AM                 40.15
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     WLFCH         TCA_E_TCC     6/20/2020 6 55:00 PM
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     HYGBD         TCA_E_TCC     6/20/2020 7 03:00 PM
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     HYGDN         TCA_E_TCC     6/20/2020 7 03:00 PM
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     MLACC         TCA_E_TCC     6/20/2020 7 03:00 PM                                                          Hot Meal - burrito
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     OTH           TCA_E_TCC     6/20/2020 7 03:00 PM                                                          cup for water
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     SKMKJ         TCA_E_TCC     6/20/2020 7 03:00 PM                                                          crackers, juice, milk and fruit
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     SLPCT         TCA_E_TCC     6/20/2020 7 03:00 PM                                                          blanket, green mat
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     WLFCH         TCA_E_TCC     6/20/2020 7 03:00 PM
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     MLACC         TCA_E_TCC     6/20/2020 9 53:00 PM                                                          Hot Meal - burrito
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     SKMKJ         TCA_E_TCC     6/20/2020 9 53:00 PM                                                          crackers and juice
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     WLFCH         TCA_E_TCC     6/20/2020 9 53:00 PM
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     SKMKJ         TCA_E_TCC     6/21/2020 2 02:00 AM                                                          Crackers, juice
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     WLFCH         TCA_E_TCC     6/21/2020 2 02:00 AM
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     MLACC         TCA_E_TCC     6/21/2020 6 00:00 AM                                                          Hot Meal - BURRITO
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     SKMKJ         TCA_E_TCC     6/21/2020 6 00:00 AM                                                          CRACKERS, JUICE BOX
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     WLFCH         TCA_E_TCC     6/21/2020 6 00:00 AM
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     MLACC         TCA_E_TCC     6/21/2020 10 00:00 AM                                                         Hot Meal - burrito
TCA            TCA              DGL2006000256                21               1998    MEXICO     368527354     SKMKJ         TCA_E_TCC     6/21/2020 10 00:00 AM                                                         crackers, juice
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 111 of 121


TCA   TCA   DGL2006000256    21      1998   MEXICO   368527354   WLFCH      TCA_E_TCC   6/21/2020 10 00:00 AM
TCA   TCA   DGL2006000256    21      1998   MEXICO   368527354   NCNSL      TCA_E_TCC   6/21/2020 3:43:00 PM                                        spoke with Mexican consulate
TCA   TCA   DGL2006000256    21      1998   MEXICO   368527354   MLACC      TCA_E_TCC   6/21/2020 6:15:00 PM                                        Hot Meal - accepted hot meal
TCA   TCA   DGL2006000256    21      1998   MEXICO   368527354   WLFCH      TCA_E_TCC   6/21/2020 6:15:00 PM
TCA   TCA   DGL2006000256    21      1998   MEXICO   368527354   MLACC      TCA_E_TCC   6/21/2020 6 21:00 PM                                        Hot Meal - burrito
TCA   TCA   DGL2006000256    21      1998   MEXICO   368527354   SKMKJ      TCA_E_TCC   6/21/2020 6 21:00 PM                                        crackers and juice
TCA   TCA   DGL2006000256    21      1998   MEXICO   368527354   MLACC      TCA_E_TCC   6/21/2020 9 50:00 PM                                        Hot Meal - Burrito
                                                                                                                                                    crackers, applesauce, juice and
TCA   TCA   DGL2006000256    21      1998   MEXICO   368527354   SKMKJ      TCA_E_TCC   6/21/2020 9 50:00 PM                                        milk
TCA   TCA   DGL2006000256    21      1998   MEXICO   368527354   WLFCH      TCA_E_TCC   6/21/2020 9 50:00 PM
TCA   TCA   DGL2006000256    21      1998   MEXICO   368527354   MLACC      TCA_E_TCC   6/22/2020 2:19:00 AM                                        Hot Meal - Burrito, crackers
TCA   TCA   DGL2006000256    21      1998   MEXICO   368527354   SKMKJ      TCA_E_TCC   6/22/2020 2:19:00 AM                                        Juice
TCA   TCA   DGL2006000256    21      1998   MEXICO   368527354   WLFCH      TCA_E_TCC   6/22/2020 2:19:00 AM
TCA   TCA   DGL2006000256    21      1998   MEXICO   368527354   MLACC      TCA_E_TCC   6/22/2020 5:41:00 AM                                        Hot Meal - Burrito, crackers
TCA   TCA   DGL2006000256    21      1998   MEXICO   368527354   SKMKJ      TCA_E_TCC   6/22/2020 5:41:00 AM                                        Juice, milk
TCA   TCA   DGL2006000256    21      1998   MEXICO   368527354   WLFCH      TCA_E_TCC   6/22/2020 5:41:00 AM
TCA   TCA   DGL2006000256    21      1998   MEXICO   368527354   MLACC      TCA_E_TCC   6/22/2020 9 57:00 AM                                        Hot Meal - BURRO
                                                                                                                                                    CRACKERS, FRUIT CUP,
TCA   TCA   DGL2006000256   21       1998 MEXICO     368527354 SKMKJ        TCA_E_TCC   6/22/2020 9 57:00 AM                                        JUICE
TCA   TCA   DGL2006000256   21       1998 MEXICO     368527354 WLFCH        TCA_E_TCC   6/22/2020 9 57:00 AM
TCA   TCA   DGL2006000256   21       1998 MEXICO     368527354 Book Out     T           6/22/2020 11 04:00 AM
                                                                            TCA_E_TCC
                                                                            --> CCA,
                                                                            FLORENCE
                                                                            CORRECTIO
                                                                            NAL
TCA   TCA   DGL2006000256   21       1998 MEXICO     368527354 In_Transit   CENTER      6/22/2020 11 04:00 AM 0d 0h:0mi 6/22/2020 11 04:00 AM   0                                     T8-1324-PRIN
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 112 of 121




         Exhibit 44
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 113 of 121


Event Sector   Book In Sector   Event Number Subject Name    Age AFile#   Birth Date   Citizenship Subject Id   Actions       Action Info   Action Dt               DayHrMi Book Out Dt             Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              NGL2005000274                 31               1988    CUBA        368408043    In_BP_Station TCA_E_TCC     5/23/2020 2:06 00 AM    2d 4h:16mi 5/25/2020 6:22 00 AM       52.26666667
TCA            TCA              NGL2005000274                 31               1988    CUBA        368408043    WLFCH         TCA_E_TCC     5/23/2020 2:06 00 AM
TCA            TCA              NGL2005000274                 31               1988    CUBA        368408043    HYGBD         TCA_E_TCC     5/23/2020 2:10 00 AM
TCA            TCA              NGL2005000274                 31               1988    CUBA        368408043    HYGDN         TCA_E_TCC     5/23/2020 2:10 00 AM
                                                                                                                                                                                                                     Medical screening form was
                                                                                                                                                                                                                     reviewed with subject and there
                                                                                                                                                                                                                     were no changes to initial
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     MDSCR        TCA_E_TCC      5/23/2020 2:10 00 AM                                                     responses.
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     MLACC        TCA_E_TCC      5/23/2020 2:10 00 AM                                                     Hot Meal - Burrito
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     SKMKJ        TCA_E_TCC      5/23/2020 2:10 00 AM                                                     Crackers, juice
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     SLPCT        TCA_E_TCC      5/23/2020 2:10 00 AM                                                     Cup
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     WLFCH        TCA_E_TCC      5/23/2020 2:10 00 AM
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     MLACC        TCA_E_TCC      5/23/2020 5:55 00 AM                                                     Hot Meal - BURRITO
                                                                                                                                                                                                                     CRACKERS, JUICE BOX,
TCA            TCA              NGL2005000274                 31              1988 CUBA           368408043 SKMKJ            TCA_E_TCC 5/23/2020 5:55 00 AM                                                          M LK, APPLE SAUCE
TCA            TCA              NGL2005000274                 31              1988 CUBA           368408043 WLFCH            TCA_E_TCC 5/23/2020 5:55 00 AM
                                                                                                                                                                                                                     Hot Meal - INDIV DUAL MEAL,
TCA            TCA              NGL2005000274                 31              1988 CUBA           368408043 MLACC            TCA_E_TCC 5/23/2020 10:04:00 AM                                                         JUICE, AND CRACKERS
TCA            TCA              NGL2005000274                 31              1988 CUBA           368408043 WLFCH            TCA_E_TCC 5/23/2020 10:04:00 AM
                                                                                                                                                                                                                     Hot Meal - JUICE BURRITO,
TCA            TCA              NGL2005000274                 31              1988 CUBA           368408043 MLACC            TCA_E_TCC 5/23/2020 1:58 00 PM                                                          CRACKERS
TCA            TCA              NGL2005000274                 31              1988 CUBA           368408043 SKMKJ            TCA_E_TCC 5/23/2020 1:58 00 PM
TCA            TCA              NGL2005000274                 31              1988 CUBA           368408043 WLFCH            TCA_E_TCC 5/23/2020 1:58 00 PM
                                                                                                                                                                                                                     Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                     offered alternative foods if
TCA            TCA              NGL2005000274                 31              1988 CUBA           368408043 MLACC            TCA_E_TCC 5/23/2020 6:19:00 PM                                                          needed or requested).
                                                                                                                                                                                                                     Subject offered crackers, juice
TCA            TCA              NGL2005000274                 31              1988 CUBA           368408043 SKMKJ            TCA_E_TCC 5/23/2020 6:19:00 PM                                                          and apple sauce, raisins, milk.
TCA            TCA              NGL2005000274                 31              1988 CUBA           368408043 WLFCH            TCA_E_TCC 5/23/2020 6:19:00 PM
                                                                                                                                                                                                                     Subject was given new socks
TCA            TCA              NGL2005000274                 31              1988 CUBA           368408043 OTH              TCA_E_TCC 5/23/2020 7:46:00 PM                                                          as per request.
                                                                                                                                                                                                                     Subject was offered and
                                                                                                                                                                                                                     accepted a shower with towels
TCA            TCA              NGL2005000274                 31              1988 CUBA           368408043 SHWRP            TCA_E_TCC 5/23/2020 7:46:00 PM                                                          and soap.
                                                                                                                                                                                                                     Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                     offered alternative foods if
TCA            TCA              NGL2005000274                 31              1988 CUBA           368408043 MLACC            TCA_E_TCC 5/23/2020 9:44:00 PM                                                          needed or requested).
                                                                                                                                                                                                                     Subject offered crackers, juice,
TCA            TCA              NGL2005000274                 31              1988 CUBA           368408043 SKMKJ            TCA_E_TCC 5/23/2020 9:44:00 PM                                                          raisins, milk.
TCA            TCA              NGL2005000274                 31              1988 CUBA           368408043 WLFCH            TCA_E_TCC 5/23/2020 9:44:00 PM
                                                                                                                                                                                                                     Hot Meal - BURRITO,
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     MLACC        TCA_E_TCC      5/24/2020 5:36:00 AM                                                     CRACKERS
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     SKMKJ        TCA_E_TCC      5/24/2020 5:36 00 AM                                                     JUICE
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     WLFCH        TCA_E_TCC      5/24/2020 5:36 00 AM
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     SKMKJ        TCA_E_TCC      5/24/2020 10:10 00 AM                                                    crackers, juice
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     WLFCH        TCA_E_TCC      5/24/2020 10:10 00 AM
                                                                                                                                                                                                                     Hot Meal - BURRITO JUICE
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     MLACC        TCA_E_TCC      5/24/2020 1:56 00 PM                                                     AND CRACKERS
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     SKMKJ        TCA_E_TCC      5/24/2020 1:56 00 PM
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     WLFCH        TCA_E_TCC      5/24/2020 1:56 00 PM
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     PRCMP        TCA_E_TCC      5/24/2020 2:24 00 PM
                                                                                                                                                                                                                     Hot Meal - Burrito, crackers,
TCA            TCA              NGL2005000274                 31              1988 CUBA           368408043 MLACC            TCA_E_TCC 5/24/2020 6:08 00 PM                                                          juice and fruit cup.
TCA            TCA              NGL2005000274                 31              1988 CUBA           368408043 WLFCH            TCA_E_TCC 5/24/2020 6:08 00 PM
                                                                                                                                                                                                                     Hot Meal - Burrito, crackers,
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     MLACC        TCA_E_TCC      5/24/2020 9:53 00 PM                                                     juice and fruit cup.
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     WLFCH        TCA_E_TCC      5/24/2020 9:53 00 PM
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     MLACC        TCA_E_TCC      5/25/2020 2:12 00 AM                                                     Cold Meal - CRACKERS
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     SKMKJ        TCA_E_TCC      5/25/2020 2:12 00 AM                                                     JUICE BOX, APPLE SAUCE
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     WLFCH        TCA_E_TCC      5/25/2020 2:12 00 AM
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     MLACC        TCA_E_TCC      5/25/2020 6:00 00 AM                                                     Hot Meal - Burrito
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     SKMKJ        TCA_E_TCC      5/25/2020 6:00 00 AM                                                     Crackers and Juice
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     WLFCH        TCA_E_TCC      5/25/2020 6:00:00 AM
TCA            TCA              NGL2005000274                 31              1988     CUBA       368408043     Book Out     T              5/25/2020 6:22:00 AM
                                                                                                                             TCA_E_TCC
TCA            TCA              NGL2005000274                 31              1988 CUBA           368408043 In_Transit       --> NOG_A      5/25/2020 6:22:00 AM    0d 0h 0mi 5/25/2020 6:22 00 AM               0
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 114 of 121




         Exhibit 45
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 115 of 121


Event Sector   Book In Sector   Event Number Subject Name     Age AFile#   Birth Date   Citizenship   Subject Id   Actions         Action Info   Action Dt               DayHrMi     Book Out Dt            Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              DGL2006000257                  39                1980   MEXICO        368527745    Arrest          N/A           6/19/2020 5:00:00 PM    0d 1h:9mi   6/19/2020 6:09:27 PM               1.1575
TCA            TCA              DGL2006000257                  39                1980   MEXICO        368527745    In_BP_Station   DGL_S         6/19/2020 6:09:27 PM    1d 12h:39mi 6/21/2020 6:49:00 AM          36.65916667
TCA            TCA              DGL2006000257                  39                1980   MEXICO        368527745    WLFCH           DGL_S         6/19/2020 7:01:00 PM
TCA            TCA              DGL2006000257                  39                1980   MEXICO        368527745    MDSCR           DGL_S         6/19/2020 7:19:02 PM                                                          Medical Screening Completed
TCA            TCA              DGL2006000257                  39                1980   MEXICO        368527745    HYGBD           DGL_S         6/19/2020 7:40:00 PM
TCA            TCA              DGL2006000257                  39                1980   MEXICO        368527745    HYGDN           DGL_S         6/19/2020 7:40:00 PM
                                                                                                                                                                                                                               Hot Meal - BURRITO, JUICE
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    MLACC           DGL_S         6/19/2020 7:40:00 PM                                                          AND CRACKERS PROVIDED.
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    SLPCT           DGL_S         6/19/2020 7:40:00 PM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/19/2020 7:40:00 PM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/19/2020 7:56:00 PM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/19/2020 9:04:00 PM
                                                                                                                                                                                                                               JUICE AND CRACKERS
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    SKMKJ           DGL_S         6/19/2020 10:01:00 PM                                                         PROVIDED.
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/19/2020 10:01:00 PM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/19/2020 11:27:00 PM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    MLREF           DGL_S         6/20/2020 1:07:00 AM                                                          Subject asleep
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/20/2020 1:07:00 AM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/20/2020 2:08:00 AM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/20/2020 2:57:00 AM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    SKMKJ           DGL_S         6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/20/2020 4:54:00 AM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/20/2020 7:00:00 AM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    HYGBD           DGL_S         6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    HYGDN           DGL_S         6/20/2020 7:22:00 AM
                                                                                                                                                                                                                               Hot Meal - Individual meal,
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    MLACC           DGL_S         6/20/2020 7:22:00 AM                                                          Crackers and Juice.
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/20/2020 9:30:00 AM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    SKMKJ           DGL_S         6/20/2020 10:05:00 AM                                                         Crackers and Juice.
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/20/2020 10:05:00 AM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/20/2020 12:14:00 PM
                                                                                                                                                                                                                               Hot Meal - Individual meal,
TCA            TCA              DGL2006000257                  39               1980 MEXICO           368527745 MLACC              DGL_S         6/20/2020 1:42:00 PM                                                          Crackers and Juice.
TCA            TCA              DGL2006000257                  39               1980 MEXICO           368527745 WLFCH              DGL_S         6/20/2020 1:42:00 PM
TCA            TCA              DGL2006000257                  39               1980 MEXICO           368527745 WLFCH              DGL_S         6/20/2020 2:34:00 PM
                                                                                                                                                                                                                               Hot Meal - ALL ITEMS
TCA            TCA              DGL2006000257                  39               1980 MEXICO           368527745 MLACC              DGL_S         6/20/2020 4:35:00 PM                                                          ACCEPTED AND PROVIDED
TCA            TCA              DGL2006000257                  39               1980 MEXICO           368527745 WLFCH              DGL_S         6/20/2020 4:35:00 PM
                                                                                                                                                                                                                               TALKED TO CONSUL DURING
TCA            TCA              DGL2006000257                  39               1980 MEXICO           368527745 NCNSL              DGL_S         6/20/2020 5:23:00 PM                                                          REMOVAL PROCEDINGS
                                                                                                                                                                                                                               ALL SUBJECTS ACCOUNTED
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/20/2020 5:23:00 PM                                                          FOR
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    MLACC           DGL_S         6/20/2020 6:53:00 PM                                                          Hot Meal - ALL ITEMS GIVEN
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/20/2020 6:53:00 PM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/20/2020 8:54:00 PM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/20/2020 9:50:00 PM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/20/2020 10:52:00 PM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    PRCMP           DGL_S         6/20/2020 10:55:00 PM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/21/2020 12:30:00 AM
                                                                                                                                                                                                                               Hot Meal - BURRITO,
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    MLACC           DGL_S         6/21/2020 1:15:00 AM                                                          CRACKERS, JUICE
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/21/2020 1:15:00 AM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/21/2020 1:59:00 AM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH           DGL_S         6/21/2020 2:43:00 AM
                                                                                                                                                                                                                               SUBJECT WAS SLEEPING, NO
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    SKMKJ      DGL_S              6/21/2020 4:15:00 AM                                                          SNACKS PROVIDED
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH      DGL_S              6/21/2020 4:15:00 AM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH      DGL_S              6/21/2020 5:18:00 AM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH      DGL_S              6/21/2020 5:47:00 AM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745    WLFCH      DGL_S              6/21/2020 6:14:00 AM
                                                                                                                              DGL_S -->
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745 In_Transit    TCA_E_TCC          6/21/2020 6:49:00 AM 0d 3h:4mi   6/21/2020 9:53:00 AM           3.066666667
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745 In_BP_Station TCA_E_TCC          6/21/2020 9:53:00 AM 0d 14h:17mi 6/22/2020 12:10:00 AM          14.28333333
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745 WLFCH         TCA_E_TCC          6/21/2020 9:53:00 AM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745 HYGBD         TCA_E_TCC          6/21/2020 10:29:00 AM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745 HYGDN         TCA_E_TCC          6/21/2020 10:29:00 AM
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745 MDSCR         TCA_E_TCC          6/21/2020 10:29:00 AM                                                         LSGS
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745 MLACC         TCA_E_TCC          6/21/2020 10:29:00 AM                                                         Hot Meal - Burrito
TCA            TCA              DGL2006000257                  39               1980    MEXICO        368527745 SKMKJ         TCA_E_TCC          6/21/2020 10:29:00 AM                                                         Crackers and juice.
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 116 of 121


TCA   TCA   DGL2006000257      39      1980   MEXICO   368527745   SLPCT      TCA_E_TCC   6/21/2020 10:29:00 AM                                         Cup for water.
TCA   TCA   DGL2006000257      39      1980   MEXICO   368527745   WLFCH      TCA_E_TCC   6/21/2020 10:29:00 AM
TCA   TCA   DGL2006000257      39      1980   MEXICO   368527745   NCNSL      TCA_E_TCC   6/21/2020 3:53:00 PM                                          spoke with Mexican consulate
TCA   TCA   DGL2006000257      39      1980   MEXICO   368527745   MLACC      TCA_E_TCC   6/21/2020 6:15:00 PM                                          Hot Meal - accepted hot meal
TCA   TCA   DGL2006000257      39      1980   MEXICO   368527745   WLFCH      TCA_E_TCC   6/21/2020 6:15:00 PM
TCA   TCA   DGL2006000257      39      1980   MEXICO   368527745   MLACC      TCA_E_TCC   6/21/2020 6:21:00 PM                                          Hot Meal - burrito
TCA   TCA   DGL2006000257      39      1980   MEXICO   368527745   SKMKJ      TCA_E_TCC   6/21/2020 6:21:00 PM                                          crackers and juice
TCA   TCA   DGL2006000257      39      1980   MEXICO   368527745   MLACC      TCA_E_TCC   6/21/2020 9:50:00 PM                                          Hot Meal - Burrito
                                                                                                                                                        crackers, applesauce, juice and
TCA   TCA   DGL2006000257      39      1980 MEXICO     368527745 SKMKJ        TCA_E_TCC   6/21/2020 9:50:00 PM                                          milk
TCA   TCA   DGL2006000257      39      1980 MEXICO     368527745 WLFCH        TCA_E_TCC   6/21/2020 9:50:00 PM
TCA   TCA   DGL2006000257      39      1980 MEXICO     368527745 Book Out     T           6/22/2020 12:10:00 AM
                                                                              TCA_E_TCC
                                                                              -> PHI
                                                                              DISTRICT
TCA   TCA   DGL2006000257      39      1980 MEXICO     368527745 In_Transit   OFFICE      6/22/2020 12:10:00 AM 0d 0h:0mi   6/22/2020 12:10:00 AM   0
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 117 of 121




         Exhibit 46
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 118 of 121


Event Sector   Book In Sector   Event Number Subject Name    Age AFile#   Birth Date   Citizenship   Subject Id   Actions         Action Info   Action Dt             DayHrMi     Book Out Dt          Hrs in BP Custody Detention Actions Comments Msbj Dtcm Comment Txt
TCA            TCA              DGL2006000258                 30              1990     MEXICO         368528399   Arrest          N/A           6/19/2020 7:15:00 PM 0d 4h:47mi 6/20/2020 12:02:37 AM         4.793611111
TCA            TCA              DGL2006000258                 30              1990     MEXICO         368528399   In_BP_Station   DGL_S         6/20/2020 12:02:37 AM 1d 14h:43mi 6/21/2020 2:46:00 PM        38.72305556
TCA            TCA              DGL2006000258                 30              1990     MEXICO         368528399   MDSCR           DGL_S         6/20/2020 12:37:00 AM                                                     Medical Screening Completed
TCA            TCA              DGL2006000258                 30              1990     MEXICO         368528399   HYGBD           DGL_S         6/20/2020 1:13:00 AM
TCA            TCA              DGL2006000258                 30              1990     MEXICO         368528399   HYGDN           DGL_S         6/20/2020 1:13:00 AM
TCA            TCA              DGL2006000258                 30              1990     MEXICO         368528399   MDSCR           DGL_S         6/20/2020 1:13:00 AM
                                                                                                                                                                                                                          Hot Meal - Individual meal,
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    MLACC           DGL_S         6/20/2020 1:13:00 AM                                                      crackers and juice
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    SLPCT           DGL_S         6/20/2020 1:13:00 AM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/20/2020 1:13:00 AM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/20/2020 2:08:00 AM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/20/2020 2:57:00 AM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    SKMKJ           DGL_S         6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/20/2020 3:51:00 AM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/20/2020 4:54:00 AM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/20/2020 7:00:00 AM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    HYGBD           DGL_S         6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    HYGDN           DGL_S         6/20/2020 7:22:00 AM
                                                                                                                                                                                                                          Hot Meal - Individual meal,
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    MLACC           DGL_S         6/20/2020 7:22:00 AM                                                      Crackers and Juice.
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/20/2020 7:22:00 AM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/20/2020 9:30:00 AM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    SKMKJ           DGL_S         6/20/2020 10:05:00 AM                                                     Crackers and Juice.
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/20/2020 10:05:00 AM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/20/2020 12:14:00 PM
                                                                                                                                                                                                                          Hot Meal - Individual meal,
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399 MLACC              DGL_S         6/20/2020 1:42:00 PM                                                      Crackers and Juice.
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399 WLFCH              DGL_S         6/20/2020 1:42:00 PM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399 WLFCH              DGL_S         6/20/2020 2:34:00 PM
                                                                                                                                                                                                                          Hot Meal - ALL ITEMS
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399 MLACC              DGL_S         6/20/2020 4:35:00 PM                                                      ACCEPTED AND PROVIDED
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399 WLFCH              DGL_S         6/20/2020 4:35:00 PM
                                                                                                                                                                                                                          ALL SUBJECTS ACCOUNTED
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/20/2020 5:23:00 PM                                                      FOR
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    MLACC           DGL_S         6/20/2020 6:53:00 PM                                                      Hot Meal - ALL ITEMS GIVEN
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/20/2020 6:53:00 PM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    NCNSL           DGL_S         6/20/2020 7:19:00 PM                                                      DECLINED
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/20/2020 8:54:00 PM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/20/2020 9:50:00 PM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/20/2020 10:52:00 PM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/21/2020 12:30:00 AM
                                                                                                                                                                                                                          Hot Meal - BURRITO,
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    MLACC           DGL_S         6/21/2020 1:15:00 AM                                                      CRACKERS, JUICE
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/21/2020 1:15:00 AM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/21/2020 1:59:00 AM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/21/2020 2:43:00 AM
                                                                                                                                                                                                                          SUBJECT WAS SLEEPING, NO
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    SKMKJ           DGL_S         6/21/2020 4:15:00 AM                                                      SNACKS PROVIDED
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/21/2020 4:15:00 AM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/21/2020 5:18:00 AM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/21/2020 5:47:00 AM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/21/2020 6:14:00 AM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    HYGBD           DGL_S         6/21/2020 7:44:00 AM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    HYGDN           DGL_S         6/21/2020 7:44:00 AM
                                                                                                                                                                                                                          Hot Meal - Burrito, Crackers and
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    MLACC           DGL_S         6/21/2020 7:44:00 AM                                                      Juice.
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/21/2020 7:44:00 AM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    SKMKJ           DGL_S         6/21/2020 9:52:00 AM                                                      Crackers and Juice.
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/21/2020 9:52:00 AM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH           DGL_S         6/21/2020 11:19:00 AM
                                                                                                                                                                                                                          Hot Meal - Burrito, Crackers and
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    MLACC      DGL_S              6/21/2020 12:48:00 PM                                                     Juice.
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH      DGL_S              6/21/2020 12:48:00 PM
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    OTH        DGL_S              6/21/2020 2:17:00 PM                                                      Delayed Title 42
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    OTH        DGL_S              6/21/2020 2:21:00 PM                                                      Delayed Title 42
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    WLFCH      DGL_S              6/21/2020 2:25:00 PM                                                      Walk through
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    NCNSL      DGL_S              6/21/2020 2:45:00 PM                                                      Declined
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399    PRCMP      DGL_S              6/21/2020 2:45:00 PM
                                                                                                                             DGL_S -->
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399 In_Transit    TCA_E_TCC 6/21/2020 2:46:00 PM         0d 4h:41mi 6/21/2020 7:27:00 PM       4.683333333
TCA            TCA              DGL2006000258                 30             1990      MEXICO        368528399 In_BP_Station TCA_E_TCC 6/21/2020 7:27:00 PM         0d 15h:37mi 6/22/2020 11:04:00 AM     15.61666667
                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 119 of 121


TCA   TCA   DGL2006000258     30     1990   MEXICO   368528399   WLFCH      TCA_E_TCC   6/21/2020 7:27:00 PM
TCA   TCA   DGL2006000258     30     1990   MEXICO   368528399   HYGBD      TCA_E_TCC   6/21/2020 7:29:00 PM
TCA   TCA   DGL2006000258     30     1990   MEXICO   368528399   HYGDN      TCA_E_TCC   6/21/2020 7:29:00 PM
TCA   TCA   DGL2006000258     30     1990   MEXICO   368528399   MLACC      TCA_E_TCC   6/21/2020 7:29:00 PM                                          Hot Meal - burrito
TCA   TCA   DGL2006000258     30     1990   MEXICO   368528399   SLPCT      TCA_E_TCC   6/21/2020 7:29:00 PM                                          cup
TCA   TCA   DGL2006000258     30     1990   MEXICO   368528399   WLFCH      TCA_E_TCC   6/21/2020 7:29:00 PM
TCA   TCA   DGL2006000258     30     1990   MEXICO   368528399   MLACC      TCA_E_TCC   6/21/2020 9:50:00 PM                                          Hot Meal - Burrito
                                                                                                                                                      crackers, applesauce, juice and
TCA   TCA   DGL2006000258     30     1990   MEXICO   368528399   SKMKJ      TCA_E_TCC   6/21/2020 9:50:00 PM                                          milk
TCA   TCA   DGL2006000258     30     1990   MEXICO   368528399   WLFCH      TCA_E_TCC   6/21/2020 9:50:00 PM
TCA   TCA   DGL2006000258     30     1990   MEXICO   368528399   MLACC      TCA_E_TCC   6/22/2020 2:19:00 AM                                          Hot Meal - Burrito, crackers
TCA   TCA   DGL2006000258     30     1990   MEXICO   368528399   SKMKJ      TCA_E_TCC   6/22/2020 2:19:00 AM                                          Juice
TCA   TCA   DGL2006000258     30     1990   MEXICO   368528399   WLFCH      TCA_E_TCC   6/22/2020 2:19:00 AM
TCA   TCA   DGL2006000258     30     1990   MEXICO   368528399   MLACC      TCA_E_TCC   6/22/2020 5:41:00 AM                                          Hot Meal - Burrito, crackers
TCA   TCA   DGL2006000258     30     1990   MEXICO   368528399   SKMKJ      TCA_E_TCC   6/22/2020 5:41:00 AM                                          Juice, milk
TCA   TCA   DGL2006000258     30     1990   MEXICO   368528399   WLFCH      TCA_E_TCC   6/22/2020 5:41:00 AM
TCA   TCA   DGL2006000258     30     1990   MEXICO   368528399   MLACC      TCA_E_TCC   6/22/2020 9:57:00 AM                                          Hot Meal - BURRO
                                                                                                                                                      CRACKERS, FRUIT CUP,
TCA   TCA   DGL2006000258     30     1990   MEXICO   368528399 SKMKJ        TCA_E_TCC   6/22/2020 9:57:00 AM                                          JUICE
TCA   TCA   DGL2006000258     30     1990   MEXICO   368528399 WLFCH        TCA_E_TCC   6/22/2020 9:57:00 AM
TCA   TCA   DGL2006000258     30     1990   MEXICO   368528399 Book Out     T           6/22/2020 11:04:00 AM
                                                                            TCA_E_TCC
                                                                            -> CCA,
                                                                            FLORENCE
                                                                            CORRECTIO
                                                                            NAL
TCA   TCA   DGL2006000258     30     1990   MEXICO   368528399 In_Transit   CENTER      6/22/2020 11:04:00 AM 0d 0h:0mi   6/22/2020 11:04:00 AM   0                                     21 USC 841
Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 120 of 121




         Exhibit 47
                                                            Case 4:15-cv-00250-DCB Document 515 Filed 09/29/20 Page 121 of 121


Event Sector   Book In Sector   Event Number Subject Name     Age AFile#   Birth Date   Citizenship   Subject Id   Actions         Action Info   Action Dt              DayHrMi Book Out Dt               Hrs in BP Custody Detention Actions Comments            Msbj Dtcm Comment Txt
TCA            TCA              NGL2005000390                  30               1989    CUBA          368436589    Arrest          N/A           5/31/2020 3:23 00 AM   0d 1h:30mi 5/31/2020 4 53 06 AM          1 501666667
TCA            TCA              NGL2005000390                  30               1989    CUBA          368436589    In_BP_Station   NGL_S         5/31/2020 4:53 06 AM   0d 4h:34mi 5/31/2020 9 28 00 AM          4 581666667
TCA            TCA              NGL2005000390                  30               1989    CUBA          368436589    HYGBD           NGL_S         5/31/2020 7:10 00 AM
TCA            TCA              NGL2005000390                  30               1989    CUBA          368436589    HYGDP           NGL_S         5/31/2020 7:10 00 AM
TCA            TCA              NGL2005000390                  30               1989    CUBA          368436589    HYGFM           NGL_S         5/31/2020 7:10 00 AM
TCA            TCA              NGL2005000390                  30               1989    CUBA          368436589    MLACC           NGL_S         5/31/2020 7:10 00 AM                                                        Hot Meal
TCA            TCA              NGL2005000390                  30               1989    CUBA          368436589    SKMKJ           NGL_S         5/31/2020 7:10 00 AM
                                                                                                                                                                                                                             sleeping mat and mylar blanket
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589    SLPCT      NGL_S              5/31/2020 7:10 00 AM                                                        provided
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589    WLFCH      NGL_S              5/31/2020 7:10 00 AM
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589    HYGDN      NGL_S              5/31/2020 7:12 00 AM
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589    MDSCR      NGL_S              5/31/2020 8:55:17 AM                                                        Medical Screening Completed
                                                                                                                              NGL_S -->
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 In_Transit    TCA_E_TCC          5/31/2020 9:28 00 AM 0d 2h:14mi 5/31/2020 11:42 00 AM         2 233333333
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 In_BP_Station TCA_E_TCC          5/31/2020 11:42:00 AM 1d 18h:4mi 6/2/2020 5:47:00 AM          42.08333333
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 WLFCH         TCA_E_TCC          5/31/2020 11:42:00 AM
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 HYGBD         TCA_E_TCC          5/31/2020 11:43:00 AM
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 HYGDN         TCA_E_TCC          5/31/2020 11:43:00 AM
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 MDSCR         TCA_E_TCC          5/31/2020 11:43:00 AM                                                       LSGS
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 MLACC         TCA_E_TCC          5/31/2020 11:43:00 AM                                                       Hot Meal - burrito
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 SKMKJ         TCA_E_TCC          5/31/2020 11:43:00 AM                                                       crackers, juice
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 SLPCT         TCA_E_TCC          5/31/2020 11:43:00 AM                                                       cup
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 WLFCH         TCA_E_TCC          5/31/2020 11:43:00 AM
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 MLACC         TCA_E_TCC          5/31/2020 2:01 00 PM                                                        Hot Meal - Burrito.
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 SKMKJ         TCA_E_TCC          5/31/2020 2:01 00 PM                                                        Crackers and juice.
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 WLFCH         TCA_E_TCC          5/31/2020 2:01 00 PM
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 MEDNO         TCA_E_TCC          5/31/2020 3:02 00 PM                                                        LSGS
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 MLACC         TCA_E_TCC          5/31/2020 6:10 00 PM                                                        Hot Meal
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 WLFCH         TCA_E_TCC          5/31/2020 6:10 00 PM
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 MLACC         TCA_E_TCC          5/31/2020 10:12:00 PM                                                       Hot Meal - BURRITO
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 SKMKJ         TCA_E_TCC          5/31/2020 10:12:00 PM                                                       CRACKERS AND JUICE
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 WLFCH         TCA_E_TCC          5/31/2020 10:12:00 PM
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 SKMKJ         TCA_E_TCC          6/1/2020 2:00 00 AM                                                         Crackers and Juice
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 WLFCH         TCA_E_TCC          6/1/2020 2:00 00 AM
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 MLACC         TCA_E_TCC          6/1/2020 6:02 00 AM                                                         Hot Meal - Burrito
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 SKMKJ         TCA_E_TCC          6/1/2020 6:02 00 AM                                                         Crackers and Juice
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 WLFCH         TCA_E_TCC          6/1/2020 6:02 00 AM
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 MLACC         TCA_E_TCC          6/1/2020 10:33 00 AM                                                        Hot Meal - burrito
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 SKMKJ         TCA_E_TCC          6/1/2020 10:33 00 AM                                                        crackers, juice
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 WLFCH         TCA_E_TCC          6/1/2020 10:33 00 AM
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 MLACC         TCA_E_TCC          6/1/2020 2:12 00 PM                                                         Hot Meal - burrito
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 SKMKJ         TCA_E_TCC          6/1/2020 2:12 00 PM                                                         crackers, jucice
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589 WLFCH         TCA_E_TCC          6/1/2020 2:12 00 PM
                                                                                                                                                                                                                             Subject accepted a shower with
TCA            TCA              NGL2005000390                  30              1989 CUBA              368436589 SHWRP              TCA_E_TCC 6/1/2020 4:41 00 PM                                                             towels and soap.
TCA            TCA              NGL2005000390                  30              1989 CUBA              368436589 HYGDN              TCA_E_TCC 6/1/2020 6:18 00 PM
                                                                                                                                                                                                                             Hot Meal - Subject refused
                                                                                                                                                                                                                             Burrito and offered and given
TCA            TCA              NGL2005000390                  30              1989 CUBA              368436589 MLACC              TCA_E_TCC 6/1/2020 6:18 00 PM                                                             alternative foods as per request.
                                                                                                                                                                                                                             crackers, juice, raisens and
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589    SKMKJ           TCA_E_TCC     6/1/2020 6:18 00 PM                                                         apple sauce
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589    WLFCH           TCA_E_TCC     6/1/2020 6:18 00 PM
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589    PRCMP           TCA_E_TCC     6/1/2020 9:06 00 PM
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589    HYGDN           TCA_E_TCC     6/1/2020 9:46 00 PM
                                                                                                                                                                                                                             Hot Meal - Burrito. (Subjects
                                                                                                                                                                                                                             offered and given alternative
                                                                                                                                                                                                                             foods such as rice and other
TCA            TCA              NGL2005000390                  30              1989 CUBA              368436589 MLACC              TCA_E_TCC 6/1/2020 9:46 00 PM                                                             assorted meals due to request.)
                                                                                                                                                                                                                             crackers, juice, raisins and apple
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589    SKMKJ           TCA_E_TCC     6/1/2020 9:46 00 PM                                                         sauce
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589    WLFCH           TCA_E_TCC     6/1/2020 9:46 00 PM
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589    SKMKJ           TCA_E_TCC     6/2/2020 1:59 00 AM                                                         Crackers, juice
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589    WLFCH           TCA_E_TCC     6/2/2020 1:59 00 AM
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589    MLACC           TCA_E_TCC     6/2/2020 3:04 00 AM                                                         Hot Meal - BURRITO
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589    SKMKJ           TCA_E_TCC     6/2/2020 3:04 00 AM                                                         CRACKERS AND JUICE
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589    WLFCH           TCA_E_TCC     6/2/2020 3:04 00 AM
TCA            TCA              NGL2005000390                  30              1989     CUBA          368436589    Book Out        T             6/2/2020 5:47 00 AM
                                                                                                                                   TCA_E_TCC
TCA            TCA              NGL2005000390                  30              1989 CUBA              368436589 In_Transit         -> NOG_A      6/2/2020 5:47 00 AM    0d 0h:0mi 6/2/2020 5:47:00 AM                    0                                        T8-Approved by PAIC
